                  Case 21-10527-JTD               Doc 920            Filed 09/21/21             Page 1 of 57




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          )      Chapter I I
                                                                )
CL H WINDDOWN LLC, et a/.,r                                     )      Case No. 2l-10527                (JTD)
                                                                )
                                       Debtors                  )      (Jointly Administered)
                                                                '|




                                            AFFIDAVIT OF SERVICE

            l, Sabrina C. Tu, depose and say that lam employed by Stretto, the claims and noticing
agent for the Debtors in the above-captioned case.

        On September 20. 2021 , at my direction and under my supervision, employees of Stretto
caused the following document to be served via first-class mail on the service list attached hereto
as EI!j!1i13\, via electronic mail on the service list attached hereto as Exhibit B, and on twenty-
two (22) confidential parties not included herein:

       o    Notice of Entry of (I) Effective Date of Debtors' First Amended Chapter I I Plan of
            Liquidation and (lI) Bar Dates for Filing Certain Claims (Docket No. 9l 9)

         In addition to the methods ofservice set forth herein, parties who have requested electronic
notification of filings via the Bankruptcy Court's CM/ECF system were sent the above referenced
documents via electronic service

Dated: September 2l ,2O2l
                                                                                                             Sabrina C. Tu

    A notary public or other officer completing this certificate verifies only the identity of                               the
    individual who signed the document to which this certificate is attached, and not                                        the
    truthlulness, accuracy, or validity ofthat document.

State of California.
County of Orange

Subscribed and swom to (or affirmed) before me on this 2l't day of September 202 I by Sabrrna
G. Tu proved to me on the basis ofsatisfactory evidence to be the person who appeared belore me.

                                                                             srEPH^Nlt r. 0aLCrAoO
                                                                            ioti.y Pub('c (ilrlornr.
Signature:           (
                         "_-}.,=-
                t)                                                           C.dm,!t,@.l1168l.
                                                                          ry Coffi   urr.r Ey   17.   l0ll

I
    The Debtors in these cases, along with the last four digits ofeach Debtor's federal tax identification number, are: CL
H Winddown LLC (S957); CL I Winddown LLC (3596); CL PH Winddown LLC (8957); CL PA Winddown LLC
(5453); CL PIH Winddown LLC (8957); CL PP Winddown LLC (8957); CL RH Winddown LLC (8957): CL Sub
Winddown LLC (8957X PP PA Winddown LLC (8322)i CL R Winddown LLC (3'127)i and PSS Winddown LLC
(9948).
Case 21-10527-JTD   Doc 920   Filed 09/21/21   Page 2 of 57




                    Exhibit A
                                                         Case 21-10527-JTD                   Doc 920               Filed 09/21/21             Page 3 of 57
                                                                                                        Exhibit A
                                                                                                  Served via First-Class Mail



                                Name                              Attention                                 Address 1                        Address 2      Address 3              City    State       Zip      Country
 2245 Valley LLC                                                                       2245 Valley Blvd                                                                 Colton            CA       92324
 2245 Valley LLC                                                                       Menke Law Firm, APC                      5000 E Spring St         Suite 405      Long Beach        CA       90815
 2245 Valley LLC                            Attn: Jamie Johnson                        225 W Hospitality Ln                     Suite 315                               San Bernardino    CA       92408
 24/7 Office Installations Inc.                                                        2922 Rubidoux Blvd                                                               Riverside         CA       92509-2129
 36th Street Capital Partners LLC                                                      15 Maple Ave                                                                     Morristown        NJ       07960
 3D Systems Inc.                                                                       333 Three D Systems Circle                                                       Rock Hill         SC       29730
 3L Distribution Inc.                                                                  PO Box 3102                                                                      Annapolis         MD       21403
 4Imprint                                                                              101 Commerce St                                                                  Oshkosh           WI       54901
 4Refuel US LLC                                                                        1900 Enchanted Way                       Suite 250                               Grapevine         TX       76051-1016
 713 Capital LP                                                                        888 S Figueroa St                        Suite 1900                              Los Angeles       CA       90017
 805 Transport Inc.                         Attn: Tom Zavala                           301 Lambert St                                                                   Oxnard            CA       93036
 A & R Transport                                                                       75 Remittance Dr                         Suite 83077                             Chicago           IL       60675
 A Plus CNC Engineering                                                                3626 Presley Ave                                                                 Riverside         CA       92507
 A Plus Industrial Install (Surpass Inc.)                                              2440 N Interstate 35 E                                                           Lancaster         TX       75134
 A&K Transport LLC                                                                     PO Box 1774                              MC# 453767                              Miles City        MT       59301
 A&R Global Logistics                       Attn: Chris Perry ext 4815                 75 Remittance Dr                         Suite 83077                             Chicago           IL       60675-3077
 A&R Logistics Inc.                                                                    8440 S Tabler Rd                                                                 Morris            IL       60450
 A1 Energy                                  c/o Saxton & Stump LLC                     Attn: Barry A. Solodky                   280 Granite Run Dr       Suite 300      Lancaster         PA       17601
 A-1 Freight Systems                                                                   172 W 9400 S                                                                     Sandy             UT       84070
 A-1 Hesperia Recycling Company Inc.        Attn: Richard Diaz                         16666 Spruce St                                                                  Hesperia          CA       92345
 A1 Restoration Inc.                        c/o Saxton & Stomp                         Attn: Barry A. Solodky                   280 Granite Run Dr       Suite 300      Lancaster         PA       17601
 A1 Restoration Inc.                        dba A1 Energy                              Attn: Lori Porreca                       2730 Shenck Rd                          Manheim           PA       17545
 AAA Bounce LLC                                                                        2404 Costley Ct                                                                  Fate              TX       75189
 AAA Forklift                               Attn: Maria De Lourdes Alicea              PO Box 9992                                                                      Moreno Valley     CA       92552
 AAA Scene Cleaners LLC                                                                PO Box 921                                                                       Cleburne          TX       76033
 AAA Weigh Inc.                                                                        1543 Truman St                                                                   San Fernando      CA       91340
 AAE LP                                                                                301 N Canon Dr                           Suite 210                               Beverly Hills     CA       90210
 Aaron Cuellar                                                                         Address Redacted
 Aaron J Valles                                                                        Address Redacted
 ABA Pack USA Inc.                                                                     3131 Camino Del Rio N                    Suite 1010                              San Deigo         CA       92108
 Abbenante, Jeff                                                                       Address Redacted
 Abbott, Christopher                                                                   Address Redacted
 Abel Bernal                                                                           Address Redacted
 ABF Construction                                                                      27065 E 5th St                                                                   Highland          CA       92346
 Able Machinery Movers LLC                  c/o Contrarian Funds LLC                   411 W Putnam Ave                         Suite 425                               Greenwich         CT       06830
 ABM Electrical Services                                                               PO Box 52609                                                                     Los Angeles       CA       90074-2609
 Abrasive Blasting and Powder Coating       dba Abrasive Blasting and Powder Coating   5465 24th St                                                                     Riverside         CA       92509
 Absalon Hernandez Diaz                                                                Address Redacted
 Absolute Exhibits Inc.                     Attn: Accounts Receivable                  1382 Valencia Ave                        Suite G                                 Tustin            CA       92780-6472
 Absolute Janitorial Services & Supplies                                               6320 Passons Blvd                        Suite 23                                Pico Rivera       CA       90660
 ACC Business                                                                          PO Box 105306                                                                    Atlanta           GA       30348-5306
 ACC Coatings LLC                                                                      620 E Main St                                                                    Elkin             NC       28621
 Accent Wire-Tie                                                                       PO Box 676029                                                                    Dallas            TX       75267-6029
 Accent Wire-Tie                            Attn: Amanda Darnold                       3122 Enterprise                                                                  Joplin            MO       64801
 ACCO Engineered Systems                    Attn: Syd Breckley                         888 E Walnut St                                                                  Pasadena          CA       91101
 Accountemps                                                                           Robert Half International                PO Box 743295                           Los Angeles       CA       90074-3295
 ACCURATE MANUFACTURING COMPANY                                                        6641 San Fernando Rd                                                             Glendale          CA       91201
 Accurate Solutions                         Attn: Robert Martinez Jr.                  PO Box 543231                                                                    Grand Prairie     TX       75054-3231
 Accurate Solutions Scale Co                Robert Martinez Jr                         PO BOX 543231                                                                    Grand Prairie     TX       75054
 AccuStandard Inc.                                                                     125 Market St                                                                    New Haven         CT       06513
 Acosta, Elisa                                                                         Address Redacted
 Action Enterprise Logistics LLC                                                       204 20th St N                                                                    Birmingham        AL       35203
 Adaptive Engineering & Fabrication                                                    1921 Petra Ln                                                                    Placentia         CA       92870
 Adobe Inc.                                                                            29322 Network Place                                                              Chicago           IL       60673-1293
 Adobe Systems Incorporated                                                            345 Park Ave                                                                     San Jose          CA       95110
 ADP 401K                                                                              1851 N Resler Dr                         MS-100                                  El Paso           TX       79912
 ADP LLC                                                                               One ADP Blvd                                                                     Roseland          NJ       07068
 Adrian Gomez                                                                          Address Redacted
 ADT Products Inc.                                                                     16126 Youngwood Dr                                                               Whittier          CA       90603
 ADT SECURITY SERVICES                                                                 PO Box 371956                                                                    Pittsburgh        PA       15250
 Advanced Environmental Landscape                                                      PO Box 8296                                                                      Alta Loma         CA       91701
 Advanced Manufacturing & Sales             Attn: Mike Mino                            26826 Vista Ter                                                                  Lake Forest       CA       92630
 Advanced Temporaries Inc.                                                             PO Box 8022                                                                      Tyler             TX       75711-8022
 AEC INC.                                                                              1100 Woodfield Rd                        Suite 588                               Schaumberg        IL       60173
 Aerzen USA                                 Attn: Laura Masterstefone                  108 Independence Way                                                             Coatesville       PA       19320
 Aerzen USA Corporation                                                                PO Box 37767                                                                     Baltimore         MD       21297-3767
 AFEX                                                                                  21045 Califa St                                                                  Woodland Hls      CA       91367-5104
 AFY Nevada Trust                                                                      4525 Dean Martin Dr                      Unit 2900                               Las Vegas         NV       89103
 AG Polymers LLC                                                                       445 Hamilton Ave                         Suite 1202                              White Plains      NY       10601


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                         Page 1 of 50
                                                           Case 21-10527-JTD                       Doc 920               Filed 09/21/21                       Page 4 of 57
                                                                                                              Exhibit A
                                                                                                        Served via First-Class Mail



                              Name                                Attention                                       Address 1                                   Address 2      Address 3            City      State     Zip      Country
 Agforce Transport Services                  Attn: Michael Presinger                         5101 College Blvd                                                                           Leawood            KS    86211
 Agilent Technologies Inc.                                                                   5301 Stevens Creek Blvd                                                                     Santa Clara        CA    95051
 Agilent Technologies Inc.                   Attn: Diane Sherwood                            PO Box 742108                                                                               Los Angeles        CA    90074-2108
 Aguilar Jr., Raul                                                                           Address Redacted
 Aguilar, Gloria                                                                             Address Redacted
 Aguilar, Pablo                                                                              Address Redacted
 Aguilar, Raul                                                                               Address Redacted
 Aguilar, Sabino                                                                             Address Redacted
 Aguilar, William                                                                            Address Redacted
 Aguilera Lopez, Daniel                                                                      Address Redacted
 Aguilera, Antonio                                                                           Address Redacted
 Aguirre, Alexis                                                                             Address Redacted
 Aguirre, Carlos                                                                             Address Redacted
 Ahern Rentals Inc.                                                                          1401 Mineral Ave                                                                            Las Vegas          NV   89106
 Air Cleaning Technology Inc.                                                                4112 N Main St                                                                              Joshua             TX   76058
 Airgas USA LLC                                                                              PO Box 676015                                                                               Dallas             TX   75267-6015
 Airgas USA LLC                                                                              PO Box 7423                                                                                 Pasadena           CA   91109-7423
 Airgas USA LLC                                                                              PO Box 802576                                                                               Chicago            IL   60880-2576
 Airgas USA LLC                              Attn: Rikki Dixon                               110 W 7th St                                        Suite 1300                              Tulsa              OK   74119
 AIT Worldwide Logistics Inc.                Attn: Corey Stirpe                              71 N Rohlwing Rd                                                                            Itasca             IL   60143
 Ajulia Executive Search                                                                     2000 Cornwall Rd                                    Suite 210                               Monmout Junction   NJ   08852
 Akkt Tool Inc.                                                                              512 Dawson Dr                                       Suite 4N                                Camarillo          CA   93012-8067
 Al Shaikhli, Qusay                                                                          Address Redacted
 Alarcon, Erik                                                                               Address Redacted
 Albar Trucking Inc                                                                          1006 W Centennial Rd                                                                        Papillion          NE   68046-7015
 Albert Espinosa                                                                             Address Redacted
 Alberto Rodriguez                                                                           Address Redacted
 Alert Patrol Midwest Inc.                   For the account of: Alert Patrol, Inc.          PO Box 742890                                                                               Atlanta            GA   30374-2890
 Alex Saldivar                                                                               Address Redacted
 Alexander Winton & Associates               Attn: Justin Brown                              6515 Goodman Rd                                     Suite 4                                 Olive Branch       MS   38654
 Alfaro, Maria                                                                               Address Redacted
 Alfredo Amezcua                                                                             Address Redacted
 Alicea, Orlando                                                                             Address Redacted
 All American Security                                                                       421 S Glendora Ave                                  Suite 200                               West Covina        CA   91790
 All Size Supply Co.                                                                         904 Fountain Pkwy                                                                           Grand Prairie      TX   75050-1509
 All Size Supply Company LLC                 Attn Bradley Clark                              904 Fountain Parkway                                                                        Grand Prairie      TX   75050
 Allan Company                                                                               PO Box 51333                                                                                Los Angeles        CA   90051-5633
 Allan Company                               Attn: Jason Young CEO                           14620 Joanbridge St                                                                         Baldwin Park       CA   91706
                                                                                             Attn: Christopher P. Simon, Esq. & Kevin S. Mann,
 Allan Company                               c/o Cross & Simon LLC                           Esq.                                                1105 N Market St         Suite 901      Wilmington         DE   19801
 Allan Company                               c/o Elkins Kalt Weintraub Reuben Gartside LLP   Attn: Michael I. Gottfried, Esq.                    10345 W Olympic Blvd                    Los Angeles        CA   90064
 Allen, Steven                                                                               Address Redacted
 Alliance Finishing & Mfg                                                                    1721 Ives Ave                                                                               Oxnard             CA   93033
 Alliance Funding Group Inc.                                                                 17542 17th St                                       Suite 200                               Tustin             CA   92780
 Allianz Global Risks US                     Attn: Corporate Compliance Department           PO Box 970                                                                                  O'Fallon           MO   63366
 Allianz Global Risks US Insurance Company                                                   225 W Washington St                                 Suite 1800                              Chicago            IL   60606
 Allied Electrical Services Inc.                                                             70-61st St                                                                                  Vienna             WV   26105
 Allied Electronics & Automation                                                             7151 Jack Newell Blvd S                                                                     Fort Worth         TX   76118-7037
 Allied Electronics. Inc.                                                                    7151 Jack Newell Blvd S                                                                     Fort Worth         TX   76118
 Allied Fence Co                                                                             266 W Commerce St                                                                           Dallas             TX   75208
 Allied Modular Building Systems Inc.        Attn: Debbie - A/R                              642 W Nicolas Ave                                                                           Orange             CA   92868
 Allied Nationwide Security Inc.                                                             7116 Valjean Ave                                                                            Van Nuys           CA   91406-3901
 All-Phase Electric Supply                   CED - Riverside                                 PO Box 339                                                                                  Rancho Cucamonga   CA   91729
 All-Vac Industries Inc.                                                                     7350 N Central Park Ave                                                                     Skokie             IL   60076
 Ally Logistics                                                                              1090 36th St                                        Suite 628                               Grand Rapids       MI   49508
 Almeida, Olivia                                                                             Address Redacted
 Alpha Materials Handling Inc.                                                               313 N 9th St                                                                                Midlothian         TX   76065
 Alpha Printing                                                                              2886 E Thousand Oaks Blvd                                                                   Thousand Oaks      CA   91362
 Altra Medical Corporation                                                                   9743 Sago Point Drive                                                                       Largo              FL   33777
 Alvarado, Micaela                                                                           Address Redacted
 Alvarado, Orlando                                                                           Address Redacted
 Alvarez, Francisco                                                                          Address Redacted
 AM Trans Expedite                                                                           2440 N Interstate 35 E                                                                      Lancaster          TX   75134
 Amaro, Octavio                                                                              Address Redacted
 Amaya Miramontes, Maria                                                                     Address Redacted
 Amazing Machinery LLC                                                                       3807 Old Tasso Rd NE                                                                        Cleveland          TN   37312
 Ambriz Rojas, Jose Abraham                                                                  Address Redacted
 Ambriz, Francisco                                                                           Address Redacted
 Ambriz, Juliana                                                                             Address Redacted


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                        Page 2 of 50
                                                                     Case 21-10527-JTD                      Doc 920                Filed 09/21/21          Page 5 of 57
                                                                                                                        Exhibit A
                                                                                                                 Served via First-Class Mail



                              Name                                           Attention                                  Address 1                          Address 2            Address 3            City          State       Zip          Country
 Ambriz, Laura                                                                                        Address Redacted
 Amcor Group GmbH                                                                                     10521 S Hwy M-52                                                                      Manchester             MI      48158
 Amcor Group GmbH                                                                                     Thurgauerstrasse 34                                                                   Zürich                         CH-8050      Switzerland
 AMCP Industrial Supply Inc.                                                                          Department 10075                         PO Box 509016                                San Diego              CA      92150-9016
 Ameravant Web Design                                                                                 126 E Haley St                           Suite 15                                     Santa Barbara          CA      93101
 American Automation                                                                                  172 W 9400 S                                                                          Sandy                  UT      84070
 American CleanStat LLC                                                                               PO Box 737                                                                            Mansfield              TX      76065
 American Cutting Edge                                                                                PO Box 1774                              MC# 453767                                   Miles City             MT      59301
 American Dairy Queen Corporation and Orange Julius of
 America                                                                                              7505 Metro Blvd                                                                       Minneapolis            MN      55439
 American Diamond                                                                                     8440 S Tabler Rd                                                                      Morris                 IL      60450
 American Express                                        Attn: Merchant Remittances                   PO Box 53765                                                                          Phoenix                AZ      85072-9945
 American Express Travel Related Services Company Inc.   Attn: Department 87                          PO Box Box 299051                                                                     Fort Lauderdale        FL      33329
 American Industrial Tire Corp.                                                                       2404 Costley Ct                                                                       Fate                   TX      75189
 American Laboratory Trading, Inc.                                                                    12 Colton Road                                                                        East Lyme              CT      06333
 American Logistics Group Inc.                                                                        3618 Byrd Dr                                                                          Mesquite               TX      75150
 American Logistics Group Inc.                                                                        PO Box 28685                                                                          New York               NY      10087
 American Machinery Movers                               c/o Constanta Investment LLC                 Attn: Alex Ciuca                         PO Box 331155                                Pacoima                CA      91333
 American Rail Center Logistics                          Attn Beth Anne Jacobs                        6722 Commodore Dr                                                                     Walbridge              OH      43465
 American Research Specialty Product                                                                  2325 Palos Verdes Dr W                   Suite 208                                    Palos Verdes Estates   CA      90274
 American Scale Co. Inc.                                 Yulma Garcia AR                              PO Box 158                                                                            San Dimas              CA      91773
 American Starlinger-Sahm Inc.                                                                        600 Westport Pkwy                                                                     Grapevine              TX      76051
 American Starlinger-Sahm Inc.                           Attn: Wes Wood & Megan Jones                 11 Jack Casey Ct                                                                      Fountain Inn           SC      29644
 American Starlinger-Sahm Inc.                           c/o Haynsworth Sinkler Boyd PA               Attn: Stanley H. McGuffin, Esq.          PO Box 11889                                 Columbia               SC      29211
 American Starlinger-Sahm, Inc.                          Attn: Stanley H. McGuffin, Esq.              PO Box 11889                                                                          Columbia               SC      29211
 American Starlinger-Sahm, Inc.                          Stanley H. McGuffin, Esq.                    PO Box 11889                                                                          Columbia               SC      29211-1889
 American Starlinger-Sham Inc.                           c/o Haynsworth Sinkler Boyd PA               PO Box 11889                                                                          Columbia               SC      29211-1889
 American Supply Company                                 c/o Sterling Industries LP                   Attn: Alex Nehora                        1621 E 27th St                               Los Angeles            CA      90011
 American Transport Group                                                                             1900 W Kinzie St                                                                      Chicago                IL      60622
 American Turnkey Fabricators                                                                         9175 Milliken Ave                                                                     Rancho Cucamonga       CA      91730
 American Warehouse Equipment Inc.                                                                    1371 Kuehner Dr                                                                       Simi Valley            CA      93063
 AmeriGas Propane LP                                                                                  19770 Cajon Blvd                                                                      Devore                 CA      92407
 Ameriken Die Supply Inc.                                                                             2280 Conestoga Dr                                                                     Carson City            NV      89706
 Amezcua Ramirez, Julio Daniel                                                                        Address Redacted
 Amezcua, Alfredo V                                                                                   Address Redacted
 Amezcua, David V                                                                                     Address Redacted
 Amino Transport Inc.                                                                                 2320 Dean Way                            Suite 160                                    Southlake              TX      76092-1545
 Amland C. Townsend                                                                                   Address Redacted
 Ampacet Corporation                                                                                  3801 N Fruitridge Ave                                                                 Terre Haute            IN      47804
 AMR Plastics Inc.                                                                                    1281 Mount Brewer Ct                                                                  Tulare                 CA      93274-8552
 Amtrust North America                                                                                800 Superior Ave E                                                                    Cleveland              OH      44114
 AMUT                                                                                                 125 Market St                                                                         New Haven              CT      06513
 Ana Gonzalez                                                                                         Address Redacted
 Ana Robles                                                                                           Address Redacted
 Ana Sanchez                                                                                          Address Redacted
 Ana Valladares                                                                                       Address Redacted
 Anaabel Mendoza                                                                                      Address Redacted
 Anabell Celeste Solis                                                                                Address Redacted
 Anchor Danly                                                                                         PO Box 99897                                                                          Chicago                IL      60696-7697
 Anchor Fire Protection Co. Inc.                         Attn: Denise Miller                          270 Renninger Rd                                                                      Perkiomenville         PA      18074
 Anchor Fire Protection Co. Inc.                         c/o Obermayer Rebmann Maxwell & Hippel LLP   Attn: Leslie B. Spoltore, Esq.           123 Justison St               Suite 100      Wilmington             DE      19801
                                                                                                                                               Centre Square West,
 Anchor Fire Protection Co. Inc.                         c/o Obermayer Rebmann Maxwell & Hippel LLP   Attn: Michael D. Vagnoni, Esq.           1500 Market St                Suite 3400     Philadelphia           PA      19102
 Andalis Resturant                                                                                    40 S Centre Ave                                                                       Leesport               PA      19533
 Andersen, Brenda                                                                                     Address Redacted
 Anderson Systems Inc.                                   c/o Price Postel & Parma LLP                 Attn: Ryan D. Zick, Esq.                 200 E Carrillo St             Suite 400      Santa Barbara          CA      93101
 Anderson Systems Inc.                                   c/o Saul Ewing Arnstein & Lehr LLP           Attn: John D. Demmy, Esq.                1201 N Market St Suite 2300   PO Box 1266    Wilmington             DE      19899
 Anderson Transportation and Logistics LLC                                                            1124 Baja Dr                                                                          Grand Prairie          TX      75052
 Andrade, Alexis D                                                                                    Address Redacted
 Andrade, Julia A                                                                                     Address Redacted
 Andrade, Yolanda                                                                                     Address Redacted
 Andrew Kelsall                                                                                       13 Spruce Dr                                                                          Dover                  NH      03820
 Anes, Eduardo                                                                                        Address Redacted
 Angel De Jesus                                                                                       Address Redacted
 Angel Zambrano                                                                                       Address Redacted
 Angelina Figueroa                                                                                    Address Redacted
 Anglemyer Crane Rental                                                                               1190 W Gladstone St                                                                   Azusa                  CA      91702
 Aniceta Cruz                                                                                         Address Redacted
 ANMH Investments LLC                                                                                 Address Redacted


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                                     Page 3 of 50
                                                           Case 21-10527-JTD                         Doc 920               Filed 09/21/21            Page 6 of 57
                                                                                                                Exhibit A
                                                                                                          Served via First-Class Mail



                              Name                                  Attention                                      Address 1                         Address 2      Address 3               City   State       Zip      Country
 Anne V. Waldie                                                                                Address Redacted
 Anthem Blue Cross - DK                                                                        Address Redacted
 Anthem Blue Cross - DK                                                                        Address Redacted
 Anthem Blue Cross - MF                                                                        Address Redacted
 Anthem Blue Cross - MF                                                                        Address Redacted
 Anthracite Power and Light                 Kelly Conroy                                       10 Gilberton Rd                                                                  Gilberton          PA      17934
 Antonio Sastre                                                                                Address Redacted
 A-OK Pallet Inc                                                                               1822 Val Vista Dr                                                                Mansfield          TX      76065-7512
 Aparicio, Maria G                                                                             Address Redacted
 Apex TITAN                                                                                    PO Box 8022                                                                      Tyler              TX      75711-8022
 APH Textie Supplies LLC                    Tony Atkins                                        PO Box 1055                                                                      Madisonville       TN      37354
 APH Textile Supplies LLC                                                                      PO Box 37767                                                                     Baltimore          MD      21297-3767
 Aponte, Marcus Edward                                                                         Address Redacted
 Applied Chiller Service LLC                                                                   4325 Commerce St                         Suite 111, Box 416                      Eugene             OR      97402
 Applied Industrial Technologies                                                               PO Box 100538                                                                    Pasadena           CA      91189-0538
 Applied Industrial Technologies            Attn: Michael Juliano                              835 William Ln                                                                   Reading            PA      19604
 Applied Industrial Technologies - CA LLC   Jordan Moore                                       1 Applied Plaza                                                                  Cleveland          OH      44115
 Applied Technical Services Inc.                                                               1049 Triad Ct                                                                    Marietta           GA      30062
 Araceli Gutierrez                                                                             Address Redacted
 Aracely Salas                                                                                 Address Redacted
 Aracena, Paul                                                                                 Address Redacted
 Aramark Uniform & Career Appparel LLC      dba Aramark Uniform Services                       1178 Marlkress Rd                                                                Cherry Hill        NJ      08003
 Arbon Equipment Corporation                Attn: Mindy Hampton                                25464 Network Place                                                              Chicago            IL      60673-1254
 Arbor Lite Logistics                       Attn: David Vallejo                                1111 Grinnell Place                                                              Bronx              NY      10474
 ArcBest                                                                                       5101 College blvd                                                                Leawood            KS      66211
 Arcos, Yareli N                                                                               Address Redacted
 Arevalo, Kellymarie                                                                           Address Redacted
 Argo Partners                                                                                 401 East 86th                            Apt 2J                                  New York           NY      10028
 Armada Sales LLC                                                                              5859 E Marita St                                                                 Long Beach         CA      90815
 Armani Transport Inc.                                                                         5301 Stevens Creek Blvd                                                          Santa Clara        CA      95051
 Armengol, Andres                                                                              Address Redacted
 Armenta, Agustin I                                                                            Address Redacted
 Armorstar Unlimited LLC                                                                       1401 Mineral Ave                                                                 Las Vegas          NV      89106
 Arndt, Crystal                                                                                Address Redacted
                                            Attn: Michael Messersmith, Sarah Gryll, & Ginger
 Arnold & Porter Kaye Scholer LLP           Clements                                           70 W Madison St                          Suite 4200                              Chicago            IL      60602-4321
 Arreazola, Josue                                                                              Address Redacted
 Arredondo, Juan                                                                               Address Redacted
 Arriazola, Claudia                                                                            Address Redacted
 Arriola, Tatianna                                                                             Address Redacted
 Arrive Logistics                                                                              4112 N Main St                                                                   Joshua             TX      76058
 Arrive Logistics                                                                              7701 Montopolis Bldg 15                                                          Austin             TX      78744
 Arro-Jet Engineering & Consulting          Jose Luis Arce                                     1115 Avenida Acaso                       Suite J                                 Camarillo          CA      93012
 Arrowhead Electric Company                                                                    13950 Rosecrans Ave                      Suite A                                 Santa Fe Springs   CA      90670
 Arroyo, Jose                                                                                  Address Redacted
 Arturo Barbosa                                                                                Address Redacted
 Asberry Jr, Luther                                                                            Address Redacted
 Ashley Davis                                                                                  Address Redacted
 Ashley Walsh                                                                                  Address Redacted
 ASI Health Services                                                                           4303-B Irving Blvd                                                               Dallas             TX      75247
 Assay Technologies                                                                            1382 Stealth St                                                                  Livermore          CA      94551
 Assessment Counselling Services                                                               PO Box 3232                                                                      Thousand Oaks      CA      91359-0232
 Assessment Counselling Services, LLC       Attn: Robert Slavin                                125 Auburn Ct                            Suite 210                               Westlake Village   CA      91362
 Assoc. of Postconsumer Plastic Recyclers   Attn: Susan Green                                  1109 N Quantico St                                                               Arlington          VA      22205
 Associated Foreign Exchange Inc.                                                              16133 Venture Blvd                       Suite 900                               Encino             CA      91436
 Associated Packaging Inc.                                                                     435 Calvert Dr                                                                   Gallatin           TN      37006
 Associated Receivables Funding Inc.                                                           PO Box 16253                                                                     Greenville         SC      29606
 Aswell Trophy                                                                                 235 N Oxnard Blvd                                                                Oxnard             CA      93030
 AT&T (Security Alarm Line)                                                                    PO Box 5025                                                                      Carol Stream       IL      60197-5025
 Athens Services                                                                               PO Box 60009                                                                     City Of Industry   CA      91716-0009
 Athens Services                            c/o Sheppard Mullin Richter Hampton LLP            Attn: Robert K. Sahyan                   4 Embarcadero Center     17th Floor     San Francisco      CA      94111
 Athens Services                            Steve Farmakis                                     14048 Valley Blvd                                                                City Of Industry   CA      91746
 Atlantic Capital Equipment Financing                                                          1615 S Congress Ave                      Suite 103                               Delray Beach       FL      33445
 Atlas Copco                                Attn: Adnan Mohammed                               Dept CH 19511                                                                    Palatine           IL      60055-9511
 Atlas Copco Compressors LLC                                                                   16207 Carmenita Rd                                                               Cerritos           CA      90703-2212
 Atlas Copco Compressors LLC                                                                   Dept CH 19511                                                                    Palatine           IL      60055-9511

 Atlas Copco Compressors LLC                Attn: Stephanie Moore - Credit & Finance Manager 300 Technology Center Way Ste 550                                                  Rock Hill          SC      29730
 Atlas Van Lines Inc                                                                         PO Box 51333                                                                       Los Angeles        CA      90051-5633


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                 Page 4 of 50
                                                                       Case 21-10527-JTD                   Doc 920              Filed 09/21/21                      Page 7 of 57
                                                                                                                      Exhibit A
                                                                                                               Served via First-Class Mail



                             Name                                                Attention                              Address 1                                   Address 2      Address 3                City   State       Zip         Country
 Atmos Energy Corp                                                                                   266 W Commerce St                                                                          Dallas             TX      75208
 Atmos Energy Corp                                                                                   PO Box 841425                                                                              Dallas             TX      75284-1425
 Atmos Energy Corporation                                 Attn: Industrial Contract Administration   PO Box 223705                                                                              Dallas             TX      75222
 ATS Logistics                                                                                       642 W Nicolas Ave                                                                          Orange             CA      92868
 Austin Julie                                                                                        Address Redacted
 Authentic Logistics LLC                                                                             808 Greenwood St                                                                           Evanston           IL      60201
 Autom8Tap LLC                                                                                       307 Dorset Ct                                                                              Roanoke            TX      76262
 Autom8tap LLC                                                                                       9743 Sago Point Dr                                                                         Largo              FL      33777
 Automatic Data Processing Inc.                                                                      71 Hanover Rd                                                                              Florham Park       NJ      07932
 AutomationDirect.com                                                                                PO Box 402417                                                                              Atlanta            GA      30384-2417
 AutoZone                                                                                            3540 N 5th St Hwy                                                                          Reading            PA      19605
 Avalos, Javier                                                                                      Address Redacted
 Avangard Innovative LP                                                                              710 W Belden Ave                                                                           Addison            IL      60101
 Avenue Logistics Inc.                                                                               325 W Ohio St                                     Suite 3                                  Chicago            IL      60654-7809
 Averhart, Kevon                                                                                     Address Redacted
 Averitt Express                                                                                     PO Box 3166                                                                                Cookeville         TN      38502
 Averitt Express                                          Attn: Marilyn Susanne Hyden                1415 Neal Street                                                                           Cookeville         TN      38502
 Averitt Express Inc.                                                                                1415 Neal St                                      PO Box 3166                              Cookeville         TN      38502
 Avian (USA) Machinery LLC                                                                           1901 Powis Ct                                                                              West Chicago       IL      60185
 Avila, Alfonso                                                                                      Address Redacted
 Avila, Anthony R                                                                                    Address Redacted
 Avila, Peter                                                                                        Address Redacted
 AWC                                                                                                 6655 Exchequer Dr                                                                          Baton Rouge        LA      70809
 Awnings Plus                                             Attn: Stephanie Reid                       1535 Callens Rd                                                                            Ventura            CA      93003
 Axle Logistics LLC                                                                                  835 N Central St                                                                           Knoxville          TN      37917-7122
 Axsun Corp                                                                                          Bank of America Tower                             300 S Harbor Blvd        Suite 502       Anaheim            CA      92805
 Azucena Contreras                                                                                   Address Redacted
 B&B Plastics Recyclers Inc.                              Attn: Susana Rodriguez                     3040 N Locust Ave                                                                          Rialto             CA      92377
 B2B Industrial Packaging                                                                            313 S Rohlwing Rd                                                                          Addison            IL      60101-3029
 Bace                                                                                                322 W 32nd St                                                                              Charlotte          NC      28206
 Bacik, Anthony                                                                                      Address Redacted
 Badger Plug Company                                                                                 N1045 Technical Dr                                                                         Greenville         WI      54942
 Badlands Logistics LLC                                                                              12110 Port Grace Blvd                             Suite 201                                La Vista           NE      68128-3190
 Bagcorpstore.com                                                                                    15303 Dallas Pkwy                                 Suite 700                                Addison            TX      75001
 Baghouse & Industrial Sheet Metal Service                                                           1731 Pomona Rd                                                                             Corona             CA      92880
 Bahman Farahnik                                                                                     2283 Weybridge Lane                                                                        Los Angeles        CA      90077
 Bahman Farahnik                                                                                     872 Michigan Avenue                                                                        Riverside          CA      92507
 Bahman Farahnik, Trustee of the 1996 Bahman Farahnik &
 Raheleh Farahnik Revocable Trust                                                                    433 N. Camden Drive, Ste 1000                                                              Beverly Hills      CA      90210
 Bahram Nour-Omid & Learnicon LLC                         c/o Barnes & Thornburg LLP                 Attn: Thomas E. Hanson, Jr. & Kevin G. Collins    1000 N West St           Suite 1500      Wilmington         DE      19801
                                                                                                     Attn: Sanford L. Michelman, Mona Z. Hanna,
 Bahram Nour-Omid & Learnicon LLC                         c/o Michelman & Robinson LLP               Howard I. Camhi, & Alexander R. Safyan            10880 Wilshire Blvd      19th Floor      Los Angeles        CA      90024
 Bahram Nour-Omid and Learnicon LLC                       c/o Learnicon LLC                          11859 Wilshire Blvd                               Suite 400                                Los Angeles        CA      90025
 Bahram Nour-Omid and Learnicon LLC                       Howard I. Camhi, Esq.                      10880 Wilshire Blvd                               19th Floor                               Los Angeles        CA      90024
 Bailey, Willie                                                                                      Address Redacted
 Balcones Resources                                       Attn: Richie Getter                        9301 Johnny Morris Rd                                                                      Austin             TX      78724
 Balemaster                                                                                          980 Crown Court                                                                            Crown Point        IN      46307
 Baltazar, Alejandro                                                                                 Address Redacted
 Baltazar, Randy                                                                                     Address Redacted
 Banda, Maria                                                                                        Address Redacted
 Bandera, Antonio                                                                                    Address Redacted
 Bank Leumi USA                                                                                      555 W 5th St                                      Suite 3300                               Los Angeles        CA      90013
 Bank Leumi USA                                                                                      579 Fifth Avenue                                                                           New York           NY      10017
                                                                                                     Attn: Andrew M. Kramer, David W. Morse, & Frank
 Bank Leumi USA                                           c/o Otterbourg PC                          J. Pecorelli                                      230 Park Ave                             New York           NY      10169-0075
 Bank Leumi USA                                           c/o Richards Layton & Finger PA            Attn: John H. Knight & David T. Queroli           One Rodney Square        920 N King St   Wilmington         DE      19801
 BANK OF AMERICA                                                                                     PO Box 15019                                      Wilmington                               Des Moines         IA      50306-1433
 Bank of Southern California                                                                         12265 El Camino Real                              Suite 100                                San Diego          CA      92130
 Bantam Materials International                                                                      4207 Ste. Catherine St. West                      Suite 202                                Montreal           QC      H3Z1P6       Canada
 Bantam Materials International                                                                      4207 Ste. Catherine St. West                      Suite 202                                Montreal           QC      H3Z 1P6      Canada
 Bantam Materials International                                                                      4211 Sainte Catherine St. West #201                                                        Westmount          QC      H3Z 1P6      Canada
 Bantam Materials International                           Carolina Velarde                           4211 Sainte Catherine St W                        Suite 201                                Westmount          QC      H3Z1P6       Canada
 Bantam Materials International                           Carolina Velarde                           4211 Sainte Catherine St. W.                      Suite 201                                Westmount          QC      H3Z1P6       Canada
 Banyan Plastics                                                                                     2393 S Congress Ave Ste 200                                                                West Palm Beach    FL      33406
 Banyan Plastics                                                                                     2393 South Congress Avenue                        Suite 200                                West Palm Beach    FL      33406
 Barbosa, Arturo                                                                                     Address Redacted
 Barcenas, Gerardo                                                                                   Address Redacted
 BAR-PLATE MANUFACTURING CO.                                                                         PO Box 185470                                                                              Hamden             CT      06518
 Barragan-Avila, Laura                                                                               Address Redacted


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                                    Page 5 of 50
                                                                           Case 21-10527-JTD                        Doc 920               Filed 09/21/21               Page 8 of 57
                                                                                                                               Exhibit A
                                                                                                                         Served via First-Class Mail



                               Name                                                 Attention                                      Address 1                           Address 2              Address 3                  City   State       Zip      Country
 Barranco Bonifacio, Efrain                                                                                   Address Redacted
 Barrera, Gavino                                                                                              Address Redacted
 Barrett Business Services Inc.                                                                               1950 Sunwest Lane                           Suite 250                                         San Bernadino       CA      92408
 Barry Callebaut USA LLC                                                                                      1175 Commerce Blvd                          Suite D                                           American Canyon     CA      95403
 Bartolo, Eduardo                                                                                             Address Redacted
 Bates, Christopher                                                                                           Address Redacted
 Batista, Victor                                                                                              Address Redacted
 Baumans Building Supply - Credit Card                                                                        3199 Kansas Ave                                                                               Riverside           CA      92507
 Bautista, Jose                                                                                               Address Redacted
 Bavaria, Thomas                                                                                              Address Redacted
 Bayan Plastics LLC                                                                                           2393 So. Congress Ave                                                                         West Palm Beach     FL      33406
 Bayan Plastics LLC                                           Attn: Shirley Palumbo, Esq.                     525 Okeechobee Blvd                         Suite 900                                         West Palm Beach     FL      33401
 BB Precision Machine LLC                                     Attn: Basil Breininger                          58 Willow St                                                                                  Kutztown            PA      19530
 BBI Beau Bureaux Interiors                                                                                   17835 Sky Park Circle                       Suite G                                           Irvine              CA      92614
 BBSI-Payroll                                                                                                 8100 NE Parkway Dr                          Suite 200                                         Vancouver           WA      98662
 BBSI-Payroll/Barrett Business Services Inc.                                                                  1950 Sunwest Ln                                                                               San Bernardino      CA      92408
 BC Laboratories Inc.                                                                                         4100 Atlas Ct                                                                                 Bakersfield         CA      93308
 BDO USA LLP                                                                                                  PO Box 31001-0860                                                                             Pasadena            CA      91110-0860
 Bear State Pump & Equipment                                                                                  31248 Valley Center Rd                                                                        Valley Center       CA      92082
 BearCom                                                                                                      4009 Distribution Dr                        Suite 200                                         Garland             TX      75041
 BearCom                                                      Attn: Josh Eck                                  PO Box 559001                                                                                 Dallas              TX      75355
 BearCom                                                      Attn: Thomas Kelley                             PO Box 670354                                                                                 Dallas              TX      75267-0354
 Beatriz Vega                                                                                                 Address Redacted
 Beck Oil Inc.                                                Attn: Sue Purbaugh                              16640 D St                                                                                    Victorville         CA      92395
 Beckart Environmental Inc                                    Lori Thomason                                   6900 46th Street                                                                              Kenosha             WI      53144
 Beckart Environmental Inc.                                   Attn: Connie Growth                             6900 46th Street                                                                              Kenosha             WI      53144
 Bedrock Logistics LLC                                        Attn: Olivia Brown                              2501 N Harwood                              Suite 2600                                        Dallas              TX      75201
 Beemac Inc.                                                                                                  2747 Legionville Rd                                                                           Ambridge            PA      15003
 Behrooz Broukhim Inc MD Pension Trust                                                                        10640 Riverside Dr                                                                            North Hollywood     CA      91602
 Behrooz Broukhim, M.D. Inc. Defined Benefit Pension Plan &
 Trust                                                                                                        Address Redacted
 Behzad D Binafard                                                                                            Address Redacted
 Behzad Kianmahd                                                                                              Address Redacted
 Belmark Inc.                                                                                                 600 Heritage Rd                                                                               De Pere             WI      54115
 Beltran, Jose                                                                                                Address Redacted
 Benavides Welding Works LLC                                                                                  104 Whatley Ave                                                                               Lewisville          TX      75057
 Benavides, Raamces                                                                                           Address Redacted
 Beniamin Moldovan                                                                                            Address Redacted
 Benjamin Broukhim                                                                                            Address Redacted
 Benjamin J Vobian                                                                                            Address Redacted
 Benlin Distribution Services Inc                                                                             2769 Broadway                                                                                 Buffalo             NY      14227
 Benson, Rafer                                                                                                Address Redacted
 Berg Mill Supply Co. Inc.                                                                                    PO Box 5568                                                                                   Beverly Hills       CA      90209
 Berks Security & Locksmith                                                                                   440 Penn Ave                                                                                  West Reading        PA      19611
 Berks Transfer Inc.                                          Attn: Joan T. Campbell                          59 WIllow Creek Rd                                                                            Reading             PA      19605
 Berks222 Owner, LLC                                          c/o Endurance Real Estate Group LLC             4 Radnor Corporate Center                   Suite 105                                         Radnor              PA      19087
 Berks222 Owner, LLC                                          c/o Levene, Neale, Bender, Yoo & Brill L.L.P.   Attn: Eve H. Karasik and Jeffrey S. Kwong   10250 Constellation Blvd         Suite 1700       Los Angeles         CA      90067
 Berks61 Owner LLC                                            c/o American Realty Advisors                    Attn: Stanley L. Lezman                     515 S Flower St                  49th Floor       Los Angeles         CA      90071
 Berks61 Owner LLC                                            c/o Endurance Real Estate Group                 4 Radnor Corporate Estate Group                                                               Radnor              PA      19087
 Berks61 Owner LLC                                            c/o Kaplin Stewart Meloff Reiter & Stein PC     Attn: Marc A. Snyder, Esq.                  Union Meeting Corporate Center   910 Harvest Dr   Blue Bell           PA      19422
 Berks61 Owner LLC                                            c/o Levene Neale Bender Yoo & Brill LLP         Attn: Eve H. Karasik & Jeffrey S. Kwong     10250 Constellation Blvd         Suite 1700       Los Angeles         CA      90067
 Berks61 Owner LLC                                            c/o Robinson & Cole LLP                         Attn: Jamie L. Edmonson                     1201 N Market St                 Suite 1406       Wilmington          DE      19801
 Berks61 Owner, LLC                                           c/o Endurance Real Estate Group LLC             4 Radnor Corporate Center                   Suite 105                                         Radnor              PA      19087
 Berks61 Owner, LLC                                           c/o Levene Neale Bender Yoo & Brill LLP         Attn: Eve H. Karasik, Esq.                  10250 Constellation Blvd         Suite 1700       Los Angeles         CA      90067
 Bernell Hydraulics Inc.                                                                                      PO Box 417                                                                                    Rancho Cucamonga    CA      91739
 Best Bay Logistics Inc.                                                                                      103 Darcy Pkwy                                                                                Lathrop             CA      95330
 BFPE                                                                                                         PO Box 791045                                                                                 Baltimore           MD      21279-1045
 BIG T'S FREIGHTLINER                                                                                         2501 Camino Del Sol St                                                                        Oxnard              CA      93030
 Bijan Daneshgar                                                                                              Address Redacted
 Bijan Nahai                                                                                                  487 Saint Pierre Road                                                                         Los Angeles         CA      90077
 Bijan Nahai                                                                                                  Address Redacted
 Binafard Capital Partners LP                                                                                 Address Redacted
 Binder                                                                                                       545-3 Johnson Ave                                                                             Bohemia             NY      11716
 Bio-Acoustical Corporation                                                                                   1833 E 17th St                              Suite 103                                         Santa Ana           CA      92705
 Bioenergy-Technology, Inc.                                   Johnson Bell Ltd.                               33 W Monroe St                              Suite 2700                                        Chicago             IL      60603-5404
 Bioenergy-Technology, Inc.                                   Zerma                                           311 Era Dr                                                                                    Northbrook          IL      60062
 BJ Baldwin Electric Inc.                                     Attn: Frederic Watson                           7060 Division Hwy                                                                             Narvon              PA      17555
 BK Customs Inc.                                                                                              3082 Franklin Ave                                                                             Riverside           CA      92507
 BlackBridge                                                  Attn: Accounts Receivable                       PO Box 335                                                                                    Huntington          NY      11743


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                                              Page 6 of 50
                                                                                Case 21-10527-JTD                   Doc 920                Filed 09/21/21           Page 9 of 57
                                                                                                                               Exhibit A
                                                                                                                         Served via First-Class Mail



                             Name                                                          Attention                              Address 1                         Address 2              Address 3            City       State     Zip             Country
 BlackBridge Investments                                                                                      50 Gerard St                             Suite 100C                                      Huntington         NY     11743
 Blades Machinery Co. Inc.                                                                                    750 Nicholas Blvd                                                                        Elk Grove          IL     60007
 Blair, William                                                                                               Address Redacted
 Blake, Frederick                                                                                             Address Redacted
 Blandon, Dayana                                                                                              Address Redacted
 Blessing, Timothy                                                                                            Address Redacted
 Blitz Express LLC                                                                                            PO Box 610028                                                                            Dallas             TX    75261-0028
 Bloxom, Donna                                                                                                Address Redacted
 BLUE CROSS OF CALIFORNIA                                                                                     Dept 5812                                                                                Los Angeles        CA    90074-5812
 Blue Ridge Bank                                                   c/o Kutak Rock LLP                         Attn: Jeremy S. Williams                 Riverfront Plaza 901 E Byrd St   Suite 1000     Richmond           VA    23219
 Blue Ridge Bank, N.A.                                                                                        PO Box 609                                                                               Luray              VA    22835-0609
 Blue Ridge Bank, N.A.                                             Attn: Mark Heede                           1801 Bayberry Court                                                                      Richmond           VA    23226
 Blue Ridge Bank, N.A.                                             Kutak Rock LLP c/o Jeremy S. Williams      901 E Byrd Street, Suite 1000                                                            Richmond           VA    23219
 Blue Ridge Bank, N.A.                                             Kutak Rock LLP c/o Jeremy S. Williams      901 E Byrd Street, Suite 1000                                                            Richmond           VA    23219
 Blue Ridge Bank, N.A.                                             Kutak Rock LLP c/o Laura Kistler           901 E Byrd Street, Suite 1000                                                            Richmond           VA    23219
 Blue Ridge Bank, N.A.                                             Kutak Rock LLP, c/o Jeremy S. Williams     901 E Byrd Street, Suite 1000                                                            Richmond           VA    23219
 Blue Rock Construction Inc.                                                                                  1275 Glenlivet Dr                        Suite 330                                       Allentown          PA    18106
 Blue Rock Construction Inc.                                                                                  2324 Second St Pike                                                                      Newton             PA    18940
 BLUE SHIELD OF CALIFORNIA                                                                                    Dept 5812                                                                                Los Angeles        CA    90074-5812
 Blue Street Capital LLC                                                                                      2120 Main St                             Suite 160                                       Huntington Beach   CA    92648
 BlueGrace Logistics LLC                                                                                      2846 S Falkenburg Rd                                                                     Riverview          FL    33578
 BlueLine Rental LLC                                                                                          PO Box 840062                                                                            Dallas             TX    75284-0062
 Bluestar Silicones USA Corp                                                                                  PO Box 978608                                                                            Dallas             TX    75397-8608
 Bluetech s.r.o.                                                                                              Zizkova 596                                                                              Pacov                    39501        Czech Republic
 BlueTriton Brands Inc.                                            Attn: Tom Uhl                              900 Long Ridge Rd                        Bldg 2                                          Stamford           CT    06902
 BlueTriton Brands, Inc.                                           Attn Tom Uhl                               900 Long Ridge Road, Bldg. 2                                                             Stamford           CT    06902

 BlueTriton Brands, Inc. f/k/a Nestle Waters North America, Inc.   c/o Troutman Pepper Hamilton Sanders LLP   Attn: Kay Standridge Kress               4000 Town Center                 Suite 1800     Southfield         MI    48038
 Blum & Sons Electric Inc.                                                                                    606 Linden Ave                                                                           Carpinteria        CA    93013
 Blum & Sons Electric Inc.                                         c/o Price Postel & Parma LLP               Attn: Ryan D. Zick, Esq.                 200 E Carrillo St                Suite 400      Santa Barbara      CA    93101
 Blum & Sons Electric Inc.                                         c/o Saul Ewing Arnstein & Lehr LLP         Attn: John D. Demmy, Esq.                1201 N Market St Suite 2300      PO Box 1266    Wilmington         DE    19899
 BMM Transportation Inc                                                                                       209 W Jackson Blvd                       Suite 903                                       Chicago            IL    60606
 Boggs Electric Company Inc                                                                                   5303 Buford Jett Ln                                                                      Balch Springs      TX    75180
 Boggs Electric Company, Inc.                                      Michael Boggs                              5303 Buford Jett Lane                                                                    Balch Springs      TX    75180
 Bohorquez, Manuel                                                                                            Address Redacted
 BoReTech                                                                                                     1820 Industrial Dr                                                                       Stockton           CA    95206
 Boss Tech Refrigeration Inc.                                      Attn: Scott Doornbos                       189 Grapevine Rd                                                                         Oak View           CA    93022
 Boston Group                                                      Attn: Eddie San Giacomo                    3302 Dow Ave                             Suite 118                                       Tustin             CA    92780
 Boyer, Mark                                                                                                  Address Redacted
 Boyer, Teri                                                                                                  Address Redacted
 BPI Consulting LLC                                                                                           9550 Spring Green Blvd                   Suite 408-340                                   Katy               TX    77494
 Bracewell                                                                                                    PO Box 207486                                                                            Dallas             TX    75320-7486
 Bradford Capital Holdings LP                                      Attn: Brian L. Brager                      PO Box 4353                                                                              Clifton            NJ    07012
 Brady Worldwide Inc.                                              Attn: Terry Freund                         PO Box 71995                                                                             Chicago            IL    60694
 Bragg Geoffrey Kirk                                                                                          206 Chessington Ln                                                                       Simpsonville       SC    29681
 Bravo, Isaias                                                                                                Address Redacted
 Bray, Christopher                                                                                            Address Redacted
 Breana Peterson                                                                                              Address Redacted
 Brenntag                                                                                                     PO Box 970230                                                                            Dallas             TX    75397-0230
 BridgeLine Executive Coaching                                                                                70 Little West St                        Suite 19G                                       New York           NY    10004
 Briones, Maria                                                                                               Address Redacted
 Brithinee Electric/Sulzer Electric                                                                           620 S Rancho Ave                                                                         Colton             CA    92324
 Brock Transportation LLC                                                                                     3025 Independence Dr                     Suite C                                         Livermore          CA    94551-7683
 Bromesy Jr, Michael                                                                                          Address Redacted
 Broukhim Family Trust                                                                                        16311 Ventura Blvd                       Suite 1080                                      Encino             CA    91436
 Broukhim Family Trust LP                                                                                     10640 Riverside Dr                                                                       North Hollywood    CA    91602
 Broukhim Pension Plan                                                                                        10614 Riverside Dr                                                                       North Hollywood    CA    91602
 Brown Engineering                                                 Attn: Ben Brown                            PO Box 14355                                                                             Reading            PA    19612-4355
 Brown LLC                                                         Chris Sparks                               330 N Ross Street                        PO Box 434                                      Beaverton          MI    48612
 Brown Machine LLC                                                                                            330 N Ross St                                                                            Beauerton          MI    48612
 Brown, Baron                                                                                                 Address Redacted
 Bruno Folcieri Srl                                                ESMERALDA ZOPPI                            VIA SOPRACOMUNE 1                                                                        Volongo            CR    26030        Italy
 Bryan Ramos                                                                                                  Address Redacted
 Bryant, Ben                                                                                                  Address Redacted
 Bryant, Steven Andre                                                                                         Address Redacted
 Buchanan Hauling & Rigging Inc                                                                               4625 Industrial Rd                                                                       Fort Wayne         IN    46825
 Buchanan, Chris                                                                                              Address Redacted
 Buffalo Bisons Charitable Foundation                                                                         Coca-Cola Field                          1 James D. Griffin Plaza                        Buffalo            NY    14203
 Buhler Inc.                                                                                                  13105 12th Ave N                                                                         Plymouth           MN    55441


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                                              Page 7 of 50
                                                                       Case 21-10527-JTD                              Doc 920               Filed 09/21/21             Page 10 of 57
                                                                                                                                  Exhibit A
                                                                                                                            Served via First-Class Mail



                              Name                                                Attention                                         Address 1                          Address 2        Address 3              City      State       Zip       Country
 Buhler Inc.                                                                                                     2385 Arch-Airport Rd                     Suite 300                                 Stockton            CA       95206
 Buhler Inc.                                                                                                     PO Box 9497                                                                        Minnneapolis        MN       55440-9497
 Built Rite Fence Company                                                                                        9110 Rose St                                                                       Bellflower          CA       90706
 Bulk Handling Systems                                     Attn: Tina Miller                                     3592 W Fifth Ave                                                                   Eugene              OR       97402
 Bulkmatic Transport                                       #774756                                               4756 Solutions Center                                                              Chicago             IL       60677
 Bunting Magnetics Co.                                                                                           PO Box 877814                                                                      Kansas City         MO       64187-7814
 Bunzl Distribution Southwest LP                           dba Bunzl Phoenix                                     3310 E Miraloma Ave                                                                Anaheim             CA       92806
                                                                                                                                                          One US Bank Plaza, 505 N
 Bunzl Distribution USA, LLC                               c/o David D. Farrell, Esq.                            Thompson Coburn LLP                      Seventh St                 Suite 2700     Saint Louis         MO       63101
 Burcham International Corp.                                                                                     PO Box 935679                            Lockbox #935679                           Atlanta             GA       31193-5679
 Bureau Veritas                                                                                                  390 Benmar Dr                            Suite 100                                 Houston             TX       77060
 Burkholder Golf Carts LLC                                                                                       100 Clearview Dr                                                                   Ehprata             PA       17522
 Burton, Caleb                                                                                                   Address Redacted
 Busch Consolidated Inc                                                                                          516 Viking Dr                                                                      Virgina Beach       VA       23452
 Business & Legal Resources                                                                                      100 Winners Circle                       Suite 300                  PO Box 5094    Brentwood           TN       37024-5094
 Business Interiors                                        Lance McDonald                                        1111 Valley View Ln                                                                Irving              TX       75061
 Bustamante, Martin                                                                                              Address Redacted
 Buxbaum HCS LLC                                                                                                 16625 Marquez Terrace                                                              Pacific Palisades   CA       90272
 Buxbaum HCS, LLC                                                                                                13600 Marina Pointe Dr                   Suite 606                                 Marina Del Rey      CA       90292
 BZS Transport                                                                                                   175 Classon Ave                                                                    Brooklyn            NY       11205
 BZS Transport                                                                                                   816 Myrtle Ave                                                                     Brooklyn            NY       11206
 C&J Tool & Manufacturing Co.                                                                                    820 Thompson Ave                         Suite 13                                  Glendale            CA       91201
 C&R Landscape Inc.                                                                                              PO Box 1894                                                                        Oxnard              CA       93032
 C.H. Robinson                                                                                                   PO Box 9121                                                                        Minneapolis         MN       55480-9121
 C.H. Robinson                                             Attn: Accounts Receivable                             14701 Charlson Rd                        Suite 2400                                Eden Prairie        MN       55347
 C.H. Robinson Worldwide, Inc.                                                                                   14701 Charlson Road                                                                Eden Prairie        MN       55347
 C1S Group Inc.                                                                                                  4231 Sigma Rd                            Suite 110                                 Dallas              TX       75244
 CA Dept of Tax & Fee Admin (CDTFA)                                                                              450 N St                                                                           Sacramento          CA       94279
 CA State University Channel Islands                                                                             One University Dr                                                                  Camarillo           CA       93012
 Cabanillas, Edgar                                                                                               Address Redacted
 CABKA North America Inc.                                                                                        105 Byassee Dr                                                                     Hazelwood           MO       63042
 Cabrera, Maria                                                                                                  Address Redacted
 CAD/CAM Consulting Services Inc.                                                                                810 Lawrence Dr                          Suite 220                                 Newbury Park        CA       91320
 Cadena, Pedro                                                                                                   Address Redacted
 Cal Chamber Of Commerce                                                                                         PO Box 398342                                                                      San Francisco       CA       94139-8342
 Cal OSHA                                                  Attn: Penalties                                       PO Box 516547                                                                      Los Angeles         CA       90051-0595
 Calderon Baez, Pedro                                                                                            Address Redacted
 Calderon, Jaime                                                                                                 Address Redacted
 California Air Compressor Company                                                                               688 Ranchoeros Dr                        Suite A                                   San Marcos          CA       92069
 California Board Of Equalization                                                                                450 N St                                 Mic: 121                                  Sacramento          CA       94279-0121
 California Comfort                                        Attn: Chris Williams                                  2040 Eastridge Ave                       Suite A-6                                 Riverside           CA       92507
 California Department of Resources Recycling & Recovery                                                         1001 I St                                Mail Stop 9A                              Sacramento          CA       95814
 California Department of Resources Recycling & Recovery                                                         PO Box 2711                                                                        Sacramento          CA       95812-2711
                                                           c/o California Department of Justice, Office of the
 California Department of Resources Recycling & Recovery   Attorney General                                      Attn: Andrea M. Kendrick                 1300 I St                  Suite 125      Sacramento          CA       95814
 California Department of Tax and Fee Administration                                                             PO Box 942879                                                                      Sacramento          CA       94279-0055
 California Department of Tax and Fee Administration       Collections Support Bureau, MIC:55                    PO Box 942879                                                                      Sacramento          CA       94279-0055
 California Dept of Tax & Fee Admin                                                                              PO Box 942879                                                                      Sacramento          CA       94279-6001
 California EPA                                                                                                  555 Capitol Mall                         Suite 235                                 Sacramento          CA       95814
 California EPA                                                                                                  PO Box 1288                                                                        Sacramento          CA       95812-1288
 California Franchise Tax Board                                                                                  PO Box 942840                                                                      Sacramento          CA       942840-0040
 California Franchise Tax Board                                                                                  PO Box 942857                                                                      Sacramento          CA       94257-0631
 California Material Handling                                                                                    730 Arrow Hwy                                                                      La Verne            CA       91750
 California Office of the Attorney General                                                                       PO Box 944255                                                                      Sacramento          CA       94244-2550
 California Plastics Recyclers Coalition                   Attn: Megan Lee, Wayne Ordos, or Zoe Misquez          1121 L St                                Suite 200                                 Sacramento          CA       95814
 California Secretary of State                             Attn: Statement of Information Unit                   PO Box 944230                                                                      Sacramento          CA       94244-2300
 California State Controller                                                                                     1500 11th St                                                                       Sacramento          CA       95814
 California State Controller                               Unclaimed Property Division                           10600 White Rock Rd                      Suite 141                                 Rancho Cordova      CA       95670
 California Tool & Welding                                 Attn: Sevina Bega                                     201 Main St                                                                        Riverside           CA       92501-1025
 California Tool & Welding Supply                          Sevina Bega                                           201 Main St.                                                                       Riverside           CA       92501
 California Tool & Welding-Lab                                                                                   201 N. Main St.                                                                    Riverside           CA       92501
 California Tool & Welding-Maint                                                                                 201 Maint Street                                                                   Riverside           CA       92501-1025
 California Tool & Welding-WW - Serv O Tek                                                                       201 Main Street                                                                    Riverside           CA       92501-1025
 California Wire Products Corp.                                                                                  1316 Railroad St                                                                   Corona              CA       92882-1840
 Californians Against Waste Foundation                                                                           921 11th St                              Suite 420                                 Sacramento          CA       95814
 Cal-Mesa Steel Supply                                                                                           31682 Dunlap Blvd                                                                  Yucaipa             CA       92399
 Caltex Logistics Inc                                                                                            4208 Rosedale Hwy                        Suite 302-150                             Bakersfield         CA       93308
 Camargo, Sergio                                                                                                 Address Redacted
 Cameron Hite                                                                                                    Address Redacted


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                                        Page 8 of 50
                                                         Case 21-10527-JTD             Doc 920               Filed 09/21/21            Page 11 of 57
                                                                                                   Exhibit A
                                                                                             Served via First-Class Mail



                               Name                                 Attention                          Address 1                       Address 2      Address 3               City     State       Zip              Country
 Cameron, Daniel                                                                  Address Redacted
 Camlock Direct                                                                   115 Corporate Center Dr                  Suite J                                Mooresville          NC      28117
 Campos, Manuel M                                                                 Address Redacted
 Canadian Warehouse & Logistics Inc.                                              200 Shoemaker St                                                                Kitchener            ON      N2E 3E1      Canada
 Cannon & Cannon Industrial                                                       601 Jealouse Way                         Unit 8-9                               Cedar Hill           TX      75104
 Cannon Ergos S.p.A.                                                              Via E Fermi 355                                                                 Caronno Pertusella   VA      21042        Italy
 Cannon, Juanita                                                                  Address Redacted
 Cano, Jaqueline                                                                  Address Redacted
 Canon Financial Services                                                         14904 Collections Center Dr                                                     Chicago              IL      60693-0149
 Canon Financial Services                    Attn: Michael Tafilowski             158 Gaither Drive                                                               Mount Laurel         NJ      08054
 Canon Solutions America Inc                 Annette Emery                        300 Commerce Square Blvd                                                        Burlington           NJ      08016
 Canon Solutions America Inc.                                                     One Canon Park                                                                  Melville             NY      11747
 Cantech Industries LLC                      Attn: Majid Ahmadi                   1825 Diamond St                          Suite 102                              San Marcos           CA      92078
 CanTech Industries, LLC                     Majid Ahmadi                         1825 Diamond Street                      Suite 102                              San Marcos           CA      92078
 Cantu, Hugo                                                                      Address Redacted
 Canusa Hershman Recycling Co. LLC                                                45 Northeast Industrial Rd                                                      Branford             CT      06405
 Canuto, Antonio                                                                  Address Redacted
 Cap Logisitics/Worldwide                                                         PO Box 5608                                                                     Denver               CO      80217
 CAP Logistics                               Attn: David Dendinger                4120 Jackson St                                                                 Denver               CO      80216
 CAP Worldwide Inc.                          Attn: David Dendinger                4140 Jackson St                                                                 Denver               CO      80216
 Capco Analytical Services Inc.                                                   2978 Seaborg Ave                         Suite 4                                Ventura              CA      93003
 Capital Dallas Electric Motor Service Inc                                        9109 Sovereign Row                                                              Dallas               TX      75247
 Carbajal, Aspen                                                                  Address Redacted
 CarbonLite Holdings LLC                                                          10250 Constellation Blvd                                                        Los Angeles          CA      90067
 CarbonLite Industries LLC                                                        875 Michigan Ave.                                                               Riverside            CA      92507
 CarbonLite P Holdings, LLC                                                       10250 Constellation Blvd                                                        Los Angeles          CA      90067
 CarbonLite P LLC                                                                 4030 Pottsville Pike                                                            Reading              PA      19605
 CarbonLite P, LLC                                                                4030 Pottsville Pike                                                            Reading              PA      19605
 CarbonLite PI Holdings, LLC                                                      10250 Constellation Blvd                                                        Los Angeles          CA      90067
 CarbonLite Pinnpack, LLC                                                         10250 Constellation Blvd                                                        Los Angeles          CA      90067
 CarbonLite Pinnpack, LLC                                                         1151 Pacific Ave                                                                Oxnard               CA      93033
 CarbonLite Recycling Holdings LLC                                                10250 Constellation Blvd                                                        Los Angeles          CA      90067
 CarbonLite Recycling LLC                                                         4685 Mountain Creek Parkway                                                     Dallas               TX      75236
 CarbonLite Sub-Holdings, LLC                                                     10250 Constellation Blvd                                                        Los Angeles          CA      90067
 Cardenas, Fidel                                                                  Address Redacted
 Cardinal Metals Inc.                                                             2707 Barge Ln                                                                   Dallas               TX      75212
 CareNow                                     Attn: Marie Martin                   2000 Health Park Dr                                                             Brentwood            TN      37027
 Cargo Chief Inc.                                                                 1060 La Avenida St                                                              Mountain View        CA      94043
 Carlos Montanez                                                                  Address Redacted
 Carlos Velasquez                                                                 Address Redacted
 Carmen Montoya                                                                   Address Redacted
 Carolina Material Technologies Inc.                                              1801 Kilmonack Ln                                                               Charlotte            NC      28270
 Carrasquillo, Carlos                                                             Address Redacted
 Carreno Eric                                                                     904 Bradbury Ct                                                                 Arlington            TX      76014
 Carrier Corp                                                                     PO Box 93844                                                                    Chicago              IL      60673-3844
 Carrillo, Floriberto                                                             Address Redacted
 Carrillo, Maria                                                                  Address Redacted
 Carson Mfg. Co.                             dba Carson Mfg., Co.                 PO Box 549                                                                      Cotati               CA      94931
 Cart Services Inc.                                                               77745 Flora Rd                           Suite 3                                Palm Desert          CA      92211
 Caru West Gulf Containers LLC                                                    15920 East Fwy                                                                  Channelview          TX      77530
 Casella                                                                          PO Box 1364                                                                     Williston            VT      05495
 Casella Recycling LLC                       Attn: Mandi LaPlante                 25 Greens Hill Ln                                                               Rutland              VT      05701
 Casella Waste Systems, Inc                                                       PO Box 1364                                                                     Williston            VT      05495
 Casella Waste Systems, Inc.                                                      25 Greens Hill Lane                                                             Rutland              VT      05701
 Castaneda, Leonel                                                                Address Redacted
 Castellanos Magallon, Alicia                                                     Address Redacted
 Castillo, Leonora                                                                Address Redacted
 Castro, Abel R                                                                   Address Redacted
 Castro, Francisco                                                                Address Redacted
 Castro, Jose                                                                     Address Redacted
 Catalyst Finance LP                         Attn: Richard Mann, Jr.              1136 N Kirkwood                                                                 Houston              TX      77043
 Catalyst Finance LP                         c/o Andrews Myers PC                 Attn: Jimmie D. Aycock, Jr.              1885 Saint James Pl     Suite 1500     Houston              TX      77056-4176
 Catalyst Finance LP                         c/o Andrews Myers PC                 Attn: T. Josh Judd                       1885 Saint James Pl     15th Floor     Houston              TX      77056
 Cavalry Logistics                                                                PO Box 713315                                                                   Cincinnati           OH      45271-3315
 CB Manufacturing/American Cutting Edge                                           4455 Infirmary Rd                                                               Miamisburg           OH      45342
 CDW Direct LLC                                                                   300 N Milwaukee Ave                                                             Vernon Hills         IL      60061
 CDW Direct LLC                              Attn: Louis Weaver & Kim Paulausky   200 N Milwaukee Ave                                                             Vernon Hills         IL      60061
 CDW Direct, LLC                             c/o CDW, LLC                         Attn: Ronelle Erickson                   200 N Milwaukee Ave                    Vernon Hills         IL      60061
 CDW LLC                                                                          200 North Milwaukee Avenue                                                      Vernon Hills         IL      60061


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                             Page 9 of 50
                                                                       Case 21-10527-JTD                         Doc 920              Filed 09/21/21             Page 12 of 57
                                                                                                                            Exhibit A
                                                                                                                      Served via First-Class Mail



                              Name                                                Attention                                    Address 1                         Address 2              Address 3             City        State     Zip     Country
 CE Capital, LLC                                           Attn: Marty Conlin                              2 Great Valley Parkway                   Suite 300                                        Malvern              PA    19355
 CED dba Royal Ind Solutions-Ventura                                                                       PO Box 14004                                                                              Orange               CA    92863
 Cedarwood-Young Company                                   dba Allan Company                               14620 Joanbridge St                                                                       Baldwin Park         CA    91706
 Cedeno, Kevin                                                                                             Address Redacted
 CE-DFW                                                                                                    Po Box 967                                                                                Grapevine            TX   76099
 Cellco Partnership d/b/a Verizon Wireless                 Attn: Paul Adamec                               500 Technology Drive                                                                      Weldon Spring        MO   63304
 Cellco Partnership d/b/a Verizon Wireless                 Attn: William M Vermette                        22001 Loudoun County PKWY                                                                 Ashburn              VA   20147
 CellMark Inc.                                             Attn: Cindy Watson                              80 Washington Street                                                                      Norwalk              CT   06854
 Central Valley Packaging & Supply                                                                         711 Mountain View Ave                                                                     Oxnard               CA   93031
 Century Group Professionals LLC                                                                           222 N Pacific Coast Hwy                  Suite 2150                                       El Segundo           CA   90245
 Century Packaging Co. Inc                                                                                 9549 Griggs Ave                                                                           Circle Pines         MN   55014
 Cepeda, Juan                                                                                              Address Redacted
 Cerda, Maria                                                                                              Address Redacted
 Certain Underwriters at Lloyds                                                                            3103 S Juniper Ave                                                                        Broken Arrow         OK   74012
 Cervantes Luna, Victor                                                                                    Address Redacted
 Cervantes, Mairela                                                                                        Address Redacted
 Cesar Galvan                                                                                              Address Redacted
 Cesar Martin Haro                                                                                         Address Redacted
 CFE Sales Company Inc.                                    dba Packaging Solutions International           Attn: Charles Earp                       1205 Johnson Ferry Rd            Suite 136-345   Marietta             GA   30068
 Champion Electric Inc.                                                                                    3950 Garner Rd                                                                            Riverside            CA   92501
 Chapin Mechanical                                                                                         3016 Dothan Ln                                                                            Dallas               TX   75229
 Chardon Laboratories Inc.                                 Attn: Carmen Banish                             7300 Tussing Rd                                                                           Reynoldsburg         OH   43068-4111
 Chastain, Eric                                                                                            Address Redacted
 Chavez Velazquez, Maria                                                                                   Address Redacted
 Chavez, Araceli                                                                                           Address Redacted
 Chavez, Jose                                                                                              Address Redacted
 Chavez, Luis                                                                                              Address Redacted
 Chavez, Marisol                                                                                           Address Redacted
 Cherokee Pallets                                                                                          PO Box 166858                                                                             Irving               TX   75016-6858
 Chesapeake Material Service LLC                           Attn: Savannah Hatch                            163 Mitchells Cance Rd                   Suite 300                                        Edgewater            MD   21037
 Chesapeake Material Services, LLC                         Mark I Goodman                                  1157 Mayo Rd                             Suite 310                                        Mayo                 MD   21106
 Chesapeake Materials                                      Coface North America Insurance Company          650 College Road East, Suite 2005                                                         Princeton            NJ   08540
 CHEVRON AND TEXACO BUSINESS                                                                               PO Box 70887                                                                              Charlotte            NC   28272-0887
 Chicago Title Company                                                                                     917 Glenneyre                            Suite 1                                          Laguna Beach         CA   92651
 Chicas, Helen Marisol                                                                                     Address Redacted
 Chief Logistics LLC                                                                                       11755 Victory Blvd                       Suite 180                                        North Hollywood      CA   91006
 Childs, Tasha                                                                                             Address Redacted
 Chilton, Kayla                                                                                            Address Redacted
 Chilton, Leonard                                                                                          Address Redacted
 CHLIC- Chicago/Cigna Dental                               Attn: Kimela White                              5476 Collections Center Dr                                                                Chicago              IL   60693
 Cho, Sung                                                                                                 Address Redacted
 Chris Sirls                                                                                               Address Redacted
 Christian Brothers Mechanical Services                                                                    11140 Thurston Ln                                                                         Mira Loma            CA   91752
 Christopher Bates                                                                                         Address Redacted
 Christopher Gaines                                                                                        Address Redacted
 CHT USA Inc.                                              Attn: Accounts Receivable                       805 Wolfe Ave                                                                             Cassopolis           MI   49031
 Chubb Group of Insurance Companies                        Attn: Chubb Underwriting Department             202B Halls Mill Rd                                                                        Whitehouse Station   NJ   08889
 Chubb Group of Insurance Companies                        Attn: Claims Department                         82 Hopmeadow St                                                                           Simsbury             CT   06070-7683
 Chubb North American Claims                                                                               PO Box 1522                                                                               Scranton             PA   18505-0554
 Cigna                                                     Attn: Director or Officer                       400 N Brand Blvd                         3rd Floor                                        Glendale             CA   91203
 Cigna - Dental                                                                                            PO Box 644546                                                                             Pittsburgh           PA   15264-4546
 Cigna Dental                                                                                              CHLIC- Chicago                           5476 Collectuions Center Drive                   Chicago              IL   60693
 Cigna Dental Health of Pennsylvania Inc.                                                                  PO Box 453099                                                                             Sunrise              FL   33345-3099
 Cigna Dental Health of Texas Inc.                                                                         1640 Dallas Pkwy                                                                          Plano                TX   75093
 Cigna Dental Health of Texas Inc.                                                                         PO Box 149104                                                                             Austin               TX   78714
 CIGNA Edge - Dental                                                                                       CHLIC-CHICAGO                            5476 Collections Center Dr                       Chicago              IL   60693
 Cigna Group Insurance - Life                              Attn: Jacqueline Palmer                         PO Box 8500-110                                                                           Philadelphia         PA   19178-0110
 Cigna Health and Life Insurance Company                                                                   2000 S Colorado Blvd                     Tower 3                          Suite 1100      Denver               CO   80222
 Cigna Health and Life Insurance Company                                                                   400 N. Brand Blvd., 3rd Floor                                                             Glendale             CA   91203

 Cigna Health and Life Insurance Company                   Attn: Marylou Rice, Legal Compliance Lead Analyst 900 Cottage Grove Road                 B6LPA                                            Hartford             CT   06152
 Cigna Health and Life Insurance Company, & Cigna Dental
 Health                                                    c/o Connolly Gallagher LLP                      Attn: Jeffrey C. Wisler                  1201 N Market St                 20th Floor      Wilmington           DE   19801
 Cigna Life Insurance Company of North America                                                             PO Box 780110                                                                             Philadelphia         PA   19178-0110
 Cintas                                                                                                    PO Box 631025                                                                             Cincinnati           OH   45263-1025
 Cintas Corp                                               Attn: Karen Bermudez                            PO Box 29059                                                                              Phoenix              AZ   85038-9059
 Cintas Corporation # 684                                                                                  28311 Kelly Johnson Pkwy                                                                  Valencia             CA   91355
 Cintas Corporation No. 101                                                                                PO Box 630910                                                                             Cincinnati           OH   45263-0910
 Cintas Fire                                                                                               PO Box 636525                                                                             Cincinnati           OH   45263-6525


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                                     Page 10 of 50
                                                              Case 21-10527-JTD                           Doc 920                Filed 09/21/21                Page 13 of 57
                                                                                                                       Exhibit A
                                                                                                                Served via First-Class Mail



                                Name                                    Attention                                        Address 1                             Address 2       Address 3               City    State       Zip         Country
 Citibank N.A.                                    Attn: Vasilios Kontogianis                         388 Greenwich St                             25th Floor                               New York            NY      10013
 City of Colton                                   Annex Civic Center                                 659 N La Cadena Dr                                                                    Colton              CA      92324
 City of Dallas - High Risk Regist/Inspect                                                           1551 Baylor St                               Suite 400                                Dallas              TX      75226-1956
 City of Dallas Administrative Civil Citat                                                           2014 Main St                                                                          Dallas              TX      75201
 City of Dallas- Security Alarms                                                                     PO Box 139076                                                                         Dallas              TX      75313-9076
 City of Dallas Water Utilities                                                                      City Hall                                    2D South                                 Dallas              TX      75277
 City of Oxnard                                                                                      360 W Second St                                                                       Oxnard              CA      93030
 City of Oxnard - Utilities                                                                          214 S C St                                                                            Oxnard              CA      93030-5790
 City of Reading                                  Attn: Jeffrey HIll                                 899 Morgantown Rd                                                                     Reading             PA      19607
 City of Riverside                                Attn: Finance Division & Public Utilities          3900 Main St                                 6th Floor                                Riverside           CA      92522
                                                                                                     Attn: Arturo M. Cisneros, Esq., William G.
 City of Riverside                                c/o Malcolm & Cisneros, A Law Corporation          Malcolm, Esq., & Nathan F. Smith, Esq.       2112 Business Center Dr                  Irvine              CA      92612
 City of Riverside, Riverside Police Department                                                      3900 Main Street 6th Floor                                                            Riverside           CA      92522
 CJB International Inc.                                                                              8646 Meadow Brook                            Unit B                                   Garden Grove        CA      92844
 CKE Restaurants Holdings Inc.                                                                       6700 Tower Circle                            Suite 1000                               Franklin            TN      37067
 Clark Electric Inc.                                                                                 PO Box 851167                                                                         Mesquite            TX      75185

 Clark Pest Control                               Attn: Lynette Smith Credit & Collections Manager   555 N Guild Ave                                                                       Lodi                CA      95240
 Clark Pest Control Of Stockton Inc                                                                  PO Box 1480                                                                           Lodi                CA      95241
 Clary Jr, Michael                                                                                   Address Redacted
 Claudia Arriazola                                                                                   Address Redacted
 Claudia Martinez                                                                                    Address Redacted
 Clayton Industries                               Attn: Margo McMar                                  17477 Hurley St                                                                       City Of Industry    CA      91744
 Clean Air Specialists Inc.                       Attn: Dave Stroze                                  PMB 121                                      12534 Valley View St                     Garden Grove        CA      92845-2006
 Clean Harbors Environmental Services                                                                42 Longwater Dr                              PO Box 9149                              Norwell             MA      02061-9149
 Clean Water Technology Inc.                      Johanna Parra                                      13008 S Western Ave                                                                   Gardena             CA      90249
 CLEAR EnvironmentalSolutions LLC                                                                    PO Box 907                                                                            Rockwall            TX      75087
 Clear Lam Packaging                                                                                 1950 Pratt Blvd                                                                       Elk Grove Village   IL      60007
 Clear Path Recycling                             Attn: James Davis                                  7621 Little Ave                              Suite 500                                Charlotte           NC      28226
 ClearFreight Inc.                                Attn: Josephine Basit                              1960 E Grand Ave                             Suite 700                                El Segundo          CA      90245
 ClearFreight Inc.                                JFK International Airport                          Building 75                                  North Hangar Rd           Suite 210      Jamaica             NY      11430
 CLEARFREIGHT INC.                                P D von Geusau                                     1960 E. Grand Ave., Ste 700                                                           El Segundo          CA      90245
 CLI Mason                                                                                           400 N Michigan Ave                           Suite 250                                Chicago             IL      60611
 CLI Mason LLC                                    Attn: Benjamin Shapiro                             400 N Michigan Avenue                        Suite 250                                Chicago             IL      60611
 CLI Mason, LLC                                                                                      400 N. Michigan Ave. #250                                                             Chicago             IL      60611
 Clinton Slate                                                                                       Address Redacted
 Closed Loop Fund LP                              c/o Closed Loop Fund GP LLC                        3 Columbus Circle                            Suite 1609                               New York            NY      10019
 Clover Farms Dairy                               Attn: Kevin Howard                                 PO Box 14627                                                                          Reading             PA      19612-4627
 CMI Plastics Inc.                                                                                   222 Pepsi Way                                                                         Ayden               NC      28513
 CMR Industrial (James Rusheon)                                                                      3685 PR 3843                                                                          Quinlan             TX      75474
 CMT Materials Inc.                               Anthony Colageo                                    107 Frank Mossberg Dr                                                                 Attleboro           MA      02703
 CNN Plastic System Co. Ltd                                                                          No59, Ln268, Xinshu Rd                       Xinzhuang Dist 24262                     New Taipei City                          Taiwan
 Coast Water Technologies Inc.                                                                       PO Box 3486                                                                           Lakewood            CA      90711
 Coastal Occupational Medical Group                                                                  1901 Outlet Center Drive #100                Suite 100                                Oxnard              CA      93036
 Cobbin, Melvin                                                                                      Address Redacted
 COGZ Systems LLC                                                                                    58 Steeple View Ln                                                                    Woodbury            CT      06798
 Cole-Parmer Instrument Company                                                                      13927 Collections Center Dr                                                           Chicago             IL      60693-0139
 Cole-Parmer Instrument Company LLC                                                                  625 E Bunker Ct                                                                       Vernon Hills        IL      60061
 Collazo, Ana Paola                                                                                  Address Redacted
 Colmenares, Odilia                                                                                  Address Redacted
 Colonial Electric Supply Company Inc.                                                               1902 Center Ave                                                                       Reading             PA      19605
 Columbia Business Center LLC                                                                        3546 Concours St                             Suite 100                                Ontario             CA      91764
 Combi Packaging Systems LLC                                                                         PO Box 35878                                                                          Canton              OH      44735
 Comcast                                                                                             PO Box 70219                                                                          Philadelphia        PA      19103-2838
 Comcast Business                                                                                    PO Box 37601                                                                          Philadelphia        PA      19101-0601
 Comcast Cable Communications Management LLC      Attn: Derek Hadley                                 751 E Industrial Park Dr                                                              Manchester          NH      03109
 Comcast Cable Communications Management LLC      c/o Market Development Comcast Business            Attn: ROE Team                               1701 JFK Blvd             Floor 39       Philadelphia        PA      19103
 Commercial Lighting Supply Inc.                                                                     PO Box 65675                                                                          Salt Lake City      UT      84165-0675
 Commerical Protective Services Inc.                                                                 436 W Walnut St                                                                       Gardena             CA      90248
 Common Sense Solutions Inc.                      Attn: Curt Cozart                                  26 The Crescent                                                                       Montclair           NJ      07042
 Commonwealth of Pennsylvania                                                                        909 Elmerton Ave                                                                      Harrisburg          PA      17110
 Company Coffee Shop                                                                                 505 110th St                                                                          Arlington           TX      76011
 Compliance First Inc                                                                                1057 E Imperial Hwy                                                                   Placentia           CA      92870
 Comptroller of Public Accounts                                                                      PO Box 149354                                                                         Austin              TX      78714-9354
 Conair Corp.                                                                                        PO Box 644537                                                                         Pittsburgh          PA      15264-4537
 Concentra                                                                                           PO Box 8750                                                                           Elkridge            MD      21075-8750
 Concentra                                                                                           PO Box 9005                                                                           Addison             TX      75001-9005
 Conley, Jason                                                                                       Address Redacted
 Conrrado Tinoco                                                                                     Address Redacted


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                               Page 11 of 50
                                                           Case 21-10527-JTD                 Doc 920              Filed 09/21/21             Page 14 of 57
                                                                                                        Exhibit A
                                                                                                  Served via First-Class Mail



                               Name                                 Attention                                 Address 1                      Address 2   Address 3               City   State     Zip          Country
 Consolidated Elect. Dist dba Royal Indus                                                PO Box 206562                                                               Dallas             TX    75320-6562
 Consolidated Packaging                                                                  Address Redacted
 Constellation                                                                           PO Box 5473                                                                 Carol Stream       IL   60197-5473
 Constellation Newenergy                       Attn: Gas Division                        PO Box 5473                                                                 Carol Stream       IL   60197-5473
 Constellation NewEnergy - Gas Division, LLC   Strategic Credit Solutions                PO Box 5473                                                                 Carol Stream       IL   60197-5473
 Constellation NewEnergy - Gas Division, LLC   Strategic Credit Solutions                1310 Point St                          12th Floor                           Baltimore          MD   21231
 Constellation NewEnergy-Gas Division LLC      Attn: Contracts Administration            9960 Corporate Campus Dr               Suite 2000                           Louisville         KY   40223
 Consulting West                                                                         31340 Via Colinas                      Suite 102                            Westlake Village   CA   91362
 Container & Packaging Supply Inc.                                                       1345 E State St                                                             Eagle              ID   83616
 Container Recycling Institute                                                           4361 KEYSTONE AVE                                                           Culver City        CA   90232
 Continental Recycling Corporation                                                       4318 S Buffalo St                                                           Orchard Park       NY   14127
 Contractors Welding Inc.                                                                PO Box 1654                                                                 Manchester         MO   63011
 Contractors Welding Inc.                      Attn: Teresa Horch                        313 W Thornton Ave                                                          St. Louis          MO   63119
 CONTRARIAN FUNDS, LLC                         ATTN: 392426                              500 ROSS ST 154-0455                                                        Pittsburgh         PA   15262
 CONTRARIAN FUNDS, LLC                         Attn: ALPA JIMENEZ                        411 WEST PUTNAM AVE., SUITE 425                                             Greenwich          CT   06830
 Contreras, Azucena                                                                      Address Redacted
 Contreras, Elizabeth                                                                    Address Redacted
 Contreras, Maria                                                                        Address Redacted
 Contreras, Maria                                                                        Address Redacted
 Contreras, Maria D                                                                      Address Redacted
 Contreras, Ruben                                                                        Address Redacted
 Contreras, Scott A.                                                                     Address Redacted
 Control Concepts                                                                        6925 Aragon Circle                     Suite 2                              Buena Park         CA   90620
 CON-WAY FREIGHT INC                                                                     PO Box 5160                                                                 Portland           OR   97208-5160
 Cook, Terrence                                                                          Address Redacted
 Cool-Pak LLC                                  c/o Thompson Coburn LLP                   Attn: David D. Farrell                 One US Bank Plaza                    St. Louis          MO   63101
 Corona, Virgilio                                                                        Address Redacted
 Corporate Traffic Inc                                                                   6500 Bowden Rd                         Suite 202                            Jacksonville       FL   32216
 Corrales, Melissa                                                                       Address Redacted
 Correa, Joseph                                                                          Address Redacted
 Cortes, Norma A                                                                         Address Redacted
 Cortez, Rolando                                                                         Address Redacted
 Costa, Richard                                                                          Address Redacted
 County of Riverside                                                                     PO Box 751                                                                  Riverside          CA   92502-0751
 Covenant Transport Solutions LLC                                                        400 Birmingham Hwy                                                          Chattanooga        TN   37419
 Covex Personal Supplies LLC                                                             10551 Wilshire Blvd                    Suite 501                            Los Angeles        CA   90024
 Cowan Systems LLC                                                                       4555 Hoiins Ferry Rd                                                        Baltimore          MD   21227
 Cowboy Welding Service                                                                  12914 Harrisburg Cir                                                        Farmers Branch     TX   75234
 Coy, Anthony                                                                            Address Redacted
 Coyote Logistics                                                                        PO Box 535244                                                               Atlanta            GA   30353-5244
 Coyote Logistics LLC                                                                    PO Box 742636                                                               Atlanta            GA   30374-2636
 Craftsman Cutting Dies Inc.                                                             2273 E Via Burton St                                                        Anaheim            CA   92806
 CRAFTSMAN UNITY, LLC.                                                                   2273 East Via Burton St                                                     Anaheim            CA   92806
 Crain Communications Inc.                                                               1155 Gratiot Ave                                                            Detroit            MI   48207-2997
 Cricket Ventures                                                                        528 S Cherry Rd                                                             Rock Hill          SC   29732
 Critical Electric Systems Group LLC                                                     PO Box 941049                                                               Plano              TX   75094-1049
 Cronin Compressor Products LLC                                                          6669 Bradford Ct                                                            Chino              CA   91710-4282
 Cross Wrap Ltd                                                                          Teollisuustie 6                                                             Siilinjarvi             FI-71800      Finland
 Crossroads Family Restaurant                                                            4643 Pottsville Pike                                                        Reading            PA   19605
 Crossroads Trailer Service Inc.                                                         2107 Bay View Dr                                                            Irving             TX   75060
 Crown Bags LLC                                                                          27 Paddock Dr                                                               Plainsboro         NJ   08536
 Crown Equipment Corporation                   Attn: Robert Hanseman, Attorney & Agent   40 N Main St                           Suite 1900                           Dayton             OH   45423
 Crown Lift Trucks                                                                       44 S Washington St                                                          New Brement        OH   45869
 Crown Packaging Corporation                                                             PO Box 17806M                                                               St. Louis          MO   63195
 Crown Poly Inc.                                                                         5700 Bickett St                                                             Huntington Park    CA   90255
 Cruz Munoz, Ma C                                                                        Address Redacted
 Cruz, Aniceta                                                                           Address Redacted
 Cruz, Jenille                                                                           Address Redacted
 Cruz, Maria                                                                             Address Redacted
 Cruz, Victor                                                                            Address Redacted
 Cruz, Victoria                                                                          Address Redacted
 Crystal Springs                               Attn: Customer Service                    PO Box 660579                                                               Dallas             TX   75266-0579
 CSI Electrical Contractors Inc.               Attn: Michael St. Denis, Esq.             3564 Sagunto St                        Suite 51                             Santa Ynez         CA   93460-5225
 CST Logistics                                                                           1616 Alpine Pass                                                            Lewisville         TX   75077
 CT Corporation System                                                                   PO Box 4349                                                                 Carol Stream       IL   60197-4349
 CTRL Systems Inc.                             Attn: Dave Roche                          1004 Littlestown Pike                  Suite H                              Westminster        MD   21157
 Cuccia Wilson PLLC                                                                      1910 Pacific Ave                       Suite 18850                          Dallas             TX   75201
 Cuellar, Aaron                                                                          Address Redacted
 Cuevas, Estefany                                                                        Address Redacted


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                      Page 12 of 50
                                                                          Case 21-10527-JTD                    Doc 920               Filed 09/21/21             Page 15 of 57
                                                                                                                            Exhibit A
                                                                                                                     Served via First-Class Mail



                              Name                                                     Attention                              Address 1                       Address 2      Address 3              City    State       Zip      Country
 Culligan of DFW                                                                                          3201 Premier Dr                          Suite 300                             Irving            TX       75063
 Cummings Electrical LP                                                                                   14900 Grand River Rd                     Suite 124                             Fort Worth        TX       76155
 Curtis Communications Inc.                                                                               1200 Valley West Dr                      Suite 309-04                          West Des Moines   IA       50266
 Curtis Welding                                               Attn: Gary Curtis                           601 Buena Vista Ave                                                            Oxnard            CA       93030
 Custom Advanced Connections Inc.                             Attn: Dorene Florie                         903 Bay Star Blvd                                                              Webster           TX       77598
 Custom Commodities Inc.                                                                                  408 N Trinity                            PO Box 190                            Gilmer            TX       75644
 Custom Polymers, Inc.                                        Attn: Davit A. Stern                        831 E Morehead St                        Suite 840                             Charlotte         NC       28202
 Cyntox LLC                                                                                               64 Beaver St                             Suite B6                              New York          NY       10004
 Cyntox LLC                                                                                               PO Box 930                                                                     Jackson           NJ       08527
 Cypress Premium Funding Inc.                                                                             28202 Cabot Rd                           Suite 435                             Laguna Niguel     CA       92677
 Cypress Premium Funding Inc.                                                                             PO Box 3529                                                                    Mission Viejo     CA       92690
 Cypress Premium Funding Inc.                                 c/o Nahai Insurance Services                Attn: Bijan Nahai & Tammie Wholihan      465 S Beverly Dr       Suite 200      Beverly Hills     CA       90212
 D & M Forklift Service                                                                                   5512 5th St                                                                    Nevada            TX       75173
 D&A Maintenance                                                                                          1290 Lorraine Place                                                            Rialto            CA       92376
 D.E. SHIPP BELTING CO.                                       Attn: Greg Ogden                            PO Box 20035                                                                   Waco              TX       76702-0035
 D2L Products LLC                                             Attn: Dennis Tewell                         PO Box 2052                                                                    Colleyville       TX       76034
 Dairy Queen Operators' Association and Dairy Queen
 Operators' Cooperative                                                                                   7505 Metro Blvd                                                                Minneapolis       MN       55439
 Daisy Salazar                                                                                            Address Redacted
 Dallas Central Appraisal District                            Attn: Legal Department                      2949 N Stemmons Fwy                                                            Dallas            TX       75247
 Dallas County                                                c/o Linebarger Goggan Blair & Sampson LLP   Attn: Elizabeth Weller                   2777 N Stemmons Fwy    Suite 1000     Dallas            TX       75207
 Dallas County Tax Office                                     Attn: John R. Ames, CTA                     PO Box 139066                                                                  Dallas            TX       75313-9066
 Dallas Knife Works                                           Attn: Russell Burns                         2640 Northaven                           Suite 104                             Dallas            TX       75229
 Dallas Regional Chamber                                                                                  500 North Akard St                       Suite 2600                            Dallas            TX       75201
 Dallas Star Vending Company                                                                              1209 Clearwater Dr                                                             Frisco            TX       75034
 Damian Guerrero                                                                                          Address Redacted
 Danair Inc.                                                                                              PO Box 2577                                                                    Elko              NV       89803-2577
 DanCar Industrial Group                                                                                  1200 Placid Ave                          Suite 700                             Plano             TX       75074
 Daneshgar Family Living                                                                                  1027 Roxbury Dr                                                                Beverly Hills     CA       90210
 Daneshgar Family Trust                                                                                   2662 CASIANO ROAD                                                              Los Angeles       CA       90077
 Dangab Capital, LP                                                                                       1850 S. Sepulveda Blvd. Ste 200                                                Los Angeles       CA       90025
 Daniel A. Delgadillo Gardener                                                                            Address Redacted
 Daniel Lir                                                                                               Address Redacted
 Daniel Nazarian                                                                                          Address Redacted
 Danzler, Daveonte                                                                                        Address Redacted
 DarkStar Logistics LLC                                                                                   8130 Highway MM                                                                Hannibal          MO       63401-6803
 Darrell Finley                                                                                           Address Redacted
 Data Technology Solutions LLC                                Attn: Jeffrey L. Boyer                      9 N College St                                                                 Myerstown         PA       17067
 Datasite LLC                                                 Attn: Leif Simpson                          The Baker Center                         733 S Marquette Ave    Suite 600      Minneapolis       MN       55402
 David Carlos                                                                                             Address Redacted
 David Gonzalez Sr                                                                                        Address Redacted
 David L. Leineweber                                                                                      Address Redacted
 David Pourbaba                                                                                           Address Redacted
 David Simhaee                                                                                            Address Redacted
 David Valle                                                                                              Address Redacted
 Davis Jr, John                                                                                           Address Redacted
 Davis, Ashley                                                                                            Address Redacted
 Davis, Robert                                                                                            Address Redacted
 DC Bearings & Supply Co. Inc.                                                                            2417 Globe Ave                                                                 Dallas            TX       75228
 De Barragan, Norma                                                                                       Address Redacted
 De Cabrera, Secia Y                                                                                      Address Redacted
 De Carranza, Abigail                                                                                     Address Redacted
 De Jesus, Angel                                                                                          Address Redacted
 De La Paz, Henry                                                                                         Address Redacted
 De Lage Landen Fiancials Service /DLL Financial              Attn: Robert Barbato                        1111 Old Eagle School Rd                                                       Wayne             PA       19087
 De Lage Landen Financial Services Inc.                                                                   PO Box 41602                                                                   Philadelphia      PA       19101-1602
 De Paz, Maria Cristina                                                                                   Address Redacted
 Dealers Electric Supply Co.                                                                              PO Box 2676                                                                    Waco              TX       76702
 DEAN R. BROWN                                                                                            Address Redacted
 Dedicated Fleet Maintenance Inc.                             Attn: Josh Vargas                           825 S Maple Ave                          Unit D                                Montebello        CA       90640
 Dedicated Logistics Services LLC                                                                         29659 Network Place                                                            Chicago           IL       60673-1296
 Dei Rossi Marketing                                                                                      2150 S Central Expwy                     Suite 150                             Mckinney          TX       75070
 Deininger Consulting Services                                Attn: John F. Deininger                     2110 Kilkenny Trl                                                              Waunakee          WI       53597
 Delaware Dept of Finance                                     Office Of Unclaimed Property                PO Box 8931                                                                    Wilmington        DE       19899-8931

 Delaware Dept of Natural Resources & Environmental Control                                               PO Box 1401                                                                    Dover             DE       19903
 Delaware Division of Corporations                                                                        PO Box 5509                                                                    Binghamton        NY       13902-5509
 Delaware Office of the Attorney General                      Delaware Department of Justice              Carvel State Building                    820 N French St                       Wilmington        DE       19801
 Delaware Secretary of State                                                                              PO Box 5509                                                                    Binghamton        NY       13902-5509


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                          Page 13 of 50
                                                                Case 21-10527-JTD                          Doc 920               Filed 09/21/21                   Page 16 of 57
                                                                                                                       Exhibit A
                                                                                                                 Served via First-Class Mail



                              Name                                         Attention                                      Address 1                              Address 2        Address 3            City       State       Zip         Country
 Delaware Secretary of State                         Division of Corporations                         Franchise Tax                                   401 Federal St            PO Box 898    Dover               DE      19903
 Delaware Secretary of State                         Division of Corporations Franchise Tax           PO Box 898                                                                              Dover               DE      19903
 Delaware Secretary of Treasury                                                                       PO Box 7040                                                                             Dover               DE      19903
 Delaware State Treasury                                                                              820 Silver Lake Blvd                            Suite 100                               Dover               DE      19904
 Delgado Mancillas, David                                                                             Address Redacted
 Delgado, Americo                                                                                     Address Redacted
 Delira, Edwin                                                                                        Address Redacted
 Dell Marketing LP                                                                                    1 Dell Way                                      Mail Stop 8129                          Round Rock          TX      78682
 Dell Marketing LP                                                                                    PO Box 676021                                                                           Dallas              TX      75267-6021
 Dell USA LP                                         c/o Dell - PinnPACK - Oxnard                     PO Box 676021                                                                           Dallas              TX      75267-6021
 Delnik, Alexander                                                                                    Address Redacted
 Delta Liquid Energy                                                                                  1620 Lemonwood Dr                                                                       Santa Paula         CA      93060
 Delta Liquid Energy                                 Gary A. Sage                                     PO Box 3068                                                                             Paso Robles         CA      93447
 Delta Wye Electric Inc.                             Attn: Shari Sullivant & Tasha Kempton            1010 E Lacey Ave                                                                        Anaheim             CA      92805
 Deluxe Corporation                                                                                   PO Box 4656                                                                             Carol Stream        IL      60197-4656
 Demand Safety Inc.                                                                                   1505 University Blvd NE                                                                 Albuquerque         NM      87102
 Denmac Industries Inc.                                                                               7616 E Rosecrans Ave                                                                    Paramount           CA      90723
 DenTech Industrial                                  Attn: DJ Nalls                                   1975 N Reading Rd                                                                       Denver              PA      17517
 Dentech Industrial                                  Attn: Wendie Sauder                              1975 N Reading Rd                                                                       Denver              PA      17517
 Department of Environmental Health                  Attn: Lisa Munoz                                 PO Box 7909                                                                             Riverside           CA      92513-7909
 Department of Food and Agriculture                  Attn: Dept of Weight Standards                   PO Box 942872                                                                           Sacramento          CA      94271-2872
 Department of Industrial Relations                  Attn: Cashier Accounting Office                  PO Box 420603                                                                           Sacramento          CA      94142-0603
 Department of the Treasury                                                                           Internal Revenue Service                                                                Cincinnati          OH      45999-0009
 Department of Treasury - Internal Revenue Service   Attn: David A. Hubbert & William J. Harrington   PO Box 227                                                                              Washington          DC      20044
 Department of Treasury - Internal Revenue Service   Internal Revenue Service                         1352 Marrows Road                               Suite 204                               Newark              DE      19711-5445
 Department of Treasury - Internal Revenue Service   Internal Revenue Service                         PO Box 7346                                                                             Philadelphia        PA      19101-7346
 DeSoto Janitorial Supply                                                                             719 S I35E                                                                              Desoto              TX      75115
 Destiny Packaging LLC                                                                                9621 Citation Court #C                                                                  Monterey            CA      93940
 Development Corporation of Abilene                                                                   174 Cypress St                                  Suite 301                               Abilene             TX      79601
 DH Pace Co Inc                                                                                       1901 E 119th St                                                                         Olathe              KS      66061
 DHL Global Forwarding                                                                                1801 NW 82nd Ave                                1st Floor                               Doral               FL      33126
 Dial Lubricants                                                                                      PO Box 630307                                                                           Irving              TX      75063
 Dial Lubricants, Inc.                                                                                PO Box 630307                                                                           Irving              TX      75063
 Dial Security                                                                                        760 W Ventura Blvd                                                                      Camarillo           CA      93010
 Diana Rivera                                                                                         Address Redacted
 Diana Rivera                                                                                         Address Redacted
 Diaz, Ana                                                                                            Address Redacted
 Diaz, Edel                                                                                           Address Redacted
 Diaz, Erik                                                                                           Address Redacted
 Diaz, Michele                                                                                        Address Redacted
 Die Cut Direct Container                            dba MB Company                                   17611 Seville Ct                                                                        Fontana             CA      92335
 Digi-Key Corporation                                                                                 PO Box 250                                                                              Thief River Falls   MN      56701-0250
 Dimension X Design LLC                                                                               1280 International Dr                                                                   Eau Claire          WI      54701-7052
 Direct Connect Logistix Inc.                                                                         314 W Michigan St                                                                       Indianapolis        IN      46202
 Direct Energy                                       Attn: Mark Tavares                               194 Wood Ave S                                                                          Iselin              NJ      08830
 Direct Energy Business Marketing LLC                Attn: Accounts Receivable                        194 Wood Avenue South - 2nd Fl                                                          Iselin              NJ      08830
 Direct Energy Business Marketing LLC                Attn: Alvin Barthe                               194 Wood Ave S                                  2nd Floor                               Iselin              NJ      08830
 Discount Forklift                                                                                    4905 Lima St                                                                            Denver              CO      80239
 Display Pack                                                                                         650 West St                                                                             Cedar Springs       MI      49319
 Dival Safety Equipment                                                                               1721 Niagara St                                                                         Buffalo             NY      14207
 Diversified Bronze & Manufacturing                                                                   910 6th St NW                                                                           Braham              MN      55006
 Dix Machine Shop Inc.                                                                                1639 S Roeben St                                                                        Visalia             CA      93277
 Dixie Plastics Inc.                                                                                  479 Fiddlers Creek Dr                                                                   West Monore         LA      71291
 Dixie Plastics Inc.                                 c/o Kelly Hart & Hallman LLP                     Attn: Katherine T. Hopkins & Joseph D. Austin   201 Main St               Suite 2500    Fort Worth          TX      76102
 DJS Special Inspections Inc.                                                                         2060-D Avenida De Los Arboles                   Suite 498                               Thousand Oaks       CA      91362
 DLA Piper LLP                                                                                        2000 Avenue of the Stars                        Suite 400                 North Tower   Los Angeles         CA      90067-4704
 DMN Inc.                                            Attn: Amy Turner                                 220 S Woods St                                                                          West Memphis        AR      72301
 Do Rite Fabrication                                                                                  260 Lambert St                                  Suite J                                 Oxnard              CA      93036-0945
 DOALL                                                                                                4436 Paysphere Circle                                                                   Chicago             IL      60674
 Dog House Trucking LLC                                                                               PO Box 840267                                                                           Dallas              TX      75284-0267
 Doganay Mould Termoform                                                                              IOSB Basaksehir SanSit                          D Blok No:18 Basaksehir                 Istanbul                    34480        Turkey
 Dole Packaged Foods LLC                                                                              3059 Townsgate Rd                               Suite 400                               Westlake Village    CA      91361
 Dominguez, Norma                                                                                     Address Redacted
 Donaldson Company Inc                               Scott Woitas                                     1400 W 94th St                                                                          Bloomington         MN      55431
 Donaldson Company Inc.                              Scott Woitas                                     PO Box 207356                                                                           Dallas              TX      75320-7356
 Donlon Plumbing Inc.                                                                                 3401 W Fifth St                                 Suite 130                               Oxnard              CA      93030
 Donna Bloxom                                                                                         Address Redacted
 Dora Nava                                                                                            Address Redacted
 Dorsey, Adrian                                                                                       Address Redacted


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                                  Page 14 of 50
                                                          Case 21-10527-JTD            Doc 920               Filed 09/21/21             Page 17 of 57
                                                                                                   Exhibit A
                                                                                             Served via First-Class Mail



                               Name                                   Attention                       Address 1                         Address 2           Address 3            City      State       Zip              Country
 Dorstener Wire Tech Inc.                                                         19994 Hickory Twig Way                                                                Spring             TX      77388
 Dorstener Wire Tech Inc.                                                         PO Box 3019                                                                           Spring             TX      77383
 Dorstener Wire Tech Inc.                     Attn: Nancy Dandy                   19994 Hickory Twig Way                                                                Spring             TX      77388
 Double E Company                                                                 319 Manley St                                                                         West Bridgewater   MA      02379
 Douglas, Timothy                                                                 Address Redacted
 DOW                                                                              PO Box 412550                                                                         Boston             MA      02241-2550
 Dr. Farshid Hekmat                                                               Address Redacted
 Dragon Fire Protection Services Inc.                                             16008 Old Valley Blvd                                                                 La Puente          CA      91744
 Drain-Net Technologies                                                           PO Box 203                                                                            Stanton            NJ      08885
 Drawhorn, Jermaine                                                               Address Redacted
 Drina Trans Inc.                                                                 2351 W Northwest Hwy                     Suite 2235                                   Dallas             TX      75220
 Drinker Biddle & Reath LLP                                                       1800 Century Park E                      Suite 1400                                   Los Angeles        CA      90067-1517
 DS Trust 2012                                                                    1850 S. SPEULVEDA BLVD.                                                               Los Angeles        CA      90025
 DSC Solutions                                Attn: Karen Miller                  349 W Main St                                                                         Leola              PA      17540
 DSV Road Inc.                                                                    Dept Ch 10902                                                                         Palatine           IL      60055-0902
 DTSC/Department of Toxic Substance Control                                       PO Box 1288                                                                           Sacramento         CA      95812-1288
 Dullard Industrial Products LLC                                                  1669 Pageland Hwy                                                                     Lancaster          SC      29720
 Dunamis Forklift Tires                                                           28220 Watson Rd                                                                       Romoland           CA      92585-9246
 Dunn, Kevin                                                                      Address Redacted
 Dunn, Scott                                                                      Address Redacted
 Duran Jr, Raul                                                                   Address Redacted
 Duran, Ma Beatriz                                                                Address Redacted
 Duris Corporation                                                                1966 Seasons St                                                                       Simi Valley        CA      93065
 Duris Corporation                            Attn: Joseph Hong                   2450 Tapo Street                                                                      Simi Valley        CA      93063
 Duris Corporation                            Attn: Sam Hong                      2655 1st St                              Suite 250                                    Simi Valley        CA      93065
 Duris Corporation                            c/o G&B Law LLP                     Attn: Yi Sun Kim, Esq.                   16000 Ventura Blvd            Suite 1000     Encino             CA      91436-2730
 Duris Corporation                            c/o Joyce LLC                       Attn: Michael J. Joyce                   1225 King St                  Suite 800      Wilmington         DE      19801
 DXP Enterprises Inc.                                                             PO Box 840511                                                                         Dallas             TX      75284-0511
 Dynisco Instruments LLC                      Attn: Peter Duserick                38 Forge Pkwy                                                                         Franklin           MA      02038
 E Shipping LLC                                                                   10812 NW 45 Hwy                                                                       Parkville          MO      64152
 E&L Properties LLC (Ebi Simhaee)                                                 5700 Bickett Street                                                                   Huntington Park    CA      90255
 E&M                                                                              126 Mill St                                                                           Healdsburg         CA      95448
 EADS                                                                             PO Box 712465                                                                         Cincinnati         OH      45271-2465
 Eagle Fire Extingisher Inc                                                       4430 Brass Way                                                                        Dallas             TX      75236
 Eagle National Steel                                                             540 Skyline Dr                                                                        Hutchins           TX      75141
 Eagle Resources LLC                                                              PO Box 2767                                                                           Weatherford        TX      76086
 Earle M. Jorgensen Co.                                                           PO Box 846027                                                                         Los Angeles        CA      90084-6027
 EARTHx Inc.                                                                      4311 Oak Lawn Ave                        Suite 250                                    Dallas             TX      75219-2352
 East West Bank                                                                   135 N Los Robles Ave                                                                  Pasadena           CA      91101
 East West Bank                               c/o Squire Patton Boggs (US) LLP    Attn: Norman N. Kinel                    1211 Avenue of the Americas   26th Floor     New York           NY      10136
 East West Bank                               Maita Prout                         135 N. Los Robles Ave                    3rd Floor                                    Pasadena           CA      91101
 Easypak LLC                                                                      30 Jytek Dr                                                                           Leominster         MA      01453
 Echo Global Logistics Inc.                                                       600 W Chicago Ave                        Suite 725                                    Chicago            IL      60654
 Echo Global Logistics Inc.                   Attn: Accounts Receivable           22168 Network Place                                                                   Chicago            IL      60673-1221
 Eclipse Professional Services                                                    PO Box 732951                                                                         Dallas             TX      753-2951
 Economic Alternatives Inc.                   Attn: Barbara Muhle                 1307 W 6th St                            Suite 203                                    Corona             CA      92882
 EcoSmart Solutions Inc.                                                          5675 S Boyle Ave                                                                      Vernon             CA      90058
 Edain Lopez                                                                      Address Redacted
 Eddie Deen & Company Catering                                                    PO Box 1022                                                                           Terrell            TX      75160
 Edith Capill                                                                     Address Redacted
 Eduardo Anes                                                                     Address Redacted
 Edward S. Babcock & Sons Inc.                Attn: Kathie Goyeneche              PO Box 432                                                                            Riverside          CA      92502-0432
 Edward W. Lochary                            dba Packaging Consultants           25 Delrey Ave                                                                         Catonsville        MD      21228
 Edwin Delira                                                                     Address Redacted
 eFactor 3 LLC                                                                    601 Eagleton Downs Dr                    Suite D                                      Pineville          NC      28134
 Eisbar Trockentechnik GmbH                                                       Wuhrmuhle 22                                                                          Gotzis                     6840         Austria
 Eisenbeiss Inc                                                                   8440 Rovana Circle                       Suite 100                                    Sacramento         CA      95828
 Ekman Recycling                                                                  1800 Route 34                            Bldg 4                        Suite 401      Wall               NJ      07719
 Electronic Systems Spa                                                           SR 229 km 12, 200                                                                     Momo               NO      28015        Italy
 Electronic Systems SPA                       Attn: Villard Bastien               200 Ashford Center N                     Suite 215                                    Atlanta            GA      30338
 Elisa Acosta                                                                     Address Redacted
 Elite Gates                                                                      1336 N Moorpark Rd                       Suite 286                                    Thousand Oaks      CA      91360
 Elite Metal Finishing LLC                                                        540 Spectrum Circle                                                                   Oxnard             CA      93030
 Elizabeth Cepeda                                                                 Address Redacted
 Elliot Hekmat                                                                    Address Redacted
 Elliott Electric                                                                 PO Box 206524                                                                         Dallas             TX      75320-6524
 Elm Tree Investments LP                                                          P.O. BOX 56766                                                                        Sherman Oaks       CA      91413
 Elway Industries Inc.                                                            8339 Kempwood Dr                                                                      Houston            TX      77055
 E-MC Electrical Services                                                         2004 E Randol Mill Rd                    Suite 501                                    Arlington          TX      76011


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                            Page 15 of 50
                                                                    Case 21-10527-JTD             Doc 920                Filed 09/21/21           Page 18 of 57
                                                                                                              Exhibit A
                                                                                                       Served via First-Class Mail



                             Name                                              Attention                         Address 1                         Address 2       Address 3            City      State       Zip          Country
 Emergency Environmental Services LLC                                                        1408 Pepperidge Ln                                                                Fort Worth         TX      76131-5204
 Emerging Acquisitions LLC                              Attn: Gary Weber                     3592 W 5th Ave                                                                    Eugene             OR      97405
 Emerging Acquisitions LLC                              c/o Hershner Hunter LLP              Attn: Nancy K. Cary                     180 E 11th Ave                            Eugene             OR      97401
 Emerging Acquisitions LLC                              c/o Miller Nash Graham & Dunn LLP    Attn: John R. Knapp, Jr.                Pier 70 2801 Alaskan Way   Suite 300      Seattle            WA      98121
 Emerging Acquisitions LLC                              dba Bulk Handling Systems            3592 W 5th Ave                                                                    Eugene             OR      97405
 Emerging Acquisitions, LLC                             c/o Miller Nash Graham & Dunn LLP    Attn: GSL                               111 SW 5th Ave             Suite 3400     Portland           OR      97204
 Emerging Acquisitions, LLC                             Miller Nash Graham & Dunn LLP        ATTN GSL                                111 SW 5th Ave             Suite 3400     Portland           OR      97204
 EMF Company                                                                                 106 Regal Row                                                                     Dallas             TX      75247
 Emil Halimi                                                                                 5690 Rickenbacker Rd.                                                             Bell               CA      90201
 Emil Halimi                                                                                 Address Redacted
 Emmanuel Maldonado                                                                          Address Redacted
 Employee Solutions Arlington LLC                       c/o Wells Fargo Business Credit      PO Box 205486                                                                     Dallas             TX      75320-5486
 Employers Assurance Co.                                                                     PO Box 539003                                                                     Henderson          NV      89053-9003
 Employment Development Department                      c/o Special Procedures Section       PO Box 826880                           MIC 92E                                   Sacramento         CA      94280-0001
 Employment Development Dept                                                                 PO Box 989061                                                                     West Sacramento    CA      95798-9061
 Endur Contractors LLC                                                                       4750 Kennedale New Hope Rd                                                        Fort Worth         TX      76140
 Endurance Risk Solutions Assurance Co.                                                      1221 Avenue of the Americas                                                       New York           NY      10020
 Endurance U.S. Insurance – Claims                                                           750 Third Ave                           18th Floor                                New York           NY      10017
 Energy Environmental Solutions Inc.                    Attn: Ken Kumar                      2905 E Miraloma Ave                     Suite 7/8                                 Anaheim            CA      92806
 Enero, Eddie R                                                                              Address Redacted
 Engie Resources LLC                                    Attn: Tamara Cooper                  PO Box 9001025                                                                    Louisville         KY      40290-1025
 Engitecs SAS                                                                                Calle 75 #110a-40                                                                 Bogota                                  Colombia
 Enrique Vilchez                                                                             Address Redacted
 Enriquez, Mayra                                                                             Address Redacted
 Entec Polymers                                                                              1900 Summit Tower Blvd                  Suite 900                                 Orlando            FL      32810
 Enviro Manufacturing Inc.                                                                   90 N Freeport Dr W-8                                                              Nogales            AZ      85621
 Environmental Compliance Products                                                           8907 Warner Ave                         Suite 122                                 Huntington Beach   CA      92647
 EREMA Engineering Recycling Maschinen und Anlagen
 Ges.m.b.H                                                                                   Unterfeldstrasse 3                                                                Ansfelden                  4052         Austria
 Erema North America Inc.                               Attn: Mark Haczynski                 23 Old Right Rd                         Unit 2                                    Ipswich            MA      01938
 Eric Werbalowsky                                                                            Address Redacted
 Eriez Manufacturing Co.                                Attn: Steve Hilliard                 2200 Asbury Rd                                                                    Erie               PA      16506
 ERIKS NA Inc. (Lewis-Goetz)                                                                 734055 Network Place                                                              Chicago            IL      60673-4055
 Erzulhie Perales                                                                            Address Redacted
 Escobar, Gilberto Alfredo                                                                   Address Redacted
 Esparaza, Millicent                                                                         Address Redacted
 Esparza, Jorge                                                                              Address Redacted
 ESPI (Enterprise Systems Partners Inc.)                Attn: Tammy Van Fleet                2132 S 12th St                          Suite 403                                 Allentown          PA      18103
 Espino Roofing Inc.                                                                         1263 S N St                                                                       Oxnard             CA      93033
 Espinosa, Albert                                                                            Address Redacted
 Espinosa, Jose                                                                              Address Redacted
 Espinoza Zarate, Luis                                                                       Address Redacted
 Espinoza, Alberto Quiroz                                                                    Address Redacted
 Espinoza, Gloria                                                                            Address Redacted
 Eternity Solutions LLC                                                                      5738 159th St                                                                     Fresh Meadows      NY      11365
 Ettlinger North America LLC                                                                 1555 Senoia Rd                          Suite A                                   Tyrone             GA      30290
 Euler Hermes agent for BINDER INC. 2102190067          c/o Euler Hermes, N.A.               Attn: Halima Qayoom                     800 Red Brook Blvd         400 C          Owings Mills       MD      21117
 Euler Hermes N.A as agent for FAIRMONT LOGISTICS LLC
 (CLUS001577)                                                                                800 Red Brook Blvd, #400C                                                         Owings Mills       MD      21117
 Euler Hermes N.A as Agent for STS OPERATING, INC.                                           800 Red Brook Blvd, #400C                                                         Owings Mills       MD      21117
 Euler Hermes N.A as Agent for TRINITY LOGISTICS, INC
 (431163)                                                                                    800 Red Brook Blvd, #400C               Suite 400 C                               Owings Mills       MD      21117
 Euler Hermes N.A. as agent for PAARANG US INC.
 (CLUS001441)                                                                                800 Red Brook Blvd                      Suite 400 C                               Owings Mills       MD      21117
 Eureka Recycling                                                                            2828 Kennedy St NE                                                                Minneapolis        MN      55413
 Eureka Recycling                                       Attn: Kate Davenport, Co-President   2828 Kennedy St NE                                                                Minneapolis        MN      55413
 Eureka Recycling                                       c/o Maslon LLP                       Attn: Amy Swedberg                      90 S 7th St                Suite 3300     Minneapolis        MN      55402
 Evaluation Service Inc.                                                                     333 W North Ave                         Suite 284                                 Chicago            IL      60610
 Evangelista, Cecilia                                                                        Address Redacted
 Evans-Brown                                                                                 126 E Graham Ave                                                                  Lake Elsinore      CA      92530
 Ever Morales                                                                                Address Redacted
 Ever Morales                                                                                Address Redacted
 Evergreen Plastics                                                                          202 Watertower Dr                                                                 Clyde              OH      43410
 Everrank Inc                                           PMB 280                              17100 Bear Valley Rd                    Suite B                                   Victorville        CA      92395-5852
 Everrank Inc.                                          PMB 280                              17100 Bear Valley Rd                    Suite B                                   Victorville        CA      92395-5852
 EVERRANK INC.                                          PMB 280                              17100 Bear Valley Rd                    Suite B                                   Victorville        CA      92395-5852
 Evolution Mechanical                                                                        1791 Capital St                         Suite H                                   Corona             CA      92880
 Evoqua Water Technologies LLC                                                               10 Technology Dr                                                                  Lowell             MA      01851
 Evoqua Water Technologies LLC                                                               10 Technology Dr                                                                  Lowell             MA      01851


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                   Page 16 of 50
                                                                           Case 21-10527-JTD                      Doc 920                Filed 09/21/21             Page 19 of 57
                                                                                                                              Exhibit A
                                                                                                                        Served via First-Class Mail



                              Name                                                  Attention                                    Address 1                            Address 2      Address 3              City         State       Zip      Country
 Evoqua Water Technologies LLC                                                                               1700 28th St                                                                        Signal Hill            CA       90755
 Evoqua Water Technologies LLC                                                                               725 Wooten Rd                                                                       Colorado Springs       CO       80915
 Evoqua Water Technologies LLC                                Attn: Ella May Jacob                           28563 Network Place                                                                 Chicago                IL       60673-1285
 Exact Staff Inc.                                             Attn: Jennie Bowles                            23901 Calabasas Rd                         Suite 1085                               Calabasas              CA       91302-1586
 Exact Staff Inc.                                             c/o Gellert Scali Busenkell & Brown LLC        Attn: Michael Busenkell, Esq.              1201 N Orange St          Suite 300      Wilmington             DE       19801
 Exact Staff Inc.                                             Gordon Smith, COO                              23901 Calabasas Rd.                        Suite 1085                               Calabasas              CA       91302
 Exact Staff, Inc                                             c/o Gellert Scali Busenkell & Brown, LLC       Attn: Michael Busenkell                    1201 N Orange St          Suite 300      Wilmington             DE       19801
 Exact Staff, Inc.                                            Niko Evrard                                    23901 Calabasas Rd                         Suite 1085                               Calabasas              CA       93201
 Exact Staff, Inc.                                            Gordon Smith, COO                              23901 Calabasas Rd.                        Suite 1085                               Calabasas              CA       91302
 Excal Visual Inc.                                                                                           PO Box 4463                                                                         Avon                   CO       81620
 Excel Packaging Sales LLC                                    Attn: Jeff Firnett                             8320 Thorncrest Ct                                                                  North Richland Hills   TX       76182
 Express Air Freight                                                                                         147-20 184th St                                                                     Jamaica                NY       11413
 Express Employment Professionals                                                                            PO Box 844277                                                                       Los Angeles            CA       90084-4277
 Express Logistics Inc.                                                                                      1125 SE Westbrook Dr                       Suite B                   PO Box 628     Waukee                 IA       50263
 Express Pipe & Supply Co. Inc.                                                                              1235 S Lewis                                                                        Anaheim                CA       92805
 Extrusion Control & Supply Inc.                                                                             91130 E Metro Pkwy                                                                  Oxford                 GA       30054
 EZ Bearing LLC                                                                                              1639 Rothsville Rd                                                                  Lititz                 PA       17543
 Ezequiel Martinez                                                                                           Address Redacted
 F. G. WIlcox,Inc.                                            Carolyn L Wilcox                               201 N RICE AVE                             Suite F                                  Oxnard                 CA       93030
 F.G. Wilcox Inc.                                                                                            PO Box 5231                                                                         Oxnard                 CA       93031
 F.G. Wilcox Inc.                                             Attn: Carolyn L. Wilcox                        201 N Rice Ave                             Suite F                                  Oxnard                 CA       93030
 Fabian Garibay                                                                                              Address Redacted
 Faegre Drinker Biddle & Reath LLP                                                                           2200 Wells Fargo Center                    90 S 7th St                              Minneapolis            MN       55402-3901
 Faegre Drinker Biddle & Reath LLP                            Michael P. Pompeo                              1177 Avenue of the Americas                41st Floor                               New York               NY       10036
 Faegre Drinker Biddle & Reath LLP                            Pascal Benyamini                               1800 Century Park East                     Suite 1500                               Los Angeles            CA       90067
 Fairmont Logistics LLC                                                                                      9401 Wilshire Blvd., Suite 575                                                      Beverly Hills          CA       90212
 Fairmont Logistics LLC                                       Attn: Dalila Gomez                             9663 Santa Monica Blvd                     Suite 1092                               Beverly Hills          CA       90210
 Fairmont Logistics LLC                                       c/o Benesch Friedlander Coplan & Aronoff LLP   Attn: Kevin M. Capuzzi & John C. Gentile   1313 N Market St          Suite 1201     Wilmington             DE       19801
 Fairweather Heating & Air Condition                                                                         11556 N Ventura Ave                                                                 Ojai                   CA       93023-3848
 Family Fund Ventures LLC                                                                                    888 S. FIGUEROA ST., SUITE 1900                                                     Los Angeles            CA       90017
 Farabee Law PC                                                                                              PO Box 140324                                                                       Dallas                 TX       75214-0324
 Farahnik Leon                                                                                               Address Redacted
 Farahnik Revocable Trust                                                                                    2283 WEYBRIDGE LANE                                                                 Bel Air                CA       90077
 Farahnik, Leon                                                                                              Address Redacted
 Farahnik, Manouchehr                                                                                        Address Redacted
 Farhad Hekmat                                                                                               Address Redacted
 Farias, Eduardo                                                                                             Address Redacted
 Fast Signs                                                   Attn: Bill Wellen                              180 Shoemaker Rd                           Unit B                                   Pottstown              PA       19464
 Fastenal                                                                                                    2380 Eastman Ave                           Suite 114                                Oxnard                 CA       93030
 Fastenal                                                                                                    PO Box 978                                                                          Winona                 MN       55987-0978
 Fastenal                                                     Attn: Accounts Receivable                      2001 Theurer Blvd                          PO Box 1286                              Winona                 MN       55987
 Fastenal                                                     Attn: Kevin Young                              PO Box 1286                                                                         Winona                 MN       55987-1286
 Fastenal Company                                             c/o Legal Department                           Attn: John Milek                           2001 Theurer Blvd         PO Box 978     Winona                 MN       55987
 Fastenal Company - PPE Vending Machine                                                                      2001 Theurer Blvd,                         PO Box 1286                              Winona                 MN       55987
 Fastsigns                                                                                                   6940 Marvin D. Love Fwy                                                             Dallas                 TX       75237
 FastSigns- Grand Prairie                                                                                    524 Interstate 20                          Suite 370                                Grand Prairie          TX       75052
 Fauske and Associates LLC                                                                                   PO Box 74714                                                                        Chicago                IL       60694-4714
 Favio Romero                                                                                                Address Redacted
 FCC Environmental Services HOU2065                                                                          9172 Ley Rd                                                                         Houston                TX       77078
 FCC Environmental Services Texas, LLC                        Santiago Carrasco                              10077 Grogans Mill Rd                      Suite 466                                The Woodlands          TX       77380
 FCC Fomento de Construcciones DAL1028, DAL2057               dba FCC SA                                     10077 Grogans Mill Rd                      Suite 466                                The Woodlands          TX       77380
 FCC Fomento de Construcciones y Contratas, S.A. (d/b/a FCC
 SA)                                                          Santiago Carrasco                              10077 Grogans Mill Rd                      Suite 466                                The Woodlands          TX       77380
 Fears Sydney                                                                                                2925 Keller Springs Rd                     Suite 534                                Carrollton             TX       75006
 Federal Communications Commission                            Attn: Matthew Berry                            Office of General Counsel                  445 12th St SW                           Washington             DC       20554
 Federal Insurance Company                                                                                   Capital Center                             251 N Illinois St         Suite 1100     Indianapolis           IN       46204
 Federal Insurance Company                                    c/o Chubb Group of Insurance Companies         202B Halls Mill Rd                                                                  Whitehouse Station     NJ       08889
 Federal International Recycling & Waste Solution LLC                                                        7935 Clayton Rd                                                                     St. Louis              MO       63117
 FedEx                                                        Attn: Credit and Collections                   PO Box 660481                                                                       Dallas                 TX       75266-0481
 FedEx                                                        Attn: Customer Service                         PO Box 7221                                                                         Pasadena               CA       91109-7321
 FedEx                                                        Attn: Michael Trogus                           PO Box 371461                                                                       Pittsburgh             PA       15250-7461
 FedEx Freight                                                                                               PO Box 10306                                                                        Palatine               IL       60055-0306
 FedEx Freight                                                Attn: Revenue Service - Payments               PO Box 21415                               Dept LA                                  Pasadena               CA       91185-1415
 Fee Examiner                                                 c/o Frejka PLLC                                Attn: Elise S. Frejka                      20 Lexington Ave          Suite 310      New York               NY       10170
 Felix, Susana                                                                                               Address Redacted
 FEMC                                                                                                        22201 Aurora Rd                                                                     Bedford Heights        OH       44146
 Ferco Color                                                                                                 5498 Vine St                                                                        Chino                  CA       91710
 Ferguson Enterprises Inc. #1350                                                                             PO Box 740827                                                                       Los Angeles            CA       90074-0827
 Fernando Anaya                                                                                              Address Redacted


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                                       Page 17 of 50
                                                      Case 21-10527-JTD                  Doc 920               Filed 09/21/21             Page 20 of 57
                                                                                                     Exhibit A
                                                                                               Served via First-Class Mail



                              Name                                Attention                              Address 1                        Address 2      Address 3              City    State       Zip      Country
 Ferrer, Rosa                                                                        Address Redacted
 Ficcadenti Waggoner & Castle                                                        16969 Von Karman Ave                    Suite 240                               Irvine             CA      92606
 Fields, Jonathan                                                                    Address Redacted
 Fiesta Cocina                             Attn: Lizbeth Hurtado Garcia              165 N Hayes Ave                                                                 Oxnard             CA      93030
 Fiesta Village                                                                      1405 E Washington St                                                            Colton             CA      92324
 Figueroa, Andre                                                                     Address Redacted
 Figueroa, Angelina                                                                  Address Redacted
 Figueroa, Aquilino                                                                  Address Redacted
 Figueroa, Juan                                                                      Address Redacted
 Figueroa, Lorenzo                                                                   Address Redacted
 Finley, Darrell                                                                     Address Redacted
 Fire Hydrant Servicing                                                              400 Casa Grande Ct                                                              Irving             TX      75061
 Fire Sprinkler Installers                                                           649 E Edna Place                                                                Covina             CA      91723
 Firemans Fund Insurance Company                                                     225 W Washington St                     Suite 1800                              Chicago            IL      60606-3484
 First Aid 2000                                                                      PO Box 3148                                                                     Huntington Beach   CA      92605
 First American Title Insurance Co.                                                  1235 Westlakes Dr                       Suite 400                               Berwyn             PA      19312
 Fisher Scientific Company LLC                                                       300 Industry Drive                                                              Pittsburgh         PA      15275
 Fisher Scientific Company LLC             Acct # 036485-001                         File# 50129                                                                     Los Angeles        CA      90074-0129
 Fisher Scientific Company LLC             Acct # 036485-002                         PO Box 404705                                                                   Atlanta            GA      30384-4705
 FitzMark Inc.                                                                       950 Dorman St                                                                   Indianapolis       IN      46202
 Fitz-Patrick, Daniel                                                                Address Redacted
 Fleet Yards Inc.                          Attn: Claudia Gomez                       893 W 16th St                                                                   Newport Beach      CA      92663
 Fleetwood Transfer Inc                    Attn: Betty                               598 Blandon Rd                                                                  Fleetwood          PA      19522
 Fleetwood Transfer Inc                    Lawrence I Jones                          598 Blandon Road                                                                Fleetwood          PA      19522
 Flo Trans                                                                           5575 S Archer Ave                                                               Chicago            IL      60638
 FLOCK TEX, INC.                                                                     200 Founders Drive                                                              Woonsocket         RI      02895
 Flor Elizabeth Espinola                                                             Address Redacted
 Flores, Rolando                                                                     Address Redacted
 Flores, Serafin                                                                     Address Redacted
 Flowserve US Inc                                                                    5215 N O'Connor Blvd                    Suite 2300                              Irving             TX      75039
 FM Global                                                                           One Cowboys Way                         Suite 600                               Frisco             TX      75034
 FocalPoint                                                                          11150 Santa Monica Blvd                 Suite 1550                              Los Angeles        CA      90025
 Focus Management Group USA Inc.           c/o Klehr Harrison Harvey Branzburg LLP   Attn: Richard M. Beck                   1835 Market St           Suite 1400     Philadelphia       PA      19103
 Fonseca, Lorena                                                                     Address Redacted
 Forberg Scientific Inc.                                                             2719 Industrial Row Dr                                                          Troy               MI      48084
 Force Ten Partners, LLC and Brian Weiss   c/o Cozen O'Connor                        Attn: Thomas J. Francella, Jr.          1201 N Market St         Suite 1001     Wilmington         DE      19801
 Forster Precision Tool LLC                                                          591 N Main St                                                                   Seymour            CT      06483
 Fortner Precision Inc                                                               12630 Oscar Dr                                                                  Nevada             MO      64772
 Foundation Marketing Group                                                          8955 US Hwy 301 N                       Suite 191                               Parrish            FL      34219
 FPY Family Trust                                                                    301 N. CANON DRIVE, SUITE 205                                                   Beverly Hills      CA      90210
 Franchise Tax Board                       Attn: Bankruptcy Section MS A340          PO Box 2952                                                                     Sacramento         CA      95812-2952
 Francisca Reinoso                                                                   Address Redacted
 Francisco Meza                                                                      Address Redacted
 Francisco Rubio                                                                     Address Redacted
 Francisco, Maria                                                                    Address Redacted
 Francisco, Maria I                                                                  Address Redacted
 Franco, Jose                                                                        Address Redacted
 Franco, Pedro                                                                       Address Redacted
 Frank Recruitment Group Inc.                                                        PO Box 10921                                                                    Palatine           IL      60055-0921
 Frankie Lewis Jr                                                                    Address Redacted
 Franklin, Michael                                                                   Address Redacted
 Frasco Inc.                               Accounts Receivable                       PO BOX 31001-1738                                                               Pasadena           CA      91107
 Frasco Inc.                               dba Frasco Profiles                       Attn: Don Casper                        215 W Alameda Ave                       Burbank            CA      91502
 Frasco Profiles                                                                     215 West Alameda Avenue                                                         Burbank            CA      91502
 Frasco, Inc. dba Profiles                 Horacio Durazo                            215 W Alameda Ave                                                               Burbank            CA      91502
 Fred Phelps                                                                         Address Redacted
 Freeman Company                                                                     911 Graham Dr                                                                   Fremont            OH      43420
 Freer, Michael                                                                      Address Redacted
 Freight Solutions                                                                   500 MW Plaza                            Suite 1100                              St. Ann            MO      63074
 Fretwell, Denise                                                                    Address Redacted
 Frigel North America Inc.                 Attn: Gail Pagor                          150 Prairie Lake Rd                     Unit A                                  East Dundee        IL      60118
 FROMM Electric Supply Corp                Attn: Connie Cocroft                      2101 Centre Ave                                                                 Reading            PA      19605
 Fronina, Thomas                                                                     Address Redacted
 Frontier                                                                            PO Box 740407                                                                   Cincinnati         OH      45274-0407
 Frontier Transport NA LP                                                            1806 S 16th St                                                                  Laporte            TX      77571
 Fry, David                                                                          Address Redacted
 Future Alloys Inc.                                                                  20151 Bahama St                                                                 Chatsworth         CA      91311
 Future Alloys, Inc.                                                                 20151 Bahama Street                                                             Chatsworth         CA      91311
 G&C Forklift Inc.                         Attn: Gene Fashbaugh                      30523 Audelo St                                                                 Lake Elsinore      CA      92530


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                      Page 18 of 50
                                                                                   Case 21-10527-JTD              Doc 920               Filed 09/21/21             Page 21 of 57
                                                                                                                              Exhibit A
                                                                                                                        Served via First-Class Mail



                               Name                                                            Attention                         Address 1                         Address 2         Address 3             City     State     Zip         Country
 G/M Business Interiors                                                                                      1099 W La Cadena Dr                                                                 Riverside          CA    92501
 Gage Personnel Services                                                                                     101 N 7th Ave W                                                                     Reading            PA    19611-1455
 Gaging & Software Technologies Inc.                                                                         7160 Highcroft Dr                                                                   Colorado Springs   CO    80922
 Gaines, Christopher                                                                                         Address Redacted
 Galaviz, Jonathan                                                                                           Address Redacted
 Galco Industrial Electronics                                                                                26010 Pinehurst Dr                                                                  Madison Heights    MI   48071
 Galindo, Bertha                                                                                             Address Redacted
 Galindo, Teresa                                                                                             Address Redacted
 Gallardo, Maribel                                                                                           Address Redacted
 Galvan, Cesar                                                                                               Address Redacted
 Gamberg, Robert                                                                                             Address Redacted
 Garcia, Damarys                                                                                             Address Redacted
 Garcia, Fernando                                                                                            Address Redacted
 Garcia, Juan                                                                                                Address Redacted
 Garcia, Michael                                                                                             Address Redacted
 Garcia, Miguel Angel                                                                                        Address Redacted
 Garcia, Nicholas                                                                                            Address Redacted
 Garcia, Noe                                                                                                 Address Redacted
 Garcia, Norma N                                                                                             Address Redacted
 Garcia, Ricardo                                                                                             Address Redacted
 Garcia, Ricardo                                                                                             Address Redacted
 Garcia, Steven                                                                                              Address Redacted
 Garibay Jr, James                                                                                           Address Redacted
 Garibay, Fabian                                                                                             Address Redacted
 Garibay, Paul                                                                                               Address Redacted
 Gaspar, Virginia Ramirez                                                                                    Address Redacted
 Gastelum, Eddie                                                                                             Address Redacted
 Gateway Logistics Inc.                                                                                      95 Glendale Milford Rd                                                              Cincinnati         OH   45215-1142
 Gavino Barrera                                                                                              Address Redacted
 Gaytan Ramirez, David                                                                                       Address Redacted
 Gaytan, Maria                                                                                               Address Redacted
 GC Pallets Inc.                                                                                             13805 Slover Ave                                                                    Fontana            CA   92337
 GEA Mechanical Equipment                                                                                    100 Fairway Ct                                                                      Northvale          NJ   07647
 GEA Mechanical Equipment US Inc.                                                                            555 Baldwin Rd                                                                      Patterson          CA   95363
 GEA Mechanical Equipment US, Inc.                                                                           100 Fairway Court                                                                   Northvale          NJ   07647
 General Industrial Tool & Supply                                                                            7649 San Fernand Rd                                                                 Burbank            CA   91505
 General Transport Inc.                                                                                      1100 Jenkins Blvd                        PO Box 7727                                Akron              OH   44306
 George and Soheila Daneshgar, Trustees of the George and
 Soheila Daneshgar Family Living Trust Dtd 3/14/2003                                                         468 N. Camden Dr., Suite 300                                                        Beverly Hills      CA   90210
 George Daneshgar, Trustee of The George & Soheila
 Daneshgar Family Living Trust dtd 3/14/2003                                                                 468 N. Camden Dr., Suite 300                                                        Beverly Hills      CA   90210
 Gerard Daniel Worldwide                                                Attn: Lori Hahn 4030                 1420 S Vintage Ave                                                                  Ontario            CA   91761
 Gerardo Barcenas                                                                                            Address Redacted
 Gerber Transport Group LLC                                             Attn: Daniel Gerber                  343 W Wolf Point Plaza                   Suite 4009                                 Chicago            IL   60654
 Gertima                                                                                                     Calle "D" #500                           Parque Industrial Almacentro               Apodaca                 66637         Mexico
 Ghadir Family Trust                                                                                         627 N. CRESCENT DRIVE                                                               Beverly Hills      CA   90210
 Giant Eagle Inc.                                                                                            101 Kappa Dr                                                                        Pittsburgh         PA   15238
 Giant Sign                                                                                                  11226 Ables Ln                                                                      Dallas             TX   75229
 Giant Supermarket                                                                                           4320 N 5th St Hwy                                                                   Reading            PA   19605
 Gilmour, Matthew B                                                                                          Address Redacted
 Gilson Company Inc.                                                                                         PO Box 200                               7975 N Central Dr                          Lewis Center       OH   43035
 Giovanni Juarez                                                                                             Address Redacted
 Gita Torbati, Trustee of the GED Trust Dated May 11, 2010                                                   301 N. Canon Drive #210                                                             Beverly Hills      CA   90210
 Gladis Ortiz                                                           Attn: Moses Saul Bardavid            15910 Ventura Blvd                       Suite 1405                                 Encino             CA   91436

 Gladis Ortiz, on behalf of herself and all others similarly situated   c/o The Nourmand Law Firm APC        Attn: Michael Nourmand                   8822 W Olympic Blvd                        Beverly Hills      CA   90211
 Glenn, Ronald                                                                                               Address Redacted
 Global Equipment Company Inc.                                          Attn: Laura Freeman & Victor Eskew   29833 Network Place                                                                 Chicago            IL   60673
 Global Industrial Equipment                                                                                 29833 Network Place                                                                 Chicago            IL   60673-1298
 Global Medical Instrumentation                                                                              6511 Bunker Lake Blvd                                                               Ramsey             MN   55303
 GLOBAL P.E.T., INC.                                                                                         145 Malbert St                                                                      Perris             CA   92570
 Global Plastics Recycling Inc.                                                                              353 E Ellis Ave                                                                     Perris             CA   92570
 Global Sales & Warehousing LLC                                                                              1500 E Third St                                                                     Oxnard             CA   93030
 Global Source Ltd.                                                                                          9420 Reseda Blvd                         Suite 621                                  Northridge         CA   91324
 Global Technology & Engineering LLC                                                                         26426 H Hwy                                                                         Prathersville      MO   64024
 Global Test Supply LLC                                                                                      3110 Kitty Hawk Rd                       Suite 100                                  Wilmington         NC   28405
 GLT Transportation Group LLC                                                                                6955 NW 52nd St                          Unit 6                                     Miami              FL   33166
 GLT TRANSPORTATION GROUP LLC                                           David W. Smith, ESQ                  249 CATALONIA AVE                                                                   Coral Gables       FL   33134
 Go Green Industires Inc.                                               Attn: Lupita Guzman                  5300 Via Ricardo                                                                    Jurupa Valley      CA   92509


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                                  Page 19 of 50
                                                            Case 21-10527-JTD               Doc 920              Filed 09/21/21            Page 22 of 57
                                                                                                        Exhibit A
                                                                                                 Served via First-Class Mail



                               Name                                Attention                              Address 1                          Address 2      Address 3            City     State     Zip      Country
 Go to Truckers Inc.                                                                   276 E Deerpath                                                                   Lake Forest      IL     60045-1940
 Godinez Mendoza, Fernando                                                             Address Redacted
 Goffman, Aaron                                                                        Address Redacted
 Gold Coast Environmental                                                              1868 Palma Dr                           Suite 1                                  Ventura          CA    93003
 Gold Coast Steel & Supply Inc.                                                        6073 Woodland St                        Apt 22                                   Ventura          CA    93003-4430
 Gold Coast Tree Service Inc                                                           350 E Easy St                           Suite 11                                 Simi Valley      CA    93065
 Golden Bear Recycling LLC                                                             2817 Marker Road                                                                 Middletown       MD    21769
 Golden Bear Recycling LLC                   Attn: Scott Fidler                        2817 Marker Rd                                                                   Middletown       MD    21769
 Goldenrod Corp                                                                        25 Lancaster Dr                                                                  Beacon Falls     CT    06403
 GOLDENWEST MFG. INC.                                                                  PO Box 1148                                                                      Cedar Ridge      CA    95924
 Gomez Lino, Maria                                                                     Address Redacted
 Gomez, Eladio                                                                         Address Redacted
 Gomez, Lindolfo                                                                       Address Redacted
 Gomez, Marcos                                                                         Address Redacted
 Gomez, Marcos A                                                                       Address Redacted
 Gonzalez De Huerta, Maria                                                             Address Redacted
 Gonzalez Sr, David                                                                    Address Redacted
 Gonzalez, Alfred G                                                                    Address Redacted
 Gonzalez, Ana                                                                         Address Redacted
 Gonzalez, Brandon L                                                                   Address Redacted
 Gonzalez, Cristhian                                                                   Address Redacted
 Gonzalez, Fernando                                                                    Address Redacted
 Gonzalez, Jose R                                                                      Address Redacted
 Gonzalez, Jose S                                                                      Address Redacted
 Gonzalez, Marianela                                                                   Address Redacted
 Gonzalez, Victor                                                                      Address Redacted
 Gordon Kieno H.                                                                       740 Hawthorn Dr                                                                  Cedar Hill       TX    75104
 Gorilla Logistics                                                                     PO Box 244                                                                       Avondale         PA    19311
 Gorilla Logistics                           c/o WEX Fleet One                         PO Box 94565                                                                     Cleveland        OH    44101-4565
 Gottlieb Inc.                                                                         5603 Grand Ave                                                                   Pittsburgh       PA    15225
 GP Harmon Recycling LLC                     dba Harmon Associates LLC                 Attn: Susan Roth & Jason Smither        1 Jericho Plaza           Suite 204      Jericho          NY    11753-1681
 GP Harmon Recycling, LLC                    Robia Wilson                              133 Peachtree St                                                                 Atlanta          GA    30303
 Graffe, Rolando                                                                       Address Redacted
 Graham Engineering Corporation                                                        1203 Eden Rd                                                                     York             PA    17402
 Graham Engineering Corporation              Traci Miller                              1203 Eden Road                                                                   Yok              PA    17402
 Graham, Alex                                                                          Address Redacted
 Grainger                                                                              Dept 814893244                                                                   Palatine         IL    60038-0001
 Grainger                                                                              Dept 881008379                                                                   Palatine         IL    60038-0001
 Grainger                                                                              Dept 886702890                          PO Box 419267                            Kansas City      MO    64141-6267
 Grainger                                    Attn: Denise Asfor                        Dept 887265289                                                                   Palatine         IL    60038-0001
 Granados, Ma Martina                                                                  Address Redacted
 Granite Telecommunications LLC                                                        100 Newport Ave Ext                                                              Quincy           MA    02171
 Granite Telecommunications LLC (Internet)   Attn: Daniel Portillo & Johnathan Mills   PO Box 983119                           Client ID 311                            Boston           MA    02298-3119
 Grapevine Golf Cars LLC                                                               1380 W Northwest Hwy                                                             Grapevine        TX    76051
 Graphic Products Inc.                                                                 9825 SW Sunshine Ct                                                              Beaverton        OR    97005
 Graphic Products Inc.                                                                 PO Box 4030                                                                      Beaverton        OR    9776
 Great Plains Analytical Lab                                                           9503 N Congress Ave                                                              Kansas City      MO    64153
 Greater Reading Chamber Alliance            Attn: Mark Dolinski                       49 Commerce Dr                                                                   Wyomissing       PA    19610
 Greater Yuma Edc                                                                      899 E Plaza Circle                      Suite 2                                  Yuma             AZ    85365
 GreatWay Roofing                            Attn: Dawn Espinosa                       622 Calle Plano                                                                  Camarillo        CA    93012
 Greatway Roofing Inc.                                                                 622 Calle Plano                                                                  Camarillo        CA    93012
 Green Fiber International Inc                                                         11591 Etiwanda Ave                                                               Fontana          CA    92337
 Green Impact LLC                                                                      1900 East Golf Rd                       Suite 950 A                              Schaumburg       IL    60173
 Green Impact LLC                                                                      PO Box 387                                                                       Ft. Lauderdale   FL    33302
 Green Stuff Absorbent                                                                 1732 Minteres Chapel Rd                 Suite 102                                Grapevine        TX    76051
 Green Stuff Absorbent                       Attn: Dennis Tewell                       1732 Minters Chapel Rd                  Suite 102                                Grapevine        TX    76051
 Greenovative USA Corporation                Attn: Kelly Fitton                        135 S State College Blvd                Suite 200                                Brea             CA    92821
 Greentree Transportation Co                                                           100 Industry Dr                                                                  Pittsburgh       PA    15275
 Gregg Milhaupt Jr.                                                                    Address Redacted
 Gregorio, Ezequiel Garcia                                                             Address Redacted
 Gregory Roberson                                                                      Address Redacted
 Grier Jr, Jeffrey G                                                                   Address Redacted
 Griffitts, Daniel J                                                                   Address Redacted
 Grijalva Jorge                                                                        Address Redacted
 Grind Time Tees                             Attn: Emanuel Harris II                   300 King Fisher Ln                                                               Arlington        TX    76002
 Gross McGinley LLC                                                                    33 S Seventh St                                                                  Allentown        PA    18105-4060
 GS Trust 2012                                                                         1850 S. SPEULVEDA BLVD.                                                          Los Angeles      CA    90025
 GSI Group Inc                                                                         1004 E Illinois St                                                               Assumption       IL    62510
 Guardado, Raul                                                                        Address Redacted


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                      Page 20 of 50
                                                        Case 21-10527-JTD         Doc 920               Filed 09/21/21           Page 23 of 57
                                                                                               Exhibit A
                                                                                        Served via First-Class Mail



                                Name                             Attention                       Address 1                       Address 2        Address 3            City   State     Zip         Country
 Guardian Life                               Attn: Customer Service Office   6255 Sterners Way                                                                Bethlehem       PA    18017-9484
 Guardian Life                               Attn: Customer Service Office   PO Box 26100                                                                     Lehigh Valley   PA    18002-6100
 Guardian Life Insurance Company                                             PO Box 824454                                                                    Philadelphia    PA    19182-4454
 Guardiola, Javier                                                           Address Redacted
 Guerra, Clara                                                               Address Redacted
 Guerrero, Damian                                                            Address Redacted
 Gulf Relay LLC                                                              1021 Clinton Industrial Park Rd                                                  Clinton         MS   39056
 Gulf Relay Logistics LLC                    Angie Windham                   1021 Clinton Industrial Park Rd                                                  Clinton         MS   39056
 Gutierrez, Abelino                                                          Address Redacted
 Gutierrez, Araceli                                                          Address Redacted
 Gutierrez, Arcelia                                                          Address Redacted
 Gutierrez, Christian                                                        Address Redacted
 Gutierrez, Jorge E                                                          Address Redacted
 Guzman Gasca, Miguel                                                        Address Redacted
 Guzman, Alfonso                                                             Address Redacted
 Guzman, Alfredo                                                             Address Redacted
 Guzman, Angel                                                               Address Redacted
 Guzman, Clemente                                                            Address Redacted
 Guzman, Jose G                                                              Address Redacted
 Guzman, Jose L                                                              Address Redacted
 Guzman, Jose Luis                                                           Address Redacted
 Guzman, Ricardo                                                             Address Redacted
 H&B Industries Inc.                                                         9758 Abernathy Ave                                                               Dallas          TX   75220
 Haaker Equipment Company                                                    2070 N White Ave                                                                 La Verne        CA   91750
 Haas Factory Outlet                                                         108 McDonough St                                                                 Dayton          OH   45402
 Hach Company                                                                2207 Collections Center Dr                                                       Chicago         IL   60693
 Halimi Capital LLC                                                          5690 Rickenbacker Rd.                                                            Bell            CA   90201
 Hanchett Paper                              dba Shorr Packaging             4000 Ferry Rd                                                                    Aurora          IL   60502
 Handy, Dean                                                                 Address Redacted
 Hanil P&P                                                                   324 Noha-Gil, Paltan-Myeon               Hwaseong-Si                             Kyeonggi-Do          445-909       Korea
 Hanks Machinery Movers Inc.                                                 413 N Interstate 45 Service Rd                                                   Hutchins        TX   75141-4053
 Hanna Instruments                                                           270 George Washington Hwy                                                        Smithfield      RI   02917
 Hapag Lloyd America LLC                     c/o Metro Group Maritime        Attn: Lee Stepner                        49 W Mount Pleasant Ave   Box 2371      Livingston      NJ   07039
 Hapag-Lloyd America LLC                                                     555 E Ocean Blvd                         Suite 300                               Long Beach      CA   90802
 Harbor Freight Tools                                                        3225 N 5th St Hwy                        Suite 18                                Reading         PA   19605
 Hariri Family 2012 Irrevocable Trust                                        1899 CARLA RIDGE ROAD                                                            Beverly Hills   CA   90210
 Hariri Family 2012 Irrevocable Trust                                        9025 Wilshire Blvd. #301                                                         Beverly Hills   CA   90211
 Harrell Industries Incorporated                                             2495 Commerce Dr                                                                 Rock Hill       SC   29730
 Harrington Industrial Plastics              Cynthia Fedele                  14480 Yorba Ave                                                                  Chino           CA   91710
 Harrington Industrial Plastics              Eric Greer                      14480 Yorba Ave                                                                  Chino           CA   91710
 Harrington Industrial Plastics LLC                                          14480 Yorba Ave                                                                  Chino           CA   91708-5128
 Harrington Industrial Plastics LLC          Attn: Kathy Ashby               PO Box 5128                              14480 Yorba Ave                         Chino           CA   91708-5128
 Harris Ii, Emanuel                                                          Address Redacted
 Harris, Aljamarr D                                                          Address Redacted
 Harris, Tristan                                                             Address Redacted
 Harry McGregor                                                              Address Redacted
 Hart 2 Hart Safety                                                          PO Box 485                                                                       Ione            WA   99139
 Hartford, Marita                                                            Address Redacted
 Hartmann, Hans                                                              Address Redacted
 Hassid Family Trust                                                         1331 Laurel Way                                                                  Beverly Hills   CA   90210
 Hassler, James                                                              Address Redacted
 Hataloski, Wendi                                                            Address Redacted
 Hatch                                                                       14548 Vintage Preserve Pkwy                                                      Houston         TX   77070-2123
 Hatem, Patricia                                                             Address Redacted
 Hatfield and Company Inc.                                                   2745 Discovery Blvd                                                              Rockwall        TX   75032
 HAVI Global Solutions LLC                                                   3500 Lacey Rd                                                                    Downers Grove   IL   60515
 Hawk Rigde Systems                                                          5707 Redwood Rd                          Suite 18                                Oakland         CA   94619
 Headrick, James                                                             Address Redacted
 Healthpointe Med Group Inc dba First Care   Attn: Elissa Ramirez            dba First Care Ind Med Ctr               16702 Valley View Ave                   La Mirada       CA   90638
 Heard, Alonzo                                                               Address Redacted
 Hector Garcia                                                               Address Redacted
 Hector Morales                                                              Address Redacted
 Hector Sanchez                                                              Address Redacted
 Hekmat Family Trust                                                         Address Redacted
 Helios Consulting, Inc.                     Jagesh Shah                     16326 Glen Alder Ct                                                              La Mirada       CA   90638
 Henderson, Destiny                                                          Address Redacted
 Heredia, Froilan                                                            Address Redacted
 Heritage-Crystal Clean Inc                                                  13621 Collections Center Dr                                                      Chicago         IL   60693-0136
 Hernandez De Gonzalez, Maria L                                              Address Redacted


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                            Page 21 of 50
                                                    Case 21-10527-JTD              Doc 920                Filed 09/21/21                 Page 24 of 57
                                                                                                Exhibit A
                                                                                         Served via First-Class Mail



                              Name                             Attention                         Address 1                               Address 2       Address 3                City   State       Zip         Country
 Hernandez De Gonzalez, Maria Luisa                                           Address Redacted
 Hernandez Perez, Cesar                                                       Address Redacted
 Hernandez Zazueta, Luis A                                                    Address Redacted
 Hernandez, Diego                                                             Address Redacted
 Hernandez, Gabby G                                                           Address Redacted
 Hernandez, Guillermo                                                         Address Redacted
 Hernandez, Irene                                                             Address Redacted
 Hernandez, Jael                                                              Address Redacted
 Hernandez, James                                                             Address Redacted
 Hernandez, Jorge                                                             Address Redacted
 Hernandez, Jose M                                                            Address Redacted
 Hernandez, Lucila                                                            Address Redacted
 Hernandez, Luis                                                              Address Redacted
 Hernandez, Luis Daniel                                                       Address Redacted
 Hernandez, Mario Eliazar                                                     Address Redacted
 Hernandez, Martin                                                            Address Redacted
 Hernandez, Modesta                                                           Address Redacted
 Hernandez, Oswaldo                                                           Address Redacted
 Hernandez, Severa                                                            Address Redacted
 Heytex Usa                                                                   509 Burgis Ave                                Po Box 729                               Pulaski             VA      24301
 High Tide Logistics                                                          PO Box 8069                                                                            Northfield          IL      60093
 Hi-Line Inc.                                                                 PO Box 972081                                                                          Dallas              TX      75397-2081
 Himes Service Company Inc                                                    PO Box 20143                                                                           Waco                TX      76702
 Hippo Hopper                                                                 6951 W Little York                                                                     Houston             TX      77040
 Hite, Cameron                                                                Address Redacted
 HoF Equipment Company                                                        1222 W Henderson St                           Suite 2                                  Chicago             IL      60657
 Hoffa, Michael                                                               Address Redacted
 Hogentogler & Co. Inc.                  Attn: William Nolan                  9515 Gerwig Ln                                Suite 21046                              Columbia            MD      21046
 Holifield Janich Rachal & Assoc PLLC                                         11907 Kingston Pike                           Suite 201                                Knoxville           TN      37934
 Holmes, Jamal                                                                Address Redacted
 Home Depot                                                                   17 Crossing Dr                                                                         Wyomissing          PA      19610
 HONG ZU MOULD ENTERPRISE CO., LTD.      HONG ZU MOULD ENTERPRISE CO., LTD.   No.42-2, Ln. 49, Dongfeng St., Shulin Dist.                                            New Taipei City             238          Taiwan
 Hong Zu Mould Enterprise Co.Ltd                                              No42-2, Ln49                                  Dongfeng St., Shulin Dist.               New Taipei City             238          Taiwan
 Hoosier, Craig                                                               Address Redacted
 Hoover Transit Inc                                                           6259 Foothill Blvd                                                                     Tujunga             CA      91042
 Hoover Transit Inc.                     c/o Alexander Winton & Associates    6515 Goodman Rd                               Suite 4                                  Olive Branch        MS      38654
 Hope & Co Real Estate, LLC                                                   P.O. BOX 10126                                                                         Beverly Hills       CA      90213
 Hopkins Technical Products Inc.                                              136 Industry Drive                                                                     Pittsburgh          PA      15275
 Hose Fixers Inc                                                              1185 Magnolia Ave                             Suite E287                               Corona              CA      92879
 Hose-Man Inc.                                                                5397 N Irwindale Ave                                                                   Irwindale           CA      91706-2025
 Howard Roofing Company Inc.                                                  245 N Mountain View Ave                                                                Pomona              CA      91767
 Howroyd-Wright EmployementAgency Inc.   dba Howroyd Group Executive Search   327 W Broadway                                                                         Glendale            CA      91204
 HPC Industries LLC                      Attn: Ani Patwardhan                 10250 Constellation Blvd                      Suite 2820                               Los Angeles         CA      90067
 HPC Industries LLC                      Attn: Leon Farahnik                  10250 Constellation Blvd                      Suite 2820                               Los Angeles         CA      90067
 Hub Group Inc.                                                               2000 Cleanwater Dr                                                                     Oak Brook           IL      60523
 Hub Group, Inc.                         William Kucan                        2000 Clearwater Drive                                                                  Oak Brook           IL      60523
 Huffman Engineering Inc.                                                     578 S State College Blvd                                                               Fullerton           CA      92831
 Hughes Associates Inc.                  Attn: Tracy Powell                   PO 62680                                                                               Baltimore           MD      21264-2680
 Hunter Assoc Laboratory Inc.                                                 11491 Sunset Hills Rd                                                                  Reston              VA      20190
 Hurricane Waste Systems                                                      712 W Shady Grove Rd                                                                   Irving              TX      75060
 Hurst III, William                                                           Address Redacted
 Hwang, Insu                                                                  Address Redacted
 Hwang, Wonsook (Susi)                                                        Address Redacted
 Hyde Tools Inc.                         Attn: Jenn Gallivan                  54 Eastford Rd                                                                         Southbridge         MA      01550
 Hyperplastics Mexico                                                         Bolivar 1019 402 Nino Heroes                  De Chapultepec                           Dist Federal        MX      3440         Mexico
 IBC Tote Recycling LLC                  66281                                2045 W Grand Ave                              Suite B                                  Chicago             IL      60612-1577
 IC2T - Intelligent Combustion Control                                        1108 Colina Dr                                                                         Fort Worth          TX      76108
 ICW Group                                                                    PO Box 509039                                                                          San Diego           CA      92150-9039
 IDB Bank                                                                     1114 Avenue of the Americas                   Frnt 1                                   New York            NY      10036-7703
 Ideal Machining & Supply                Attn: Ana Payan                      2537 Tyler Ave                                                                         El Monte            CA      91733
 IHS Global Inc.                                                              15 Inverness Way E                                                                     Englewood           CO      80112-5710
 IHS Global Inc.                         Kendra Montoya                       15 Inverness Way E                                                                     Englewood           CO      80112
 Image Gear                                                                   1334 E Orangethorpe Ave                                                                Fullerton           CA      92831
 IMBB USA LLC                            Attn: Shalin Shah                    15 Liberty Way                                                                         Monroe Twp          NJ      08831-5363
 Imperial Rubber Products Inc.                                                5691 Gates St                                                                          Chino               CA      91710
 IMS Company                                                                  PO Box 75799                                                                           Cleveland           OH      44101-4755
 Indeed                                                                       6433 Champion Grandview Way                   Building 1                               Austin              TX      78750
 Indeed Inc.                             Mail Code 5160                       PO Box 660367                                                                          Dallas              TX      75266-0367
 Indepak Inc.                                                                 2136 NE 194th Ave                                                                      Portland            OR      97230


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                         Page 22 of 50
                                                                            Case 21-10527-JTD              Doc 920               Filed 09/21/21                        Page 25 of 57
                                                                                                                        Exhibit A
                                                                                                                 Served via First-Class Mail



                            Name                                                         Attention                         Address 1                                    Address 2           Address 3           City       State     Zip     Country
 Independent Thermal Solutions Inc.                                                                   2101 Standard Ave                                    Suite G                                      Santa Ana          CA    92707
                                                                                                      Attn: Robert M. Hirsh, Esq. & Nicholas San Filippo
 Indorama Ventures Holdings LP                                   c/o Lowenstein Sandler LLP           IV, Esq.                                             1251 Avenue of the Americas                  New York           NY   10020
 Indorama Ventures Holdings LP                                   c/o Morris James LLP                 Attn: Eric J. Monzo & Brya M. Keilson                500 Delaware Ave              Suite 1500     Wilmington         DE   19801
 Indorama Ventures Sustainable Solutions - Fontana               Attn: Paul Lee                       11591 Etiwanda Ave                                                                                Fontana            CA   92337
 Inductive Automation LLC                                        Attn: Ilene Block, Noah Black        90 Blue Ravine Rd                                                                                 Folsom             CA   95630
 Industrial Hearing & Pulmonary Management                                                            1846 Woodlawn St                                                                                  Upland             CA   91786
 Industrial Metal Supply Co.                                                                          8300 San Fernando Rd                                                                              Sun Valley         CA   91352
 Industrial Repair Service Inc.                                                                       2650 Business Dr                                                                                  Cumming            GA   30028
 Industrial Tire DFW LLC                                                                              936 Allen St                                                                                      Irving             TX   75060
 Infinity QS International Inc.                                                                       12601 Fair Lakes Circle                              Suite 250                                    Fairfax            VA   22033
 Ingersoll Rand                                                                                       800 East Beaty St                                                                                 Davidson           NC   28036
 Ingersoll Rand Company                                          Attn: Steven Bates                   15768 Collections Center Dr                                                                       Chicago            IL   60693
 Ingersoll-Rand Compression Technologies & Services                                                   2845 Pellissier Pl                                                                                City Of Industry   CA   90601-1512
 Ingersoll-Rand Industrial U.S. Inc                                                                   2845 Pellissier Pl                                                                                City Of Industry   CA   90601-1512
 Inland Pacific Electrical Contractors Inc.                      Attn: Veronica Levy                  9155 Achibald Ave                                    Suite 905                                    Rancho Cucamonga   CA   91730
 Innovative Material Handling Systems                            Attn: James Nicholas                 17 Landing Rd                                                                                     Gloucester         MA   01930
 Innovative Recycling Solutions LLC                                                                   59 Concourse Way                                     Bldg E                                       Greer              SC   29650-4704
 Inter Ocean Logistics USA Inc                                   Attn: Jason Kim                      2253 Wandering Ridge Dr                                                                           Chino Hills        CA   91709
 Internal Revenue Service                                                                             PO Box 21126                                                                                      Philadelphia       PA   19114
 Internal Revenue Service                                        Attn: Insolvency                     1352 Marrows Rd                                      2nd Floor                                    Newark             DE   19711-5445
 Internal Revenue Service                                        Attn: Susanne Larson                 31 Hopkins Plaza                                     Room 1150                                    Baltimore          MD   21201
 Internal Revenue Service                                        Centralized Insolvency Operation     PO Box 7346                                                                                       Philadelphia       PA   19101-7346
 Internal Revenue Service                                        EFTPS                                PO Box 24017                                                                                      Fresno             CA   93779-4017
 International Forklift Co., Inc.                                Attn: Sal Andalon                    12358 McCann Dr                                                                                   Santa Fe Springs   CA   90670
 International Forklift Company Inc.                                                                  12358 McCann Dr                                                                                   Santa Fe Springs   CA   90670
 International Paper Company                                                                          6400 Poplar Ave                                                                                   Memphis            TN   38197
 International Paper Company                                     Attn: Emma Dery                      1740 International Drive                                                                          Memphis            TN   38197
 Interroll Corporation                                                                                3000 Corporate Dr                                                                                 Wilmington         NC   28405
 Interstate Automobile Network dba Luxury Auto Leasing           c/o Dilworth Paxson LLP              Attn: Martin J. Weis                                 704 N King St Suite 500       PO Box 1031    Wilmington         DE   19899-1031
 Interstate Automobile Network dba Luxury Auto Leasing           c/o Law Office of Steven L. Bryson   Attn: Steven L. Bryson                               11150 W Olympic Blvd          Suite 1120     Los Angeles        CA   90064
 Interstate Automobile Network dba Luxury Auto Leasing           Steven L. Bryson                     11150 W Olympic Blvd                                 Suite 1120                                   Los Angeles        CA   90064
 Interstate Trailer Sales Inc.                                                                        14001 Valley Blvd                                                                                 Fontana            CA
 Intertape Polymer Group                                                                              100 Paramount Dr                                     Suite 300                                    Sarasota           FL   34232
 Int'l Dairy-Deli-Bakery Association                                                                  636 Science Dr                                                                                    Madison            WI   53711-1073
 Intra Links                                                                                          11111 Santa Monica Blvd                                                                           Los Angeles        CA   90027
 Iraj and Shirin Maroofian Trust 2008                                                                 Address Redacted
 Iraj Maroofian, Trustee of The Iraj and Shirin Maroofian 2008
 Trust                                                                                                Address Redacted
 Iribe, Blanca                                                                                        Address Redacted
 Iribe, Jesus                                                                                         Address Redacted
 Irizarry, Ernesto                                                                                    Address Redacted
 Irizarry, Kimberly                                                                                   Address Redacted
 Ironwood Packaging LLC                                                                               8975 Cottage Ave                                                                                  Rancho Cucamonga   CA   91730
 IRWIN RESEARCH & DEVELOPMENT INC.                                                                    PO Box 10668                                                                                      Yakima             WA   98902
 Isabels Services                                                                                     9024 Newhall St                                                                                   Dallas             TX   75232
 Israel Discount Bank of New York                                                                     1114 Avenue Of The Americas                          Frnt 1                                       New York           NY   10036-7703
 Iwasaki Images Of America                                       NU Life Food Replicas Inc.           16927 S Main St                                      Suite C                                      Gardena            CA   90248
 J Thompson Electric                                             Attn: James F Thompson               594 S State College Blvd                                                                          Fullerton          CA   92831
 J&D Forklift                                                                                         24083 Roseleaf Place                                                                              Moreno Valley      CA   92557
 J&G Supply LLC                                                                                       2533 Franklin Dr                                     Suite 12B                                    Mesquite           TX   75150
 J.B. Hunt Transport Inc.                                                                             PO Box 749079                                                                                     Los Angeles        CA   90074
 J.Sun Printing                                                                                       8234 Tampa Ave                                                                                    Reseda             CA   91335
 Jack in the Box Inc.                                                                                 9357 Spectrum Center Blvd                                                                         San Diego          CA   92123-1524
 JACK JONES TRUCKING, INC.                                                                            3561 Philadelphia St                                                                              Chino              CA   91710
 Jack Rich Inc.                                                  dba Anthracite Power & Light Co.     10 Gilberton Rd                                                                                   Gilberton          PA   17934
 Jackrabbit Logistics LLC                                                                             1117 Jamie Dr                                                                                     Grand Prairie      TX   75052
 Jackson Kevin                                                                                        Address Redacted
 Jacob Acosta                                                                                         Address Redacted
 Jacob Tubing LP                                                 Attn: Jennifer Murray                3948 Willow Lake Blvd                                                                             Memphis            TN   38118
 Jacobo Urizar, Fredy S.                                                                              Address Redacted
 Jacobo Urizar, Maria Del                                                                             Address Redacted
 Jacobs, Erika                                                                                        Address Redacted
 Jacquolyn Mills                                                                                      800 Capitol Street                                   Suite 3000                                   Houston            TX   77002
 Jad M. Mitchell                                                                                      Address Redacted
 Jakebrake Logistics LLC                                                                              1006 W Centennial Rd                                                                              Papillion          NE   68046-7015
 Jalocon Jr., Abelardo Galvez                                                                         Address Redacted
 Jamal Holmes                                                                                         Address Redacted
 James Elist                                                                                          Address Redacted


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                                      Page 23 of 50
                                                                        Case 21-10527-JTD          Doc 920              Filed 09/21/21             Page 26 of 57
                                                                                                               Exhibit A
                                                                                                        Served via First-Class Mail



                             Name                                                 Attention                      Address 1                         Address 2   Address 3               City   State       Zip      Country
 James Hernandez                                                                              Address Redacted
 James Kelly Law Firm                                                                         7817 North Knoxville                                                         Peoria             IL      61614
 Jan-Pro Central Coast                                                                        PO Box 2838                                                                  Santa Maria        CA      93456
 Jan-Pro Central Coast                                      c/o Joranda Marketing Inc.        1660 S Broadway                         Suite 101                            Santa Maria        CA      93455
 Jason Farahnik                                             dba Loaned Earth Recycling        10250 Constellation Blvd                Suite 2820                           Los Angeles        CA      90067
 Javaheri Family Trust                                                                        1379 Brinkley Ave                                                            Los Angeles        CA      90049
 JB Pallets                                                                                   PO Box 2753                                                                  Rancho Cucamonga   CA      91730
 JBS Logistics & Warehousing Inc                                                              2043 Corporate Ln                                                            Naperville         IL      60563
 JCC Video Security Systems                                 Attn: Jose Covarrubias            10473 58th St                                                                Mira Loma          CA      91752
 JD Machinery Moving & Rigging LLC                                                            2834 Post Oak Rd                                                             Hutchins           TX      75141
 JDML Inc.                                                  dba Standard Industries           1905 Lirio Ave                                                               Ventura            CA      93004
 Jeffery Advisors LLC                                       Attn: Kim Jeffery                 514 North St                                                                 Greenwich          CT      06830
 Jennings Alberts                                           Attn: Tim Bryan                   PO Box 503                                                                   Pipersville        PA      18947
 Jeremiah Villalobos                                                                          Address Redacted
 Jermaine Drawhorn                                                                            Address Redacted
 Jet Delivery Inc.                                                                            2169 Wright Ave                                                              La Verne           CA      91750
 Jet Global Data Technologies Inc.                          Attn: Legal Department            2175 NW Raleigh Street Suite 400                                             Portland           OR      97210
 Jetair Technologies LLC                                                                      1756 Eastman Ave                        Suite 100                            Ventura            CA      93003
 Jianjie Fang                                                                                 Address Redacted
 Jimenez, Humberto                                                                            Address Redacted
 Jimenez, Raul                                                                                Address Redacted
 Jimenez, Roberto                                                                             Address Redacted
 JM Hydraulics Inc.                                                                           11628 Sheldon St                                                             Sun Valley         CA      91352
 JMD Recycling Services Inc.                                                                  90 Caernarvon Dr                                                             Elverson           PA      19520
 JMG Security Systems Inc.                                                                    17150 Newhope Street                    Suite 109                            Fountain Valley    CA      92708
 JOE'S PLASTICS, INC.                                                                         7065 Paramount Blvd                                                          Pico Rivera        CA      90660
 John Davis Jr                                                                                Address Redacted
 John Lisee Pumps Inc.                                                                        PO Box 2190                                                                  Bell Gardens       CA      90202
 John Morrison                                                                                Address Redacted
 Johnson Controls                                           Los Angeles Service - 0373        12393 Slauson Ave                                                            Whittier           CA      90606-2824
 Johnson Equipment Company                                                                    4674 Olin Dr                                                                 Dallas             TX      75244
 Johnson, Kimberly                                                                            Address Redacted
 Johnson, Wanda                                                                               Address Redacted
 Jonathan Leon                                                                                Address Redacted
 Jones, Jalisa                                                                                Address Redacted
 Jones, Lazerick                                                                              Address Redacted
 Jones, Michael                                                                               Address Redacted
 Jorge Zamudio                                                                                Address Redacted
 Jose Bautista                                                                                Address Redacted
 Jose Espinosa                                                                                Address Redacted
 Jose Franco                                                                                  Address Redacted
 Jose Franco                                                                                  Address Redacted
 Jose Perez Almendaris                                                                        Address Redacted
 Jose Reyes Services                                                                          12413 Hadley St                                                              Whittier           CA      90601-3916
 Jose Sandoval                                                                                Address Redacted
 Josefina Maldonado                                                                           Address Redacted
 Joseph and Shiva Daneshgar, The Joseph & Shiva Daneshgar
 Family Living Trust                                                                          468 N. Camden Dr., Suite 300                                                 Beverly Hills      CA      90210
 Joseph and Shiva Daneshgar, Trustees of the Joseph and
 Shiva Daneshgar Family Living Trust                                                          468 N. Camden Dr., Suite 300                                                 Beverly Hills      CA      90210
 Joshua Simhaee (Ebi Simhaee)                                                                 5700 Bickett Street                                                          Huntington Park    CA      90255
 Josue Arreazola                                                                              Address Redacted
 Jowat Corporation                                                                            5608 Uwharrie Road                                                           Archdale           NC      27263
 Joyce/Dayton Corp.                                                                           PO Box 1630                                                                  Dayton             OH      45401
 JR'S HYDRAULICS                                                                              4082 N. Southbank Rd. #G                                                     Oxnard             CA      93036
 JT Mckinney                                                Jennifer Delgadillo               2601 Saturn St #110                                                          Brea               CA      92821
 Juan Arredondo                                                                               Address Redacted
 Juan Hernandez Recycling LLC                               Attn: Juan Hernandez              16267 Village Meadow Dr                                                      Riverside          CA      92503
 Juana Mondragon                                                                              Address Redacted
 Juarez Pallets                                             Gustavo Juarez                    1201 Cesar Chavez Dr                                                         Oxnard             CA      93030
 Juarez Pallets                                                                               Address Redacted
 Juarez, Dulce                                                                                Address Redacted
 Juarez, Giovanni                                                                             Address Redacted
 Jules & Associates Inc.                                                                      515 S Figueroa St                       Suite 1950                           Los Angeles        CA      90071
 JULES AND ASSOCIATES, INC.                                                                   515 S. FIGUEROA ST. STE 1950                                                 Los Angeles        CA      90071
 Just Desserts                                                                                5000 Fulton Dr                                                               Fairfield          CA      94534
 Justman Brush Company                                      c/o Evergreen Distributing Inc.   5401 F St                                                                    Omaha              NE      68117
 JY Solutions Inc.                                          PMB 103                           2500 E Imperial Hwy                     Suite 149A                           Brea               CA      92821-6119
 Kaeser Compressors Inc.                                    Attn: Mary Marti                  PO Box 946                                                                   Fredericksburg     VA      22404-0946


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                            Page 24 of 50
                                                                      Case 21-10527-JTD                 Doc 920              Filed 09/21/21             Page 27 of 57
                                                                                                                   Exhibit A
                                                                                                             Served via First-Class Mail



                              Name                                               Attention                               Address 1                      Address 2        Address 3            City     State       Zip          Country
 kaiaTech Inc.                                                                                      4302 Solar Way                                                                   Fremont           CA      94538
 Kairos Logistics Inc.                                    dba Karios Customs Brokers                4125 Strandberg St                                                               Corona            CA      92881
 Kaiser Martin Group                                      Attn: Amy Klein                           4700 N 5th St Hwy                      Suite 1                                   Temple            PA      19560
 Kaman Industrial Technologies                                                                      File 25356                                                                       Los Angeles       CA      90074-5356
 Kambiz Hakim                                                                                       Address Redacted
 Kamiar Torbati, Trustee of the KRT Trust dated 5/21/07                                             301 N. Canon Drive # 210                                                         Beverly Hills     CA      90210
 Kamiar Torbati, Trustee of the KRT Trust dated 5/21/07                                             301 N. Canon Drive #210                                                          Beverly Hills     CA      90210
 Kamran H. Broukhim, M.D., D.B.P.P.                                                                 Address Redacted
 Kaplan Revocable Trust                                                                             923 S. LONGWOOD AVE.                                                             Los Angeles       CA      90019
 Karnehm, Randall                                                                                   Address Redacted
 Katten Muchin Rosenman LLP                               Attn: Maria Jauregui                      525 West Monroe St                                                               Chicago           IL      60661-3693
 Keco Inc.                                                                                          PO Box 80308                                                                     San Diego         CA      92138
 Kelly Jr, Richard                                                                                  Address Redacted
 Ken's Lock & Key - ASAP Lock & Safe                                                                10557 Magnolia Ave                                                               Riverside         CA      92505
 Kessler Pie Co.                                                                                    416 N Tyler St                                                                   Dallas            TX      75208
 Kevin Cedeno                                                                                       Address Redacted
 Kevin Dunn                                                                                         Address Redacted
 Kevin McIntosh                                                                                     Address Redacted
 Kevon Averhart                                                                                     Address Redacted
 Keyance Corporation of America                           Attn: Brooke Wallace                      669 River Dr                           Suite 403                                 Elmwood Park      NJ      07407
 Keystrokes Inc                                                                                     450 Meandering Way                                                               Fairview          TX      75069
 Kibel Green                                                                                        2001 Wilshire Blvd                     Suite 420                                 Santa Monica      CA      90403
 Kice Industries Inc.                                                                               5500 Mill Heights Dr                                                             Wichita           KS      67219
 KIEFER Werkzeugbau GmbH                                                                            SteinhaldenstraBe 11                                                             Schwaigern                D-74193      Deutschland
 Kiefer Werkzeugbau GmbH                                  Attn: Claudia Kiefer                      Steinhäldenstrasse 11                                                            Schwaigern                74193        Germany
 Kiefer Werkzeugbau GmbH                                  Attn: Claudia Kiefer                      Steinhäldenstraße 11                                                             Schwaigern                74193        Germany
 Kim Eaton Jeffery                                                                                  Address Redacted
 Kim Jeffery & Faramarz Yousefzadeh                       c/o Reed Smith LLP                        Attn: Kurt F. Gwynne                   1201 N Market St           Suite 1500     Wilmington        DE      19801
 Kimball Smith                                                                                      Address Redacted
 Kimberly Irizarry                                                                                  Address Redacted
 Kimberly Johnson                                                                                   Address Redacted
 King Architectural Metals                                                                          9611 E RL Thornton Fwy                                                           Dallas            TX      75228-5618
 King of Freight LLC                                                                                PO Box 49170                                                                     Wichita           KS      67201-9170
 King of Freight LLC                                                                                PO Box 49170                                                                     Wichita           KS      67201
 King, John                                                                                         Address Redacted
 Kingdom Trucking                                                                                   1245 Southridge Ct                     Suite 102                                 Hurst             TX      76053
 Kingdom Trucking Brokerage LLC                           Attn: Peavler Briscoe & Nicolas M. Lund   2215 Westgate Plaza                                                              Grapevine         TX      76051
 Kings Express Inc.                                                                                 3690 30th St SE                                                                  St. Cloud         MN      56304
 Klehr Harrison Harvey Branburg LLC                                                                 1835 Market St                                                                   Philadelphia      PA      19103
 Kline II, Robert                                                                                   Address Redacted
 Klockner Pentaplast of America Inc.                                                                3585 Klockner Road                                                               Gordonsville      VA      22942
 KLOCKNER-PENTAPLAST                                                                                PO Box 79709                                                                     Baltimore         MD      21279-0709
 Kluber Lubrication                                                                                 22571 Network Place                                                              Chicago           IL      60673-1225
 Kluber Lubrication                                                                                 32 Industrial Dr                                                                 Londonderry       NH      03053
 Knighten Industries                                                                                PO Box 12587                                                                     Odessa            TX      79768-2587
 Knobbe Martens Olson & Bear LLP                          Attn: Aubrie Buckley                      2040 Main St                           14th Floor                                Irvine            CA      92614
 Kohner Mann & Kailas Attorneys                                                                     Washington Building                    Barnabas Business Center                  Milwaukee         WI      53212-1059
 Kohner, Mann & Kailas, S.C.                              Attn: Samuel C. Wisotzkey, Esq.           4650 North Port Washington Rd          Washington Bldg                           Milwaukee         WI      53212
 KRE Security LLC                                         Attn: Jarrod Emes & Kandice Pyles         11 S 3rd St                                                                      Hamburg           PA      19526
 KRS Recycling Systems Inc.                               Attn: Cathy Federspiel                    1903 Maryland Ave                                                                Niagara Falls     NY      14305
 KSLB Holding Company                                                                               9350 WILSHIRE BLVD., SUITE 300                                                   Beverly Hills     CA      90212
 KT Resources                                             Attn: Kitaek Oh                           1340 E Route 66                        Suite 200-D                               Glendora          CA      91740
 Kupper Engineering Inc.                                                                            300 Brookside Ave                      Bldg 14                                   Ambler            PA      19002
 Kuzans True Value Hardware                                                                         1069 Pottsville Pike                                                             Shoemakersville   PA      19555
 LA Grinding Company Inc.                                 Attn: Louise Arduini                      305 N Victory Blvd                                                               Burbank           CA      91502
 Label Universe                                                                                     1720 Coronation Ct                                                               Green Bay         WI      54313-9003
 Lake View Visual LLC                                     Attn: Kevin Flounlacker                   6930 Chatham Dr                                                                  Harrisburg        PA      17111-4023
 Lampo SA                                                                                           Largo L Olgiati 75/A                   Casella Postale                           Giubiasco                 6512         Switzerland
 Lance & Linda Collins                                                                              Address Redacted
 Landsberg                                                                                          PO Box 101144                                                                    Pasadena          CA      91189-1144
 Landstar Ranger Inc.                                                                               13410 Sutton Park Dr S                                                           Jacksonville      FL      32226
 Lanham Associates Inc.                                                                             1 Meca Way                                                                       Norcross          GA      30093
 Lantech.com LLC                                                                                    11000 Bluegrass Pkwy                                                             Louisville        KY      40299-2316
 Larian Living Trust                                                                                16380 Roscoe Blvd                      Suite 120                                 Van Nuys          CA      91406
 Larry Dunn                                                                                         Address Redacted
 Latham & Watkins LLP                                     Attn: Andrew C. Ambruoso                  885 Third Ave                                                                    New York          NY      10022
 Latham & Watkins LLP                                     Attn: James Ktsanes                       330 N Wabash Ave                       Suite 2800                                Chicago           IL      60611
 Latham & Watkins LLP                                     Attn: Jeff Bjork                          355 S Grand Ave                        Suite 100                                 Los Angeles       CA      90071
 Law Office of Michael R Shevlin                          Attn: Michael Shelvin                     9330 Fletcher Dr                                                                 La Mesa           CA      91941


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                       Page 25 of 50
                                                              Case 21-10527-JTD                     Doc 920               Filed 09/21/21                Page 28 of 57
                                                                                                                Exhibit A
                                                                                                          Served via First-Class Mail



                               Name                                       Attention                                 Address 1                           Address 2      Address 3            City    State     Zip         Country
 Lawrence Roll Up Doors Inc.                                                                   4525 Littlejohn St                                                                  Baldwin Park    CA     91706
 Lawson Products Inc.                                                                          8770 W Bryn Mawr Ave                        Suite 900                               Chicago         IL     60631-3515
 Lazerick Jones                                                                                Address Redacted
 Leading Industry Inc.                            Attn: Legal Department                       1151 Pacific Ave                                                                    Oxnard          CA    93033
 Leading Industry Inc.                            Attn: Legal Department                       900 Del Norte Blvd                                                                  Oxnard          CA    93030
 League Logistics LLC                                                                          1969 S Alafaya Trl                          Box 306                                 Orlando         FL    32828
 Ledesma, Maribel                                                                              Address Redacted
 Ledezma Jr, Jose                                                                              Address Redacted
 Leduc, Valerie                                                                                Address Redacted
 Leech Tishman Fuscaldo & Lampl LLC                                                            200 S Los Robles Ave                        Suite 210                               Pasadena        CA    91101
 Leech Tishman Fuscaldo & Lampl LLC                                                            525 William Penn Place                      28th Floor                              Pittsburgh      PA    15219
 Lehigh County Industrial Development Authority                                                2158 Avenue C                               Suite 200                               Bethlehem       PA    90067
 Lehigh University                                Attn: Jennifer Pastor                        306 S New St                                Suite 451                               Bethlehem       PA    18015
 Lemus, Adriana                                                                                Address Redacted
 Leon Farahnik                                                                                 Address Redacted
 Leon Farahnik                                                                                 Address Redacted
 Leon Farahnik and FL Investment Holdings, LLC    c/o Smith, Katzenstein & Jenkins LLP         Attn: Kathleen M. Miller                    1000 West St             Suite 1501     Wilmington      DE    19801
 Leon, Jonathan                                                                                Address Redacted
 Leonora Castillo                                                                              Address Redacted
 LeVarrus Thompson                                                                             Address Redacted
 Lewis Jr, Frankie                                                                             Address Redacted
 Lewis, Diana                                                                                  Address Redacted
 Lewis, Leanna M                                                                               Address Redacted
 Lewis, Robert                                                                                 Address Redacted
 Lexmar Distribution Inc.                         Attn: Vahe Avedisian                         200 Erie St                                                                         Pomona          CA    91768
 Lexmar Distribution, Inc.                        Attn: Alexander Kole                         200 Erie Street                                                                     Pomona          CA    91768
 Liberty Commercial Finance LLC                                                                17901 Von Karman                            Suite 600                               Irvine          CA    92614
 Liberty Environmental Inc.                       Attn: David Coyne                            505 Penn St                                 Suite 400                               Reading         PA    19601
 Liberty Fluid Power Inc.                                                                      214 NW 25th St                                                                      Grand Prairie   TX    75050
 Liberty Packaging                                                                             PO Box 844969                                                                       Los Angeles     CA    90084-4969
 Liberty Packaging                                dba Harbor Packaging                         13100 Danielson St                                                                  Poway           CA    92064
 Lien Nguyen                                                                                   Address Redacted
 Lievanos, Ana                                                                                 Address Redacted
 Life Insurance Company of North America                                                       PO Box 780110                                                                       Philadelphia    PA    19178-0110
 Life Insurance Company of North America          Attn: Lisa Durrenberger, Senior Specialist   1601 Chestnut Street                                                                Philadelphia    PA    19192
 Life Insurance Company of North America          c/o Connolly Gallagher LLP                   Attn: Jeffrey C. Wisler                     1201 N Market St         20th Floor     Wilmington      DE    19801
 Lift Inc.                                        Attn: Catherine Cintron                      PO Box 7657                                                                         Lancaster       PA    17604
 Lift Inc.                                        Attn: George Hennessy                        3745 Hempland Rd                                                                    Mountville      PA    17554
 Lift, Inc                                                                                     P.O. Box 7657                                                                       Lancaster       PA    17604
 Lifting Gear Hire Corporation                                                                 9925 S Industrial Dr                                                                Bridgeview      IL    60455
 Linares, Dalia                                                                                Address Redacted
 Lindsay Engineering Inc.                                                                      4023 Camino Ranchero                        Suite G                                 Camarillo       CA    93012-8724
 Linguistic System Inc.                           Attn: Reem Madgy                             260 Frankling St                            Suite 230                               Boston          MA    02110
 Linguistic Systems, Inc.                         Dana Stone                                   260 FRANKLIN ST                             Suite 230                               Boston          MA    02110
 LinQ Transport                                                                                2004 L Don Dodson Dr                                                                Bedford         TX    76021
 Lion Industrial Properties                                                                    11626-D Wilmar Blvd                                                                 Charlotte       NC    28273
 Liranza, Marisol                                                                              Address Redacted
 Lisa White                                                                                    Address Redacted
 LIT Mountain Creek Dallas LLC                    c/o Jackson Walker LLP                       Attn: Elizabeth Freeman & Vienna F. Anaya   1401 McKinney St         Suite 1900     Houston         TX    77010
 Littler Mendelson PC                                                                          PO Box 45547                                                                        San Francisco   CA    94145-0547
 Livingston International Inc.                                                                 1925 18 Ave NE                              Suite 320                               Calgary         AB    T2E 7T8       Canada
 Lizbeth Williams                                                                              Address Redacted
 LJ's Access Systems Inc.                                                                      8755 Swinton Ave                                                                    North Hills     CA    91343
 LM Robbins Company Inc.                          Attn: Maria Rodriguez                        5757 Oakwood Ln                                                                     Slatington      PA    18080
 Loaned Earth Recycling                           Attn: Jason Farahnik                         10250 Constellation Blvd                    Suite 2820                              Los Angeles     CA    90067
 Loeb & Loeb LLC                                                                               345 Park Ave                                                                        New York        NY    10154
 Loera, Angel E                                                                                Address Redacted
 Logistics Dynamics Inc.                                                                       1140 Wehrle Dr                                                                      Buffalo         NY    14221-7748
 Lone Star Forklift                                                                            4213 Forest Ln                                                                      Garland         TX    75042
 Long, Kimsak                                                                                  Address Redacted
 Longino Public Finance                                                                        1401 Lawrence St                            Suite 1600                              Denver          CO    80202-2531
 Longino Public Finance                           Attn: Thomas Longino                         1401 Lawrence St                            Suite 1600                              Denver          CO    80202-2531
 Lopez Amaya, Perla M.                                                                         Address Redacted
 Lopez Sustaista, Victor Severo                                                                Address Redacted
 Lopez, Benjamin                                                                               Address Redacted
 Lopez, Clemente                                                                               Address Redacted
 Lopez, Edain                                                                                  Address Redacted
 Lopez, Ivan Raul                                                                              Address Redacted
 Lopez, Jonathan                                                                               Address Redacted


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                  Page 26 of 50
                                                     Case 21-10527-JTD           Doc 920               Filed 09/21/21            Page 29 of 57
                                                                                              Exhibit A
                                                                                       Served via First-Class Mail



                            Name                                Attention                        Address 1                       Address 2      Address 3               City   State       Zip          Country
 Lopez, Juan R                                                              Address Redacted
 Lopez, Mario                                                               Address Redacted
 Lopez, Mario                                                               Address Redacted
 Lopez, Rodrigo                                                             Address Redacted
 Lopez, Vanessa                                                             Address Redacted
 Lopez, Yazmin                                                              Address Redacted
 Loredo, Monique L                                                          Address Redacted
 Lorena Fonseca                                                             Address Redacted
 Lorenzo, Galdino                                                           Address Redacted
 Lorenzo, Oralia                                                            Address Redacted
 Lowe, Tracy                                                                Address Redacted
 Lowes                                                                      500 Madison Ave                                                                 Reading            PA      19605
 Lozada, Trinidad                                                           Address Redacted
 LSL Scale Repair                                                           13327 Netzley Place                                                             Chino              CA      91710
 Lubo USA LLC                             Attn: Maria Belmonte              360 Dr Martin Luther King Jr Dr                                                 Norwalk            CT      06854
 Lubo USA LLC                             dba VAN DYK Recycling Solutions   78 Halloween Blvd                                                               Stamford           CT      6902
 Luckey Logistics LLC                     c/o James Kelly Law Firm          Attn: James M Kelly                      7817 N Knoxville Ave                   Peoria             IL      61614
 Luckey Logistics, LLC                    c/o James Kelly Law Firm          Attn: James M Kelly                      7817 North Knoxville                   Peoria             IL      61614
 Luckey Logistics, LLC                    c/o James Kelly Law Firm          Attn: James M. Kelley                    7817 Knoxville Ave                     Peoria             IL      61614
 Luckey Logistics, LLC                    James Kelly Law Firm              7817 North Knoxville                                                            Peoria             IL      61614
 Luckey Transfer LLC                                                        29988 N 00 E Rd                                                                 Streator           IL      61364
 Luckey Transfer, LLC                     c/o James Kelly Law Firm          Attn: James M Kelly                      7817 North Knoxville                   Peoria             IL      61614
 Lugo, Maria                                                                Address Redacted
 Luis Ramos                                                                 Address Redacted
 Lules Air Conditioning                                                     4513 Rosehill Rd                                                                Garland            TX      75043
 Luna, Jaime                                                                Address Redacted
 Luna, Pedro V                                                              Address Redacted
 Lutzel Jeremy                                                              Address Redacted
 Luviano, Elias S                                                           Address Redacted
 Luxury Auto Leasing                                                        4163 Lincoln Blvd                                                               Marina Del Rey     CA      90292
 Luxury Auto Leasing                                                        4163 Lincoln Blvd.                                                              Marina Del Rey     CA      90292
 M&L Plastics Inc.                                                          2350 Huntington Dr                                                              San Marino         CA      91108
 M&L Plastics Inc.                        c/o Troy Gould PC                 Attn: Christopher A. Lilly               1801 Century Park E     Suite 1600     Los Angeles        CA      90067
 M&T Bank Corporation                                                       465 Main St                                                                     Buffalo            NY      14203
 M.A. Yeakel Sons Inc.                    Attn: Shawn Yeakel                5334 Oakview Dr                                                                 Allentown          PA      18104
 M.A. Yeakel Sons Inc.                    Attn: Zachary Cohen               1620 Pond Rd                             Suite 200                              Allentown          PA      18104
 M2 Logistics Inc.                        Attn: Julie Landis                2701 Executive Dr                                                               Green Bay          WI      54304
 Maae, Kuka                                                                 Address Redacted
 Maag Automatik Inc.                      Attn: Darren Propst               9401-Q Southern Pine Blvd                                                       Charlotte          NC      28273
 Maag Group                                                                 235 Progress Blvd                                                               Kent               OH      44240
 Macaulay, Daniel                                                           Address Redacted
 MacDermid Enthone Inc.                                                     245 Freight Street                                                              Waterbury          CT      06702
 MacDermid Enthone Industrial Solutions   Attn: Jim Walsh                   245 Freight St                                                                  Waterbury          CT      06702
 MacDermid Incorporated                   Attn: Deborah Gorzelany           PO Box 843568                                                                   Los Angeles        CA      90084-3568
 Macias, Yolanda                                                            Address Redacted
 MacPherson Western Tool & Supply Co                                        PO Box 420                                                                      Tracy              CA      95378-0420
 Madden Manufacturing Inc.                Madden Engineered Products LLC    1317 Princeton                           PO Box 387                             Elkhart            IN      46516-4106
 Madrigal Martinez, Juan                                                    Address Redacted
 Magid Glove & Safety Mfg. Co. LLC        Attn: Gere Archbold               1300 Naperville Dr                                                              Romeoville         Il      60446
 Magnatag Visible Systems                 c/o WA Krapf Inc                  2031 O'Neill Rd                                                                 Macedon            NY      14502
 Magnum Fence And Security Inc.                                             1070 N Ventura Ave                                                              Ventura            CA      93001
 Mainfreight                              Attn: Accounting                  1400 Glenn Curtis St                                                            Carson             CA      90746
 Mair, Christopher                                                          Address Redacted
 Major Science/Winpact Scientific Inc.                                      19959 Sea Gull Way                                                              Saratoga           CA      95070
 Maku AG                                                                    Flurhofstrasse 13                                                               Buochs                     Ch-6374      Switzerland
 Maldonado Santiago, Jean                                                   Address Redacted
 Maldonado, Emmanuel                                                        Address Redacted
 Maldonado, Jorge                                                           Address Redacted
 Maldonado, Richard                                                         Address Redacted
 Mallery & Zimmerman SC                   Stanton E. Thomas                 4941 Kirschling Ct. #1                                                          Stevens            WI      54481
 Maltacourt Canada Ltd.                                                     201-150 Water St S                                                              Cambridge          ON      N1R 3E2      Canada
 Mamas Pizza and Grill                                                      4425 Pottsville Pike                                                            Reading            PA      19605
 Manansala, Sean                                                            Address Redacted
 Manbro                                                                     3729 Topping St                                                                 Houston            TX      77093
 Manbro                                   Roger Manila                      3724 Topping St.                                                                Houston            TX      77093
 Manley's Boiler LLC                                                        PMB 373                                  231 Market Pl                          San Ramon          CA      94583-4743
 Manouchehr Farahnik                                                        Address Redacted
 MANPOWER                                                                   21271 Network Place                                                             Chicago            IL      60673-1212
 Manuel Martinez III                                                        Address Redacted


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                               Page 27 of 50
                                                                          Case 21-10527-JTD            Doc 920              Filed 09/21/21            Page 30 of 57
                                                                                                                   Exhibit A
                                                                                                            Served via First-Class Mail



                              Name                                                    Attention                      Address 1                        Address 2      Address 3             City     State       Zip      Country
 Manzella Transportation Services LLC                                                             819 Wind Brooke Dr                                                             Arlington          TX      76001
 Marck Industries Inc.                                                                            715 Main St                                                                    Cassville          MO      65625-1421
 Marco Associates LLC                                          Attn: Mark Sementilli              495 Grand Blvd                          Suite 206                              Miramar Beach      FL      32550
 Marco Associates LLC                                          Attn: Mark William Sementilli      225 Sea Winds Dr                                                               Santa Rosa Beach   FL      32459
 MARCO ASSOCIATES, LLC                                         MARK WILLIAM SEMENTILLI            225 SEA WINDS DR.                                                              Santa Rosa Beach   VL      32459
 Marco Tenorio                                                                                    Address Redacted
 Margarita Rocha                                                                                  Address Redacted
 Marglen Industries Inc                                        Attn: M. Cook                      1748 Ward Mountain Rd NE                                                       Rome               GA      30161
 Maria Briones                                                                                    Address Redacted
 Maria Cruz                                                                                       Address Redacted
 Maria Perez                                                                                      Address Redacted
 Marianela Gonzalez                                                                               Address Redacted
 Maribel Gallardo                                                                                 Address Redacted
 Mariles Guzman, Maria DeLosAngeles                                                               Address Redacted
 Marilyn Hanna                                                                                    Address Redacted
 Marins Mobile Service                                         Attn: Ricardo Marin                5343 Toro Bravo Dr                                                             Dallas             TX      75236
 Marisol Liranza                                                                                  Address Redacted
 Marita Hartford                                                                                  Address Redacted
 Mark Metals                                                   Attn: John Maillie                 PO Box 15208                                                                   Reading            PA      19605
 Marlin Software LLC                                           Andrew Ceccorulli                  Marlin Software LLC                     Dept CH 17896                          Palatine           IL      60055-7896
 Marlin Software LLC                                           Marcel Barnaby                     10 Research Pkwy                                                               Wallingford        CT      06492
 Marmolejo, Fernando                                                                              Address Redacted
 Maroofian, Cyrus                                                                                 Address Redacted
 Maroofian, Iraj                                                                                  Address Redacted
 Marquez, Andrew                                                                                  Address Redacted
 Marquez, Andrew                                                                                  Address Redacted
 Marrero-Greene, Zaida                                                                            Address Redacted
 Marroquin, Luis                                                                                  Address Redacted
 Martin World Logistics Inc.                                                                      320 E Ramona Rd                                                                Alhambra           CA      91801
 Martinez Flores, Laura                                                                           Address Redacted
 Martinez III, Manuel                                                                             Address Redacted
 Martinez Jr., Arturo                                                                             Address Redacted
 Martinez, Arturo                                                                                 Address Redacted
 Martinez, Epifanio                                                                               Address Redacted
 Martinez, Ezequiel                                                                               Address Redacted
 Martinez, Hector                                                                                 Address Redacted
 Martinez, Julio                                                                                  Address Redacted
 Martinez-Martinez, Sasha                                                                         Address Redacted
 Marvin Liebman & Simone Liebman as Trustees of the Liebman
 Family Trust dated 10-20-10                                                                      19714 Septo Street                                                             Chatsworth         CA      91311
 Mary Anne's Baking                                                                               8371 Carbide Court                                                             Sacramento         CA      95828
 Mason Avenue Investments LLC                                                                     400 N Michigan Ave                      Suite 250                              Chicago            IL      60611
 Material Handling Exchange Inc.                               Attn: Chris Summers                1800 Churchman Ave                                                             Indianapolis       IN      46203
 Matrix Coating Solutions                                                                         PMB 259                                 484 E Carmel Dr                        Carmel             IN      46032-2812
 Mattioli Sole Property                                                                           9372 WILSHIRE BLVD.                                                            Beverly Hills      CA      90212
 Maurice Truhill                                                                                  PO Box 261191                                                                  Plano              TX      75075
 Mauricio Martinez, Blanca                                                                        Address Redacted
 MAX INDUSTRIES                                                                                   13012 S Normandie                                                              Gardena            CA      90249
 Max-California Associates, a California General Partnership                                      9440 Santa Monica Blvd., #700                                                  Beverly Hills      CA      90210
 Maxcess Americas Inc.                                                                            2308 SE 8th Ave                                                                Camas              WA      98607-4002
 McAfee Consulting LLC                                                                            1016 Kennedale Sublett Rd                                                      Kenndale           TX      76060
 McCormack, Matthew                                                                               Address Redacted
 McGinnis Lumber                                                                                  PO Box 2049                                                                    Meridian           MS      39302
 McGraths                                                                                         4092 10th St                                                                   Riverside          CA      92501
 McIntosh, Kevin                                                                                  Address Redacted
 McKenzie River Software LLC                                   dba SmartCAMcnc                    Attn: Gregg Olson                       1144 Gateway Loop       Suite 220      Springfield        OR      97477-7750
 McKinley Equipment Corp                                                                          17611 Armstrong Ave                                                            Irvine             CA      92614
 McKinney Trailer Rentals                                                                         2601 Saturn St                          Suite 110                              Brea               CA      92821
 McKinney Trailer Rentals                                      Attn: Sam Gambino                  2500 Pellissier Pl                                                             City Industry      CA      90601-1505
 McLaren Enterprises                                           Attn: Jeffrey R. McLaren           901 Aquarina Blvd                                                              Melbourne Beach    FL      32951
 McMaster-Carr Supply Co                                       Attn: Andrew Thorn                 9630 Norwalk Blvd                                                              Santa Fe Springs   CA      90670
 McMaster-Carr Supply Co                                       Attn: Remittance Advice            PO Box 7690                                                                    Chicago            IL      60680-7690
 McNichols Company                                                                                PO Box 101211                                                                  Atlanta            GA      30392
 MCR Technologies Inc.                                                                            15615 Alton Pkwy                        Suite 245                              Irvine             CA      92618
 Mcwhite, Michael T                                                                               Address Redacted
 MD Environmental Inc.                                         Attn: Mario Delgado                12756 Central Ave                                                              Chino              CA      91710
 Med - Tex Services                                            Attn: BJ Schaeffer                 PO Box 240                                                                     Penns Park         PA      18943
 Medardo Zamora                                                                                   Address Redacted
 Media Partners                                                Attn: Michael Morrow               11400 SE 8th St                         Suite 210                              Bellevue           WA      98004


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                  Page 28 of 50
                                                         Case 21-10527-JTD                   Doc 920                Filed 09/21/21           Page 31 of 57
                                                                                                         Exhibit A
                                                                                                   Served via First-Class Mail



                              Name                                   Attention                              Address 1                        Address 2      Address 3              City   State       Zip         Country
 Medina, Jose                                                                           Address Redacted
 Medina, Pedro                                                                          Address Redacted
 Medina, Richard                                                                        Address Redacted
 MegaCorp Logistics LLC                                                                 1011 Ashes Dr                                                                   Wilmington        NC      28405
 MEI Rigging & Crating LLC                                                              PO Box 1630                                                                     Albany            OR      97321
 Mejorado, Carmen                                                                       Address Redacted
 Mejorado, Sergio                                                                       Address Redacted
 Melton Logistics LLC                                                                   808 N 161st E Ave                        Suite 100                              Tulsa             OK      74116
 Melvin Cobbin                                                                          Address Redacted
 Mendez Sanchez, Alicia                                                                 Address Redacted
 Mendez, Juan                                                                           Address Redacted
 Mendoza Brothers                                                                       2407 Whit Dr                                                                    Mesquite          TX      75150
 Mendoza, Alberto                                                                       Address Redacted
 Mendoza, Mark                                                                          Address Redacted
 Mendoza, Raymond                                                                       Address Redacted
 Mendoza, Rene                                                                          Address Redacted
 Mendoza, Victor                                                                        Address Redacted
 Menesis, Giovani                                                                       Address Redacted
 MERLIN PLASTICS                                                                        616 58th Av SE                                                                  Calgary           AB      T2H0P8       Canada
 Merritt, Chad                                                                          Address Redacted
 Met Ed                                                                                 PO Box 16001                                                                    Reading           PA      19612-6001
 Met Ed - 100138246267                                                                  PO Box 3687                                                                     Akron             OH      44309-3687
 Met Energy Services                         Attn: Pollyanne Bonning                    PO Box 3612                                                                     Akron             OH      44309-3612
 Metal Supermarkets - Ft Worth                                                          5007 MLK Fwy                                                                    Fort Worth        TX      76119
 Metal Supermarkets- Dallas                                                             1216 Dolton Dr                           Suite 101                              Dallas            TX      75207
 Metro Air Conditioning Heating & Services                                              126 W Illinois Ave                                                              Dallas            TX      75224
 Metro Group Maritime                                                                   PO Box 2371                                                                     Livingston        NJ      07039-7971
 Metropolitan Edison Company                 Attn: Matilda Swope                        101 Crawfords Corner Rd                  Bldg 1                  Suite 1-511    Holmdel           NJ      07733
 Mettler-Toledo LLC                          Attn: Manish Jewani                        1900 Polaris Pkwy                                                               Columbus          OH      43240-4035
 Meyer Laboratory Inc.                                                                  2401 W Jefferson St                                                             Blue Springs      MO      64015
 Meza, Francisco                                                                        Address Redacted
 Mi Casa Su Casa Cafe LLC                                                               320 Penn St                                                                     Reading           PA      19602
 Micaela Alvarado                                                                       Address Redacted
 Michael Boggs                                                                          5303 Buford Jett Ln                                                             Balch Springs     TX      75180
 Michael Franklin                                                                       Address Redacted
 Michael Mussomeli                                                                      Address Redacted
 MICHAEL R. SHEVLIN                          ATTORNEY-AT-LAW                            9330 Fletcher Dr                                                                La Mesa           CA      91941
 Michael R. Shevlin Law Office                                                          9330 Fletcher Dr                                                                La Mesa           CA      91941
 Michael Shevlin Attorney at Law             Attn: Michael Shevlin                      9330 Fletcher Dr                                                                La Mesa           CA      91941
 Michaels Keys                                                                          206 W Bedford Euless Rd                                                         Hurst             TX      76053
 Micro Epsilon America LP                                                               8120 Brownleigh Dr                                                              Raleigh           NC      27617
 Microsoft Corporation                                                                  PO Box 842103                                                                   Dallas            TX      75284-2103
 Microsoft Corporation                       Attn Carolina Bonilla-Gonzalez             One Microsoft Way                                                               Redmond           WA      98052
 Microsoft Corporation                       c/o Fox Rothschild LLP                     Attn Maria A. Milano                     1001 4th Ave            Suite 4500     Seattle           WA      98154
 Midland Davis Corp                                                                     3301 4th Ave                                                                    Moline            IL      61265
 Midwest Knife Grinding Inc                                                             492 Elm Ridge Ave                                                               Canal Fulton      OH      44614
 Midwest Trucking Logistics                                                             2009 N Clearstone St                                                            Goddard           KS      67052-8661
 Midwestern Industries Inc.                                                             915 Oberlin Road SW                                                             Massillon         OH      44648-0810
 Miguel Munoz                                                                           Address Redacted
 Miguel Zavala                                                                          Address Redacted
 Milagro Rubber Co Inc                                                                  3355 Bee Caves Rd                        Suite 304                              Austin            TX      78746
                                             Attn: Dan Zinman, Tammy Simpers, & Gregg
 Miles Chemical Company Inc.                 Milhaupt                                   12801 Rangoong St                                                               Arleta            CA      91331
 Miles Chemical Company Inc.                 Attn: Tammy Simpers                        12801 Rangoon St                                                                Arleta            CA      91331
 Miles Chemical Company, Inc.                Tammy Simpers                              12801 Rangoon Street                                                            Arleta            CA      91331
 Milhaupt Jr., Gregg R                                                                  Address Redacted
 Milhaupt, Gregg                                                                        Address Redacted
 Mims, Eric                                                                             Address Redacted
 Mindy F. Berman Communications                                                         21901 Lassen St                          Suite 151                              Chatsworth        CA      91311
 Minitab Inc.                                                                           1829 Pine Hall Rd                                                               State College     PA      16801
 Minntech Plastics LLC                                                                  22201 Industrial Blvd                                                           Rogers            MN      55374
 Mission Economic Development Corporation                                               801 N Bryan Rd                                                                  Mission           TX      78572
 Mission Economic Development Corporation    Attn: Daniel Silva                         801 N Bryan Rd                                                                  Mission           TX      78572
 Mission Linen Supply                                                                   PO Box 1299                                                                     Santa Barbara     CA      93102-1299
 Mister Sweeper LP                                                                      PO Box 560048                                                                   Dallas            TX      75356
 Miura America Co LTD                                                                   14330 Midway Rd                          Suite 220                              Dallas            TX      75244
 Miura America Co. Ltd                       Attn: Christina McKenna                    2200 Steven B. Smith Blvd                                                       Rockmart          GA      30153
 MJH Tooling & Die                                                                      7221 Garden Grove Blvd                   Suite B                                Garden Grove      CA      92841
 Mode Transportation LLC                                                                14785 Preston Rd                         Suite 850                              Dallas            TX      75254-9159


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                          Page 29 of 50
                                                                         Case 21-10527-JTD             Doc 920               Filed 09/21/21             Page 32 of 57
                                                                                                                    Exhibit A
                                                                                                             Served via First-Class Mail



                              Name                                                    Attention                        Address 1                        Address 2      Address 3             City   State     Zip     Country
 MODE Transportation, LLC                                    Attn: Richard Rossi                  6077 Primacy Parkway                     Suite 400                               Memphis          TN    38119
 Modern Dispersions Inc.                                     Dept 78                              302 Edward Rd                                                                    Fitzgerald       GA    31750
 Modern Packaging Inc.                                                                            505 Acorn St                                                                     Deer Park        NY    11729
 Modisett, Travis                                                                                 Address Redacted
 ModSpace                                                                                         12603 Collections Center Dr                                                      Chicago          IL   60693-0126
 Mojica, Roberto                                                                                  Address Redacted
 Moldovan, Benjamin                                                                               Address Redacted
 Moldovan, John                                                                                   Address Redacted
 Mold-Tech Inc.                                                                                   5166 Barthel Industrial Dr NE                                                    Albertville      MN   55301
 MoLo Solutions                                              Attn: Kelly Barnes                   PO Box 7050                                                                      Carol Stream     IL   60197-7050
 MoLo Solutions LLC                                          Attn: Sam Rivera                     120 N Racine Ave                         Suite 230                               Chicago          IL   60607
 Mondragon, Jennifer                                                                              Address Redacted
 Mondragon, Juana                                                                                 Address Redacted
 Monica Robles                                                                                    Address Redacted
 Monster Worldwide Inc.                                      Attn: Brandy Zemlo                   PO Box 740889                                                                    Los Angeles      CA   90074-0889
 Montanez, Carlos                                                                                 Address Redacted
 Monteleone & McCrory LLP                                                                         725 S Figueroa St                        Suite 3200                              Los Angeles      CA   90017
 Monteleone & McCrory, LLP                                   Attn: Patrick J. Duffy               725 S. Figueroa St.                      Suite 3200                              Los Angeles      CA   90017
 Monteleone & McCrory, LLP                                   Attn: Patrick J. Duffy               725 S. Figueroa Street                   Suite 3200                              Los Angeles      CA   90017
 Monteleone and McCrory LLP                                  Attn: Patrick J. Duffy               725 S. Figueroa St.                      Suite 3200                              Los Angeles      CA   90017
 Monteleone and McCrory LLP                                  Patrick J. Duffy                     725 S Figueroa St                        Suite 3200               Suite 3200     Los Angeles      CA   90026
 Monteleone and McCrory LLP                                  Patrick J. Duffy                     725 S. Figueroa St                       Suite 3200                              Los Angeles      CA   90017
 Monteleone and McCrory LLP                                  Patrick J. Duffy                     725 S. Figueroa St.                      Suite 3200                              Los Angeles      CA   90017
 Monteleone and McCrory LLP                                  Patrick J. Duffy                     725 S. Figueroa St., Suite 3200                                                  Los Angeles      CA   90017
 Montero, Heidi                                                                                   Address Redacted
 Montoya, Carmen                                                                                  Address Redacted
 Montoya, Eligio                                                                                  Address Redacted
 Morad Hariri                                                                                     Address Redacted
 Morad Hariri                                                                                     Address Redacted
 Morad Hariri, Trustee of the Morad M. Hariri Family Trust                                        Address Redacted
 Morales, Ever                                                                                    Address Redacted
 Morales, Hector                                                                                  Address Redacted
 Morales, Luis                                                                                    Address Redacted
 Morales, Martha                                                                                  Address Redacted
 Morales-Santiago, Joe                                                                            Address Redacted
 Moreno, Norma                                                                                    Address Redacted
 Morgan Stanley/The CW Group                                 Attn: Advisory Billing Fee           1300 Thames St Wharf                     4th Floor                               Baltimore        MD   21231-9907
 Morgan, Tristan                                                                                  Address Redacted
 Morrison Supply Company/MORSCO                                                                   PO Box 841183                                                                    Dallas           TX   75284-1183
 Motan Inc.                                                                                       320 Acorn St                                                                     Plainwell        MI   49080
 Motion Indiustries Inc.                                                                          200 W Trinity Blvd                                                               Grand Prairie    TX   75050
 Motion Industries                                                                                1605 Alton Road                                                                  Irondale         AL   35210
 Motion Industries Inc.                                                                           File 57463                                                                       Los Angeles      CA   90074-7463
 Motion Industries Inc.                                                                           File 749376                                                                      Los Angeles      CA   90074
 Motion Industries Inc.                                      Attn: Karen Snyder                   PO Box 98412                                                                     Chicago          IL   60693-8412
 Motor Control Center                                                                             4019 Windgap Ave                                                                 Pittsburgh       PA   15204
 Mr. Crane                                                   Attn: Robert Schiller                647 N Hariton St                                                                 Orange           CA   92868
 MRO Electric & Supply                                       AGS Associates                       1652 Old Apex Rd                                                                 Cary             NC   27513
 MSC Industrial Supply                                                                            75 Maxess road                                                                   Melville         NY   11747
 MSC Industrial Supply                                                                            PO Box 953635                                                                    Saint Louis      MO   63195-3635
 MSC Industrial Supply Co                                    Attn: AR - mail remittance           PO Box 953635                                                                    St. Louis        MO   63195-3635
 MSC Industrial Supply Co. Inc.                                                                   20921 Lahser Rd                                                                  Southfield       MI   48033-4432
 MSC Industrial Supply Company                                                                    75 Maxess Road                                                                   Melville         NY   11747
 Muhlenberg Township                                         Attn: Jeff Calpino                   2840 Kutztown Rd                                                                 Reading          PA   19605
 Muhlenberg Township Authority                               Attn: Jeffrey A. Calpino, Manager    2840 Kutztown Road                                                               Reading          PA   19605
 Muhlenberg Township Authority                               c/o Brown McGarry Nimeroff LLC       Attn: Jami B. Nimeroff                   919 N Market St          Suite 420      Wilmington       DE   19801
 Muhlenberg Township Authority                               c/o Brown McGarry Nimeroff LLC       Attn: Jami B. Nimeroff, Esq.             919 N Market St          Suite 420      Wilmington       DE   19801
 Mullen & Associates Inc.                                                                         1200 N Jefferson St                      Unit D                                  Anaheim          CA   92807
 Multi Service Technology Solutions.                                                              PO Box 844329                                                                    Dallas           TX   75284-4329
 Munoz, Miguel                                                                                    Address Redacted
 Munters Corporation                                                                              79 Monroe St                                                                     Amesbury         MA   01913
 Murphy, Dawn Marie                                                                               Address Redacted
 Mussomeli, Michael                                                                               Address Redacted
 Myers, Reginald                                                                                  Address Redacted
 N J Malin & Assoc                                                                                15870 Midway Rd                                                                  Addison          TX   75001
 Nahai Insurance Services                                    Bijan Nahai                          465 S. Beverly Drive, #200                                                       Beverly Hills    CA   90212
 Nahai Insurance Services Inc.                               c/o Polsinelli PC                    Attn: Christopher A. Ward                222 Delaware Ave         Suite 1101     Wilmington       DE   19801
 Nahai Insurance Services Inc.                               c/o Polsinelli PC                    Attn: Randye B. Soref, Esq.              2049 Century Park E      Suite 2900     Los Angeles      CA   90067
 Nahai Insurance Services, Inc.                                                                   465 S. Beverly Drive, #200                                                       Beverly Hills    CA   90212


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                               Page 30 of 50
                                                            Case 21-10527-JTD                         Doc 920                Filed 09/21/21                      Page 33 of 57
                                                                                                                   Exhibit A
                                                                                                            Served via First-Class Mail



                                Name                                Attention                                        Address 1                                   Address 2         Address 3             City      State       Zip      Country
 Nahai Insurance Services, Inc.                 Bijan Nahai                                      465 S. Beverly Drive, #200                                                                    Beverly Hills      CA       90212
 Nahai Insurance Services, Inc.                 Randye Soref, Polsinelli LLP                     2049 Century Park East                             Suite 2900                                 Los Angeles        CA       90067
 Nahai Insurance Services, Inc.                 Randye Soref, Polsinelli LLP                     2049 Century Park East, Suite 2900                                                            Los Angeles        CA       90067
 Nahai Insurance Services, Inc.                 Randye Soref, Polsinelli LLP                     2049 Century Park East, Suite 2900                                                            Los Angeles        CA       90067
 NALCO                                                                                           950 Fee Ana St                                     Suite A                                    Placentia          CA       92870
 Nalco Company                                                                                   PO Box 70716                                                                                  Chicago            IL       60673-0716
 NANCY'S SPECIALTY FOODS                                                                         6500 Overlake Place                                                                           Newark             NJ       94560
 Naomi Levy                                                                                      Address Redacted
 NAPCOR                                                                                          7310 Turfway Rd                                    Suite 550                                  Florence           KY       41042
 NARA BANK                                                                                       3701 Wilshire Blvd, #220                                                                      Los Angeles        CA       90010
 Nasons Lock & Safe Inc.                                                                         2418 Saviers Rd                                                                               Oxnard             CA       93033
 NASON'S LOCK & SAFE, INC.                                                                       2418 SAVIERS ROAD                                                                             Oxnard             CA       93033
 Nasrin Yadegari                                                                                 Address Redacted
 National Gear Repair Inc.                      Attn: Tony Clark                                 1341 W Brooks St                                   Suite 3                                    Ontairo            CA       91762
 National Recovery Technologies (NRT)                                                            1508 Elm Hill Pike                                 Suite 102                                  Nashville          TN       37210
 National Recovery Technologies, LLC            Attn: Gary Weber                                 3592 West 5th Ave                                                                             Eugene             OR       97405
 National Recovery Technologies, LLC            c/o Miller Nash Graham & Dunn LLP                Attn: GSL                                          111 SW 5th Ave              Suite 3400     Portland           OR       97204
 National Registered Agents Inc.                                                                 PO Box 4349                                                                                   Carol Stream       IL       60197-4349
 National Safety Compliance                                                                      1867 E Florida St                                                                             Springfield        MO       65803-4552
 Nations Equipment Finance LLC                                                                   40 Danbury Rd                                      Suite 1                                    Wilton             CT       06897-4441
 Nations Fund I LLC                                                                              40 Danbury Rd                                      Suite 1                                    Wilton             CT       06897-4441
 Nations Fund I, LLC                            c/o Farrell Fritz PC                             Attn: Darren Pascarella & Patrick Collins          400 RXR Plaza                              Uniondale          NY       11530
 Nations Fund I, LLC                            c/o Farrell Fritz, P.C.                          Attn: Darren Pascarella                            400 RXR Plaza                              Uniondale          NY       11556
 Nations Fund I, LLC                            c/o SLR Equipment Finance                        Attn: Joseph O'Beirn and Eric Grant                40 Danbury Rd               Suite 1        Wilton             CT       06897-4441
 Nations Fund I, LLC                            c/o The Rosner Law Group LLC                     Attn: Jason A. Gibson                              824 N Market St             Suite 810      Wilmington         DE       19801
 Nationwide Boiler Inc.                                                                          42400 Christy St                                                                              Fremont            CA       94538
 Nat'l Lift Fleet Leasing & Sales                                                                201 N Rice Ave                                     Unit G                                     Oxnard             CA       93030
 NATURE WORKS LLC                                                                                7725 Collections Center Dr                                                                    Chicago            IL       60693
 Nava, Dora                                                                                      Address Redacted
 Navarro, Nancy                                                                                  Address Redacted
 Navarro, Nancy S                                                                                Address Redacted
 NC Servo Technology Corp                                                                        38422 Webb Dr                                                                                 Westland           MI       48185-1974
 NDC Technologies Inc.                                                                           8001 Technology Blvd                                                                          Dayton             OH       45424-1568
 Nederman LLC                                                                                    102 Transit Ave                                                                               Thomasville        NC       27360
 Negrete, Catalina H                                                                             Address Redacted
 Negron, Bryan                                                                                   Address Redacted
 Negron, Marwin                                                                                  Address Redacted
 Negron, Steven                                                                                  Address Redacted
 Neman Family Trust                                                                              1525 S. BROADWAY                                                                              Los Angeles        CA       90015
 Neman Living Trust                                                                              1014 Laurel Ln                                                                                Beverly Hills      CA       90212
 Nestle Waters North America                    Attn: Accounts Payable                           5772 Jurupa St                                                                                Ontario            CA       91761
 Nestle Waters North America Inc.               Attn: Maria French & Tonia M. Cannon             900 Long Ridge Rd                                  Bldg 2                                     Stamford           CT       06902
                                                                                                                                                    Hercules Plaza
 Nestle Waters North America Inc.               c/o Troutman Pepper Hamilton Sanders LLP         Attn: Marcy J. McLaughlin Smith                    1313 N Market St            Suite 5100     Wilmington         DE       19801

 Nestle Waters North America Inc.               c/o Troutman Pepper Hamilton Sanders LLP         Attn: Robert S. Hertzberg & Kay Standridge Kress   4000 Town Center            Suite 1800     Southfield         MI       48075-1505
 Netwrix Corporation                                                                             PO Box 2081                                                                                   Dublin             OH       43017
 New Century Beverage/PepsiCo Global                                                             1 Pepsi Way                                                                                   Somers             NY       10589
 New Egg                                                                                         18045 Rowland St                                                                              City Of Industry   CA       91748
 New Pig                                        Attn: Jason Miller                               1 Pork Ave                                         PO Box 304                                 Tipton             PA       16684-0304
 Neway Packaging Corp                                                                            1973 E Via Arado                                                                              Rancho Dominguez   CA       90220
 Neway Packaging Corporation                    Attn: Tim Franklin                               PO Box 102236                                                                                 Pasadena           CA       91189-2236
 Newport CH International LLC                                                                    1100 W Town & Country Rd                           Suite 1388                                 Orange             CA       92868
 Nextgen Deals LLC                                                                               39555 Orchard Hill Place                           Suite 670                                  Novi               MI       48375
 NFPA Catalog                                   Attn: Customer Contact Center                    11 Tracy Dr                                                                                   Avon               MA       02322
 Nguyen, Lien                                                                                    Address Redacted
 Niagara Bottling LLC                                                                            1440 S Bridgegate Dr                                                                          Diamond Bar        CA       91765
 Niagara Bottling LLC                           Attn: John Breedlove, Esq.                       1440 S Bridgegate Dr                                                                          Diamond Bar        CA       91765
 Niagara Bottling LLC                           Attn: Pamela Anderson Cridlebaugh & Sid Gulati   2560 E Philadelphia St                                                                        Ontario            CA       91761
 Niagara Bottling LLC                           c/o Best Best & Krieger LLP                      Attn: Caroline R. Djang, Esq.                      18101 Von Karman Ave        Suite 1000     Irvine             CA       92612
 Niagara Bottling LLC                           c/o Morris James LLP                             Attn: Eric J. Monzo & Brya M. Keilson              500 Delaware Ave            Suite 1500     Wilmington         DE       19801
 Niagara County Industrial Development Agency                                                    Samuel M. Ferraro Center                           6311 Inducon Corporate Dr   Suite 1        Sanborn            NY       14132
 Nick Garcia                                                                                     Address Redacted
 Nissan Motor Acceptance Corp                                                                    8900 Freeport Parkway                                                                         Ivring             TX       75063
 Nissan Motor Acceptance Corp                   c/o Weltman Weinberg & Reis Co. LPA              Attn: Scott Fink                                   965 Keynote Circle                         Brooklyn Heights   OH       44131
 Nissan Motor Acceptance Corp.                                                                   8900 Freeport Pkwy                                                                            Irving             TX       75063
 Nissan Motor Acceptance Corporation                                                             PO Box 660360                                                                                 Dallas             TX       75266-0360
 Nitel Inc.                                                                                      350 N Orleans St                                   Suite 1300N                                Chicago            IL       60654
 Nitel Inc.                                     Jason M. Torf                                    Ice Miller LLP                                     200 W Madison St            Suite 3500     Chicago            IL       60606


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                                 Page 31 of 50
                                                                                 Case 21-10527-JTD                 Doc 920               Filed 09/21/21                         Page 34 of 57
                                                                                                                                Exhibit A
                                                                                                                         Served via First-Class Mail



                              Name                                                          Attention                             Address 1                                     Address 2        Address 3             City      State       Zip         Country
 Nixon, Shane                                                                                                 Address Redacted
 NMAC                                                                                                         PO Box 660083                                                                                  Dallas              TX      75266-0083
 Noemi Valle Lara                                                                                             Address Redacted
 Nolan Transportation Group Inc.                                                                              PO Box 931184                                                                                  Atlanta             GA      31193-1184
 Nolan Transportation Group LLC                                                                               400 Northridge Rd                                    Suite 1000                                Atlanta             GA      30350-3328
 Nolan Transportation Group, LLC                                     Attn: Legal Department                   400 Northridge Road                                  Suite 1000                                Atlanta             GA      30350
 Noll Pallet & Lumber Co.                                                                                     58 Orchard Ln                                                                                  Leesport            PA      19533
 Nordson Extrusion Dies Industries                                                                            911 Kurth Rd                                                                                   Chippewa Falls      WI      54729
 Noriega, Jesus S                                                                                             Address Redacted
 Norman Jr, Keith                                                                                             Address Redacted
 Norris Whitaker                                                                                              Address Redacted
 North American Transport Services                                                                            160 Ali Baba Ave                                                                               Opa Locka           FL      33054
 North Texas Scales Inc.                                                                                      2727 N Hwy 175                                                                                 Seagoville          TX      75159
 North Texas Welding & Repair LLC                                                                             1000 Primerose Dr                                                                              Sanger              TX      76266
 NORTHERN SAFETY CO., INC.                                                                                    PO Box 4250                                                                                    Utica               NY      13504
 Northern Tool & Equipment                                                                                    2800 Southcross Dr W                                                                           Burnsville          MN      55306
 Novatech Inc.                                                                                                PO Box 740865                                                                                  Atlanta             GA      30374-0865
 Novatech Inc.                                                       Attn: Tammy Crain                        222 E Thomas Ave                                                                               Baltimore           MD      21225
 Novian & Novian LLP                                                 Attn: Farid Novian                       1801 Century Park E                                  Suite 1201                                Los Angeles         CA      90067
 NRAI INC.                                                                                                    PO Box 4349                                                                                    Carol Stream        IL      60197-4349
 NRC Gulf Environmental Services Inc                                                                          3500 Sunrise Hwy                                     Suite 200                  Bldg 200       Great River         NY      11739
 NSF Certification LLC                                                                                        789 N Nixboro Rd                                                                               Ann Arbor           MI      48105
 Numarks Associates LLC                                              Attn: David Woods                        16 Fawnbrook Ln                                                                                Simsbury            CT      06070
 Numatic Engineering                                                 Attn: Division of Motion Industries      7915 Ajay Dr                                                                                   Sun Valley          CA      91352
 Nunez, Javier                                                                                                Address Redacted
 Oakland Instrument Corporation                                                                               5220 12th Ave E                                                                                Shakopee            MN      55379-1948
 Oakley Port 33 Inc.                                                                                          PO Box 17880                                                                                   North Little Rock   AR      72117
 Oakley Trucking Inc.                                                                                         PO Box 17880                                                                                   North Little Rock   AR      72117
 Oberlin Filter Company                                                                                       827 Silvernail Rd                                                                              Pewaukee            WI      53072-5588
 Oberlin Filter Company                                                                                       827 Silvernail Road                                                                            Pewaukee            WI      53072
 Ochoa Chavez, Pastor                                                                                         Address Redacted
 Ochoa Garcia, Mirna                                                                                          Address Redacted
 Ochoa, Maria                                                                                                 Address Redacted
 OCI International Inc.                                                                                       11767 Katy Fwy                                       Suite 1140                                Houston             TX      77079
 OCI International Inc.                                              Attn: Jake Hwang                         11767 Katy Fwy                                       Suite 1140                                Houston             TX      77079
 OCI International Inc.                                              Sharon Beausoleil                        1000 Louisiana St                                    Suite 2000                                Houston             TX      77002
 ODC Tooling & Molds                                                                                          110 Randall Dr                                       PO Box 70                                 Waterloo            ON      N2V 1C6      Canada
 Odessa Pumps & Equipment                                                                                     PO Box 60429                                                                                   Midland             TX      79711
 OEC Transportation Services Inc                                                                              13100 Alondra Blvd                                   Suite 100                                 Cerritos            CA      90703
 Office of the Attorney General                                      Attn: Michael B. Mukasey                 U.S. Department of Justice                           950 Pennsylvania Ave NW                   Washington          DC      20530-0001
 Office of the U.S. Trustee                                          Attn: Joseph J. McMahon, Jr.             844 King St                                          Suite 2207                 Lockbox 35     Wilmington          DE      19801

 Office of the United States Attorney for the District of Delaware   c/o US Attorneys Office                  Hercules Building                                    1313 N Market St                          Wilmington          DE      19801
 Office Service Company                                              Attn: Samuel Bartman & Cathi Jo Bohner   1009 Tuckerton Ct                                                                              Reading             PA      19605
 Office Solutions                                                                                             23303 La Palma Ave                                                                             Yorba Linda         CA      92887
 Official Committee of Unsecured Creditors                           c/o Bantam Materials International       Attn: Vytas Gruodis                                  4207 Ste. Catherine St W   Suite 202      Westmount           QC      H3Z 1P6      Canada
 Official Committee of Unsecured Creditors                           c/o Banyan Plastics                      Attn: Sloan Sherman                                  2393 S Congress Ave        Suite 200      West Palm Beach     FL      33406
                                                                                                              Attn: Regina Stango Kelbon, Esq., Stanley B. Tarr,
 Official Committee of Unsecured Creditors                           c/o Blank Rome LLP                       Esq., & Jose F. Bibiloni, Esq.                       1201 Market St             Suite 800      Wilmington          DE      19801
 Official Committee of Unsecured Creditors                           c/o Exact Staff Inc.                     Attn: Gordon Smith                                   23901 Calabasas Rd         Suite 1085     Calabasas           CA      93201
                                                                                                              Attn: Erin N. Brady, David P. Simonds, & Edward
 Official Committee of Unsecured Creditors                           c/o Hogan Lovells US LLP                 McNeilly                                             1999 Avenue of the Stars   Suite 1400     Los Angeles         CA      90067
 Official Committee of Unsecured Creditors                           c/o Hogan Lovells US LLP                 Attn: Kevin J. Carey                                 1735 Market St             Floor 23       Philadelphia        PA      19103
 Official Committee of Unsecured Creditors                           c/o Hogan Lovells US LLP                 Attn: Pieter Van Tol                                 390 Madison Ave                           New York            NY      10017
 Official Committee of Unsecured Creditors                           c/o Replenysh Inc.                       Attn: Mark Armen                                     PO Box 515381              PMB 83530      Los Angeles         CA      90051-6681
 Official Committee of Unsecured Creditors                           c/o rPlanet Earth Los Angeles LLC        Attn: Robert Daviduk                                 5300 S Boyle Ave                          Vernon              CA      90058
 Oklahoma Tax Commission                                                                                      PO Box 26940                                                                                   Oklahoma City       OK      73126-0940
 Old Dominion Freight Inc                                                                                     PO Box 742296                                                                                  Los Angeles         CA      90074-2296
 Olide, Maria                                                                                                 Address Redacted
 Olivares, Nelly                                                                                              Address Redacted
 Olivares, Victor                                                                                             Address Redacted
 Olivo, Benajamin                                                                                             Address Redacted
 Olvera, Estela                                                                                               Address Redacted
 Olympic Wire & Equipment Co. Inc.                                                                            PO Box 3227                                                                                    Newport Beach       CA      92659
 Olympic Wire and Equipment Co. Inc.                                                                          3001 Red Hill Ave                                    Bldg 2                     Suite 102      Costa Mesa          CA      92626
 Omotayo, Femi                                                                                                Address Redacted
 On the Border                                                                                                796 Woodland Rd                                                                                Wyomissing          PA      19610
 One Miracle Property                                                                                         1230 Montana Ave                                     Suite 204                                 Santa Monica        CA      90403
 One Way Industrial Supply Inc.                                                                               1445 Donlon St                                       Suite 3                                   Ventura             CA      93003


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                                                 Page 32 of 50
                                                                           Case 21-10527-JTD                 Doc 920                Filed 09/21/21                         Page 35 of 57
                                                                                                                          Exhibit A
                                                                                                                   Served via First-Class Mail



                              Name                                                  Attention                              Address 1                                       Address 2           Address 3             City        State       Zip         Country
 O'Neal Steel Inc                                                                                       PO Box 934243                                                                                       Atlanta              GA      31193-4243
 Onesource Distributors LLC                                                                             3951 Oceanic Dr                                                                                     Oceanside            CA      92056
 Ontario Die USA                                              Brad Garraway                             110 Randall Dr                                        PO Box 70                                     Waterloo             ON      N2V 1C6      Canada
 Ontario Refrigeration Service Inc.                                                                     4601 Telephone Rd                                     Suite 114                                     Ventura              CA      93003
 Ontario Refrigeration Service Inc.                           Attn: Jessica Nomura                      635 S. Mountain Ave                                                                                 Ontario              CA      91762
 Opt 4 Group                                                                                            202 Airport Boulevard                                                                               Doylestown           PA      18902
 OPT4 Group LLC                                               Attn: Donielle Prudish                    202 Airport Blvd                                                                                    Doylestown           PA      18902
 Optima Scale Manufacturing Inc.                              Attn: John Fu                             9030 Bridgeport Place                                                                               Rancho Cucamonga     CA      91730
 Opus Bank                                                                                              19900 Macarthur Blvd                                  12th Floor                                    Irvine               CA      92612
 Orellana, Atila                                                                                        Address Redacted
 Orellana, Genghini                                                                                     Address Redacted
 Orellana, Rafael                                                                                       Address Redacted
 Organix Composting LLC                                                                                 19065 Hickory Creek Dr                                Suite 240                                     Mokena               IL      60448
 Orion Energy Credit Opportunities Fund II LP, Orion Energy
 Credit Opportunities Fund II PV LP, & Orion Energy Credit
 Opportunities Fund II GPFA LP                                c/o Latham & Watkins LLP                  Attn: Eric Leon & Mateo de la Torre                   1271 Avenue of the Americas                   New York             NY      10022
 Orion Energy Credit Opportunities Fund II LP, Orion Energy
 Credit Opportunities Fund II PV LP, & Orion Energy Credit                                              Attn: Robert S. Brady, Edwin J. Harron, & Kara
 Opportunities Fund II GPFA LP                                c/o Young Conaway Stargatt & Taylor LLP   Hammond Coyle                                         Rodney Square                 10000 N King St Wilmington           DE      19801
 Orion Energy Partners Investment Agent LLC                                                             292 Madison Ave                                       Suite 2500                                    New York             NY      10017
 Orion Energy Partners Investment Agent LLC                   c/o Latham & Watkins LLP                  Attn: Andrew C. Ambruoso, Esq.                        885 Third Ave                                 New York             NY      10022
 Orion Energy Partners Investment Agent LLC                   c/o Latham & Watkins LLP                  Attn: James Ktsanes, Esq.                             330 N Wabash Ave              Suite 2800      Chicago              IL      60611
                                                                                                        Attn: Jeffrey E. Bjork, Esq. & Nicholas J. Messana,
 Orion Energy Partners Investment Agent LLC                   c/o Latham & Watkins LLP                  Esq.                                                  355 S Grand Ave               Suite 100       Los Angeles          CA      90071
                                                                                                        Attn: Robert S. Brady, Edwin J. Harron, & Kara
 Orion Energy Partners Investment Agent LLC                   c/o Young Conaway Stargatt & Taylor LLP   Hammond Coyle                                         1000 N King St                                Wilmington           DE      19801
 Orkin                                                                                                  3330 Keller Springs Road #250                                                                       Carrollton           TX      75006
 Orkin                                                                                                  3601 NE Loop 820                                      Suite 100                                     Fort Worth           TX      76136
 Orkin - Oxnard                                               Attn: Sandra Escoto                       PO Box 7161                                                                                         Pasadena             CA      91109-7161
 Orkin - Riverside                                                                                      12710 Magnolia Ave                                                                                  Riverside            CA      92503
 Orlando Barrios                                                                                        Address Redacted
 Ornelas, Amador Mata                                                                                   Address Redacted
 Orozco Madrigal, Gerardo                                                                               Address Redacted
 Orozco, Antonio                                                                                        Address Redacted
 Orozco, Camerina                                                                                       Address Redacted
 Orozco, Jose                                                                                           Address Redacted
 Orozco, Samuel                                                                                         Address Redacted
 Orrick Herrington & Sutcliffe LLP                            Dept 34461                                PO Box 39000                                                                                        San Francisco        CA      94139
 Orta, Ignacio Jr                                                                                       Address Redacted
 Ortiz Arteaga, Elvira                                                                                  Address Redacted
 Ortiz Reyes, Edwin                                                                                     Address Redacted
 Ortiz, Gladis                                                                                          Address Redacted
 Ortiz, Richard                                                                                         Address Redacted
 OTR Transportation Inc.                                                                                333 N Oakley Blvd                                                                                   Chicago              IL      60612
 Otterbourg P.C.                                              Attn: Andrew M. Kramer & David E. Morse   230 Park Ave                                                                                        New York             NY      10169-0075
 Overall Supply Inc.                                                                                    823 E Gate Dr                                         Unit 2                                        Mt. Laurel           NJ      08054
 OVERSEAS FREIGHT, INC.                                                                                 1611 West Rosecrans Ave                                                                             Gardena              CA      90249
 Oxnard Hose Inc.                                             dba Oxnard Hose                           1050 S Kimball Rd                                                                                   Ventura              CA      93004-2000
 Oxnard Public Utilities                                                                                214 S C St                                                                                          Oxnard               CA      93030-5712
 P&W Quality Machine Inc.                                                                               707 S Hwy 67                                                                                        Cedar Hill           TX      75104
 PA Dept of Community & Economic Development                                                            400 North st                                          4th Floor                                     Harrisburg           PA      17120
 PA Dept of Community & Economic Development                  Sean C. Campbell, Esquire                 Keystone Bldg                                         400 North St                  4th Floor       Harrisburg           PA      17120
 Paarang US Inc.                                                                                        11900 NE 1st St                                       Suite 3032                                    Bellevue             WA      98005
 Pablo Aguilar                                                                                          Address Redacted
 Pace Analytical Services LLC                                                                           1800 Elm St SE                                                                                      Minneapolis          MN      55414
 Pace Punches Inc.                                                                                      297 Goddard                                                                                         Irvine               CA      92618
 PACIFIC BELL                                                                                           Payment Center                                                                                      Van Nuys, Ca 91406   CA      91388-0001
 Pacific Coast Machinery                                                                                1822 E Route 66                                       Suite 346                                     Glendora             CA      91740
 Pacific Coast Propane                                        Attn: Marlow Kimura                       539 W Main St                                                                                       Ontario              CA      91762
 PACIFIC FLUID SYSTEMS                                                                                  PO Box 67000, Dept 190001                                                                           Detroit              MI      48267-1900
 Pacific Packaging Enterprises Inc.                           Attn: William J. Davis                    4037 Phelan Rd                                        A-Box #285                                    Phelan               CA      92371
 Pacific Paper Tube Inc.                                                                                1025 98th Ave                                                                                       Oakland              CA      94603
 Pacific States Electrical & Instrumentation                                                            8866 Ogden St                                                                                       Ventura              CA      93004
 Pacific Water Conditioning                                   Attn: Gary Helms                          2040 Eastman Ave                                                                                    Oxnard               CA      93030
 Pacific Western Bank                                                                                   10250 Constellation Blvd                              Suite 1640                                    Los Angeles          CA      90067
 Packaging Consultants LLC                                    Attn: Ted Lochary                         15 Cavewood Lane                                                                                    Owings Mills         MD      21117
 Packaging Corporation Of America                                                                       879 E Rialto Ave                                                                                    San Bernardino       CA      92408
 Packaging Corporation of America                             Credit Department                         1 N Field Court                                                                                     Lake Forest          IL      60045
 PACKAGING DIGEST                                                                                       2000 Clearwater Dr                                                                                  Oak Brook            IL      60523


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                                                 Page 33 of 50
                                                                     Case 21-10527-JTD                 Doc 920               Filed 09/21/21             Page 36 of 57
                                                                                                                   Exhibit A
                                                                                                             Served via First-Class Mail



                              Name                                              Attention                              Address 1                        Address 2           Address 3              City    State     Zip        Country
 Packline West Inc                                                                                PO Box 7686                                                                           La Verne           CA    91750
 Padilla III, George                                                                              Address Redacted
 Paek, Hyung                                                                                      Address Redacted
 Pagan, Christopher                                                                               Address Redacted
 Pagoda Apparel - Cure Sports LLC                        Attn: Dele Olaewe                        722 Cherry St                                                                         Reading            PA   19602-1148
 PALLETS GALLORE                                                                                  PO Box 20752                                                                          Oxnard             CA   93030
 Palm Occupational Medicine                                                                       235 E Nobile Ave                                                                      Visalia            CA   93277
 Palomino, Rosalba                                                                                Address Redacted
 Pal-Serv of Dallas LLC                                                                           2150 S Peachtree Rd                                                                   Balch Springs      TX   75180
 Pamco Machine Works Inc.                                Attn: Dale Christiansen                  9359 Feron Blvd                                                                       Rancho Cucamonga   CA   91730
 Pan American Wire Inc.                                                                           PO Box 1808                                                                           Fort Worth         TX   76101
 Pape Material Handling Inc                                                                       14535 Rancho Vista Dr                                                                 Fontana            CA   92335
 Parada, Marco A                                                                                  Address Redacted
 Paragon Industrial Controls Inc.                                                                 18001 Irvine Blvd                         Suite 202                                   Tustin             CA   92780
 Paramo, Jesus                                                                                    Address Redacted
 Party City                                                                                       2875 Papermill Rd                         Broadcasting Square                         Reading            PA   19610
 Patriot Pak LLC                                         Attn: Ted Casey                          269 Middlesex Rd                                                                      Tyngsboro          MA   01879
 Pattons Steel Supply                                    Attn: Shirley Peters                     PO Box 273                                                                            Ontario            CA   91762
 Patwardhan, Aniruddha                                                                            Address Redacted
 Paula Treat                                                                                      5072 Dodson Ln                                                                        Sacramento         CA   95835
 Paychex                                                                                          911 Panorama Trail S                                                                  Rochester          NY   14625
 PayPro USA Inc.                                         Attn: Yvonne McCool                      1485 Spruce St                            Suite Q                                     Riverside          CA   92507-7421
 Paz Gutierrez, Gustavo                                                                           Address Redacted
 PC Mechanical Inc.                                                                               2803 Industrial Pkwy                                                                  Santa Maria        CA   93445
 PD Contracting                                                                                   7320 San Luis St                                                                      Carlsbad           CA   92011-4625
 Pearce Worldwide Logistics Inc.                                                                  5120 Virginia Way                         Suite C23                                   Brentwodd          TN   37027
 Pechal, Robert                                                                                   Address Redacted
 Pedraza, Raul                                                                                    Address Redacted
 Pedro Cadena                                                                                     Address Redacted
 Pegasus Personnel LLC                                   c/o Capital Credit Inc.                  PO Box 204695                                                                         Dallas             TX   75320-4695
 Pelletron Corporation                                   Attn: Donna Kowalkkowski & Dick Bloom    1866 Colonial Village Ln                  Suite 101                                   Lancaster          PA   17601
 Pelletron Corporation                                   Attn: Susan Ord                          PO Box 645504                                                                         Pittsburgh         PA   15264-5253
 Pena, Elaine                                                                                     Address Redacted
 Peninsula Packaging                                                                              91218 Collection Center Dr                                                            Chicago            IL   60693
 Pennsylvania Careerlink - Berks County                                                           1920 Kutztown Rd                          Suite G                                     Reading            PA   19604
 Pennsylvania Dept of Environmental Resources                                                     PO Box 2063                                                                           Harrisburg         PA   17105-2063
 Pennsylvania Dept of Revenue                                                                     1846 Brookwood St                                                                     Harrisburg         PA   17104
 Pennsylvania Dept of State                                                                       302 North Office Bldg                     401 North St                                Harrisburg         PA   17120
 Pennsylvania Economic Development Financing Authority                                            400 North St                              4th Floor                                   Harrisburg         PA   17120-0225
 Pennsylvania Office of the Attorney General                                                      Strawberry Square                         16th Floor                                  Harrisburg         PA   17120
 Pennsylvania State Treasury                             Unclaimed Property Division              Riverfront Office Center                  1101 S Front St              4th Floor      Harrisburg         PA   17104-2516
 Pension Benefit Guaranty Corp.                          Office of the General Counsel            1200 K St NW                                                                          Washington         DC   20005-4026
 Pepsi                                                   Global Procurement - NA Resin            1 Pepsi Way                                                                           Somers             NY   10589
 PepsiCo Global                                                                                   1 Pepsi Way                                                                           Somers             NY   10589
 Pepsi-Cola Advertising and Marketing Inc.                                                        700 Henderson Hill Rd                                                                 Purchase           NY   10577
 Pepsi-Cola Advertising and Marketing Inc.               Attn: Counsel Global Procurement         Attn: Senior Director Resin Procurement   700 Anderson Hill Rd                        Purchase           NY   10577
 Pepsi-Cola Advertising and Marketing Inc.               c/o FrankGecker LLP                      Attn: Joseph D. Frank                     1327 W Washington Blvd       Suite 5 G-H    Chicago            IL   60607
 Perales, Erzulhie                                                                                Address Redacted
 Perez Arredondo, Aaron A                                                                         Address Redacted
 Perez Vazquez, Silveria                                                                          Address Redacted
 Perez, Adrian                                                                                    Address Redacted
 Perez, Antonio                                                                                   Address Redacted
 Perez, Armando                                                                                   Address Redacted
 Perez, Dany                                                                                      Address Redacted
 Perez, Gaspar                                                                                    Address Redacted
 Perez, Maria                                                                                     Address Redacted
 Perez, Maria                                                                                     Address Redacted
 Perez, Norma De La Cruz                                                                          Address Redacted
 Perez, Olga Lydia                                                                                Address Redacted
 Perimeter Security Systems                                                                       1441 Callens Rd                                                                       Ventura            CA   93003-5605
 PerkinElmer Life Sciences Inc.                          Attn: Bogumil Dziedzic                   710 Bridgeport Ave                                                                    Shelton            CT   06484-4794
 PerkinElmer Life Sciences Inc.                          Attn: James Neuman & Arthur J. Altieri   13633 Collections Center Dr                                                           Chicago            IL   60693-0136
 Perot Logistics LLC                                                                              PO Box 2801                                                                           Cedar Hill         TX   75106
 Perpetual Recycling Solutions                                                                    1561 NW 11th St                                                                       Richmond           IN   47374
 Petcan                                                                                           1000 Northfield Ct                        Suite 110                                   Roswell            GA   30076
 Peterson, Breana                                                                                 Address Redacted
 Petrill, Terry                                                                                   Address Redacted
 Petstar-Mexico                                          Calle Monte Elbruz 124                   Lomas de Chapultepec V Secc               Colonia Polanco II Sección                  Ciudad De México   MX   11530        Mexico
 PGR                                                                                              11441 Hillguard Rd                                                                    Dallas             TX   75243-5501


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                        Page 34 of 50
                                                           Case 21-10527-JTD                       Doc 920                Filed 09/21/21                  Page 37 of 57
                                                                                                                Exhibit A
                                                                                                          Served via First-Class Mail



                               Name                                 Attention                                      Address 1                               Address 2      Address 3             City         State       Zip              Country
 Phelps, Fred                                                                                 Address Redacted
 Phenomenex Inc.                                                                              411 Madrid Ave                                                                          Torrance               CA      90501-1430
 Phenomenex Inc.                                                                              PO Box 749397                                                                           Los Angeles            CA      90074
 Phila OccHealth                               dba Worknet Occ Med                            PO Box 827842                                                                           Philadelphia           PA      19182-7842
 Philip Elghanian                                                                             Address Redacted
 PHOENIX ELECTRICAL CONSTRUCTORS                                                              4941 Catamaran Street, Unit A                                                           Oxnard Shores          CA      93035
 Photovolt Instruments LLC                                                                    7600 W 27th St                                 Suite A3                                 St Louis Park          MN      55426-3146
 PIHV Mountain Creek LLC                                                                      100 Saint Paul St                              Suite 300                                Denver                 CO      80206
 PIHV Mountain Creek LLC                       MSC: 535                                       PO Box 29048                                                                            Phoenix                AZ      85038-9048
 Pineda Padilla, Bernardo                                                                     Address Redacted
 Pineda, Nikson                                                                               Address Redacted
 Pingitore, Julian                                                                            Address Redacted
 Pinnacle Recycling LLC                                                                       3684 US Hwy 150                                Suite 8                                  Floyds Knobs           IN      47119
 Pinnpack P, LLC                                                                              10250 Constellation Blvd                                                                Los Angeles            CA      90067
 Pinnpack Packaging, LLC                                                                      1151 Pacific Ave                                                                        Oxnard                 CA      93033
 PIP Printing - Riverside                      Attn: Sam Tracy                                4093 Market St                                                                          Riverside              CA      92501-3542
 Pipeworks & Facilities LLC                                                                   411 Woodberry Soals Dr                                                                  Dimcam                 SC      29334
 Pitney Bowes                                                                                 3001 Summer St                                                                          Stamford               CT      06926
 Pitney Bowes Inc.                                                                            PO Box 856390                                                                           Louisville             KY      40285-6390
 Pitney Bowes/Purchase Power                                                                  PO Box 371874                                                                           Pittsburgh             PA      15250-7874
 Plast-Control Inc.                                                                           69 Venture Dr                                  Unit 3                                   Dover                  NH      03820-5930
 Plastic Executive Recruiters LLC                                                             10214 Chestnut Plaza Dr                        Box 210                                  Fort Wayne             IN      46814
 Plastic Express                               Attn: Monica Ruiz                              15450 Salt Lake Ave                                                                     City Of Industry       CA      91745
 Plastic Express                               Attn: Ray Hufnagel                             15450 Salt Lake Avenue                                                                  City Of Industry       CA      91745-1112
 Plastic Express                               c/o Womble Bond Dickinson (US) LLP             Attn: Kevin J. Mangan, Esq.                    1313 N Market St          Suite 1200     Wilmington             DE      19801
 Plastic Express Cali                                                                         15450 Salt Lake Ave.                                                                    City Of Industry       CA      91745
 Plastic Machinery Group Inc.                                                                 31005 Bainbridge Rd                            Suite 6                                  Solon                  OH      44139
 Plastic Machinery Group Inc.                                                                 5455 Perkins Rd                                                                         Bedford Heights        OH      44146
 Plastic Process Engineering, Inc.                                                            P.O. Box 670425                                                                         Northfield             OH      44067-0425
 Plastic Process Equipment                                                                    6385 Montessouri St                                                                     Las Vegas              CA      89113
 Plastic Process Equipment                                                                    8303 Corporate Park Dr                                                                  Macedonia              OH      44056-2300
 Plastic Recycling Corp of California          Attn: Sally Houghton                           PO Box 1400                                                                             Suisun City            CA      94585-4400
 Plastic Recycling Corp. of California         Attn: Sally Houghton                           PO Box 1327                                                                             Sonoma                 CA      94576
 Plastic Recycling Corp. of California         c/o Sheppard Mullin Richter & Hampton          Attn: Barrett Marum                            379 Lytton Ave                           Palo Alto              CA      94301-1479
 Plastic Recycling Corporation of California   Attn: Patty Moore                              PO Box 1327                                                                             Sonoma                 CA      95476-1327
 Plastic Technologies Inc.                                                                    PO Box 964                                     1440 Timberwolf Dr                       Holland                OH      43528
 Plastic Technologies, Inc.                    Danielle Tschappat                             1440 Timberwolf Dr                                                                      Holland                OH      43528
 Plastics Analytical Laboratory                                                               1220 E Glenwood Place                                                                   Santa Ana              CA      92707
 Plastics Investment Group Inc.                                                               PO Box 549                                                                              Seal Beach             CA      90740
 Plastics News                                                                                PO Box 37222                                                                            Boone                  IA      50037-0222
 Plastics Process Equipment                    Attn: Lori Carson                              PO Box 670425                                                                           Northfield             OH      44067-0425
 Plazteca S.A. De C.V.                                                                        Cerrada Del Rocio No 28                        Col. San Luan Bosco                      Atizapan De Zaragoza   MX      52946        Mexico
 Pleitez, Rosa                                                                                Address Redacted
 PM Industrial Supply Company                                                                 21615 Marilla St                                                                        Chatsworth             CA      91311-4197
 PMS S.R.L.                                                                                   Via Della Giardina 8                                                                    Monza                  MB      20900        Italy
 PNC Equipment Finance LLC                                                                    655 Business Center Dr                                                                  Horsham                PA      19044
 PNC Equipment Finance LLC                                                                    PO Box 31001-2819                                                                       Pasadena               CA      91110-2819
 PNC Equipment Finance LLC                     c/o Dilworth Paxson LLP                        Attn: Martin J. Weis                           PO Box 1031                              Wilmington             DE      19899-1031
 Polk Mechanical Company LLC                                                                  2425 Dillard St                                                                         Grand Prairie          TX      75051
 Poly Packaging Products Corporation           Attn: Chris Gladi                              PO Box 962                                                                              South Bend             IN      46624
 Polymers Sales & Logistics LLC                                                               450 Gears Rd                                   Suite 240                                Houston                TX      77067
 Polyquest Inc.                                Attn: Heather Mercer                           1979 Eastwood Rd                               Suite 201                                Wilmington             NC      28403
                                               c/o Smith Anderson Blount Dorsett Mitchell &   Attn: Gerald A. Jeutter, Jr., Esq. & Anna B.
 PolyQuest Inc. & PQ Recycling LLC             Jernigan LLP                                   Osterhout, Esq.                                PO Box 2611                              Raleigh                NC      27602-2611
 Ponce, Usbaldo Castaneda                                                                     Address Redacted
 Ponce-Martinez, Mario                                                                        Address Redacted
 Pop A Lock of Riverside County                                                               231 E Alessandro Blvd                          Suite A-482                              Riverside              CA      92508
 Posco Daewoo America Corp.                                                                   222 S Harbor Blvd                              Suite 1020                               Anaheim                CA      92805
 Potential Industries Inc.                     Attn: Belen Angelo                             922 East E St                                                                           Wilmington             CA      90744-6145
 Power Brokers LLC                                                                            12700 Park Central Dr                          Suite 1450                               Dallas                 TX      75251
 Power Brokers LLC                             Attn: Steve Hardy                              12700 Park Central Dr                          Suite 1450                               Dallas                 TX      75251
 POWER MACHINERY CENTER                                                                       3450 E Camino Ave                                                                       Oxnard                 CA      93030
 Power Transmission Specialties                Attn: Chris Toothman                           8803 Sorenson Ave                                                                       Santa Fe Springs       CA      90670
 Powers Brothers Machine Inc.                  Attn: Dee Kesler                               8100 Slauson Ave                                                                        Montebello             CA      90640
 PQ Recycling, a Polyquest Company             Attn: Megan Adams                              1979 Eastwood Rd                               Suite 201                                Wilmington             NC      28403
 PQ Recycling, LLC                             Gerald A. Jeutter Jr                           SmithAnderson                                  150 Fayetteville Street   Suite 2300     Raleigh                NC      27601
 PQ Recycling, LLC                             John Marinelli                                 1979 Eastwood Road                             Suite 201                                Wilmington             NC      28403
 PQ Recycling, LLC/Polyquest, Inc              John Marinelli                                 1979 Eastwood Road                             Suite 201                                Wilmington             NC      28403
 PQ Recycling, LLC/Polyquest, Inc.             Gerald A. Jeutter, Jr.                         150 Fayetteville Street                        Suite 2300                               Raleigh                NC      27601


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                              Page 35 of 50
                                                           Case 21-10527-JTD                Doc 920              Filed 09/21/21             Page 38 of 57
                                                                                                        Exhibit A
                                                                                                 Served via First-Class Mail



                                Name                                   Attention                           Address 1                        Address 2           Address 3            City       State       Zip      Country
 Praxair Distribution Inc.                     Attn: Hal McKemy                        2301 SE Creekview Dr                                                                 Ankeny             IA       50021
 Precise Personnel LLC                                                                 2781 W MacArthur Blvd                   Suite B176                                   Santa Ana          CA       92704
 Precision Acoustics & Drywall                                                         5009 Griffin Dr                                                                      The Colony         TX       75056
 Precision CNC Machining Inc.                                                          341 Irving Dr                           Unit A                                       Oxnard             CA       93030
 Precision Dynamics Inc                                                                402 N Commerce                                                                       Burleson           TX       76028
 Precision Instrument Correction Inc                                                   933 Mariner St                                                                       Brea               CA       92821
 Precision Pack International Inc.                                                     7333 Adams Street                                                                    Paramount          CA       90723-4007
 Preferred Office Products Inc.                                                        1701 W Walnut Hill Ln                                                                Irving             TX       75038
 Premier System Integrators Inc.                                                       140 Weakley Ln                                                                       Smyrna             TN       37167
 Premier Trade Solutions Inc.                                                          PO Box 1049                                                                          Denver             CO       80201-1049
 Premier Trailer Leasing                       Sarah Bradbury, General Counsel         5201 Tennyson Parkway                   Suite 250                                    Plano              TX       75024
 Premier Trailer Leasing Inc.                                                          5201 Tennyson Pkwy                      Suite 250                                    Plano              TX       75024
 Premier Water Management LLC                                                          PO Box 22655                                                                         Santa Barbara      CA       93121-2655
 Premier Water Management, LLC                 Attn: Janet Chacon                      PO Box 22655                                                                         Santa Barbara      CA       93121
 Presto-X                                                                              PO Box 13848                                                                         Reading            PA       19612-3848
 Price, Chad                                                                           Address Redacted
 Pride Polymers LLC                                                                    1111 N 20th Ave                                                                      Yakima             WA       98902
 PRIME PACKAGING                                                                       1201 Maulhardt Ave                                                                   Oxnard             CA       93030
 Prime Plastic Products Inc.                   Attn: Micki Reynolds                    1351 Distribution Way                   Suite 8                                      Vista              CA       92081
 Prime Resource Inc.                                                                   566 S State College Blvd                                                             Fullerton          CA       92831
 Primrose Oil Company Inc.                                                             11444 Denton Dr                                                                      Dallas             TX       75229
 Prince Technologies                                                                   5497 Benchmark Ln                       Suite 101                                    Sanford            FL       32773
 Priority U Logistics LLC                                                              121 White Way                                                                        Hoover             AL       35226
 Priority-1 Inc.                                                                       PO Box 840808                                                                        Dallas             TX       75284
 Pro Farm FLC                                                                          PO Box 778                                                                           Somis              CA       93066
 Pro Farm Trucking Inc.                                                                5312 N Olive Hill Rd                                                                 Somis              CA       93066
 Progressive Packaging Inc.                                                            14700 28th Avenue North                                                              Plymouth           MN       55447
 Prologis Management LLC                                                               PO Box 846336                                                                        Dallas             TX       75284-6336
 Prologis Targeted U.S. Logistics Fund, L.P.   Marita S. Erbeck                        Faegre Drinker Biddle & Reath LLP       600 Campus Drive                             Florham Park       NJ       07932
 Prologis Targeted U.S. Logistics Fund, L.P.   Natalie Edwards                         1900 South Boulevard                    Suite 302                                    Charlotte          NC       28203
 Prologis Targeted US Logistics Fund LP                                                3546 Concours St                        Suite 100                                    Ontario            CA       91764
 Prologis Targeted US Logistics Fund LP        Attn: Angie Smith                       PO Box 846336                                                                        Dallas             TX       75284-6336
 Prologis Targeted US Logistics Fund LP        Attn: General Counsel                   1800 Wazee St                           Suite 500                                    Denver             CO       80202
 Prologis Targeted US Logistics Fund LP        Attn: Natalie Edwards                   1800 Wazee St                           Suite 500                                    Denver             CO       80202
 Prologis Targeted US Logistics Fund LP        c/o Faegre Drinker Biddle & Reath LLP   Attn: Brian Morgan                      1177 Avenue of the Americas   41st Floor     New York           NY       10036
 Prologis Targeted US Logistics Fund LP        c/o Faegre Drinker Biddle & Reath LLP   Attn: Ian J. Bambrick                   222 Delaware Ave              Suite 1410     Wilmington         DE       19801-1621
 Prologis Targeted US Logistics Fund LP        c/o Faegre Drinker Biddle & Reath LLP   Attn: Marita S. Erbeck                  600 Campus Dr                                Florham Park       NJ       07932
 Promise Packaging LLC                                                                 11 Anchorage Pointe                                                                  Louisville         KY       40223
 Property Tax Assistance                                                               16600 Woodruff Ave                                                                   Bellflower         CA       90706
 Property Tax Assistance Co. Inc.                                                      16600 Woodruff Ave                      Suite 200                                    Bellflower         CA       90706
 Protect It First Aid & Safety LLC                                                     311 University Drive                    Suite 301                                    Fort Worth         TX       76107
 Protect It First Aid & Safety LLC                                                     PO Box 471880                                                                        Fort Worth         TX       76147
 Providence Capital Funding                                                            2951 Saturn St                          Suite E                                      Brea               CA       92821-6206
 Provoast Automation Controls                                                          12635 Danielson Ct                      Suite 205                                    Poway              CA       92064
 Provoast Automation Controls                  Attn: Mitch Provoast                    12635 Danielson Ct                      Suite 205                                    Poway              CA       92064
 Provoast Automation Controls                  Mitch Provoast                          12635 Danielson Court                   Suite 205                                    Poway              CA       92064
 Provoast Automation Controls                  Attn: Kathleen Provoast                 12635 Danielson Ct                      Suite 205                                    Poway              CA       92064
 Prudential Overall Supply                                                             1661 Alton Pkwy                                                                      Irvine             CA       92606
 Prudential Overall Supply                                                             5300 Gabbert Rd                                                                      Moorpark           CA       93021
 PSI                                           Attn: Brandon Whitney                   7200 Garden Grove Blvd                                                               Westminster        CA       92683
 PSL-Rheotek USA Inc.                          Attn: TJ Richardson                     12692 Sandy Dr                          Suite 115                                    Grainger           IN       46530
 Puente, Hugo                                                                          Address Redacted
 Puffer Sweiven LP                                                                     4230 Greenbriar Dr                                                                   Stafford           TX       77477
 PumpCatalog.com                                                                       5044 Industrial Rd                      Suite C                                      Farmingdale        NJ       07727
 Pumping Solutions Inc.                        Attn: Angela Sumlin                     1906 S Quaker Ridge Pl                                                               Ontario            CA       91761
 Purvis Bearing LTD                                                                    PO Box 540757                                                                        Dallas             TX       75354
 Purvis Bearing LTD                            c/o Purvis Industries                   10500 N Stemmons Frwy                                                                Dallas             TX       75220
 Q STAFFING SERVICES                                                                   PO Box 13188                                                                         Milwaukee          MI       53213-0188
 Qair California                                                                       9807 Jordan Circle                      PO Box 4348                                  Santa Fe Springs   CA       90670
 Quality Freight Logistics Inc.                                                        30110 S Wixom Rd                                                                     Wixom              MI       48393
 Quality Freight Logistics Inc.                Attn: Philip Wojtuniecki                24649 Mound Rd                                                                       Warren             MI       48091
 Quality Packaging & Supplies Inc.                                                     2400 Statham Blvd                                                                    Oxnard             CA       93033
 Quality Supply Chain Co-op Inc.                                                       One Dave Thomas Blvd                                                                 Dublin             OH       43017
 Quality Transport Inc.                                                                45051 INDUSTRIAL DRIVE                                                               Fremont            CA       94538
 Quality Weigh Systems                                                                 PO Box 3148                                                                          Beaumont           CA       92223
 Quality Windows Inc - Oxnard                                                          1430 S Oxnard Blvd                                                                   Oxnard             CA       93030
 Quezada, Mario                                                                        Address Redacted
 Quill                                                                                 PO Box 37600                                                                         Philadelphia       PA       19101
 Quill                                         c/o Staples Business Advantage          Attn: Tom Riggleman                     7 Technology Circle                          Columbia           SC       29203


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                              Page 36 of 50
                                                                     Case 21-10527-JTD           Doc 920              Filed 09/21/21             Page 39 of 57
                                                                                                            Exhibit A
                                                                                                      Served via First-Class Mail



                              Name                                              Attention                       Address 1                          Address 2      Address 3             City      State     Zip      Country
 Quill Corporation                                                                          PO Box 37600                                                                      Philadelphia       PA     19101-0600
 Quill LLC                                               Attn: Melany Godinez               100 Schelter Rd                                                                   Lincolnshire       IL     60069
 Qusay Al Shaikhli                                                                          Address Redacted
 Qusay Al-Shaikhli                                                                          Address Redacted
 R&L Truckload Services LLC                                                                 16520 S Tamiami Trl                      Suite 180                                Fort Myers         FL    33908
 R&V Sheet Metal Inc.                                                                       3197 Grapevine St                                                                 Mira Loma          CA    91752
 R.A.T.T. Inc.                                           dba Orkin                          800 Shoemaker Avenue                                                              Shoemakersville    PA    19555
 R.A.T.T. Inc. dba Orkin Pest Control                    Attn: Rhonda Hoffman               4450 Paxton St                                                                    Harrisburg         PA    17111
 R.B. Dwyer Co. Inc.                                                                        2891 E Miraloma Ave                                                               Anaheim            CA    92806
 R.S. Quality Products Inc.                                                                 719 Roble Rd                             Suite 103                                Allentown          PA    18109
 R2 Logistics Inc.                                       Attn: Natasha Hendry               PMB 150                                  7643 Gate Pkwy            Suite 104      Jacksonville       FL    32256-2892
 Raamces Benavides                                                                          Address Redacted
 Rabago, Vivian                                                                             Address Redacted
 Racer Hot Shot Inc.                                                                        1201 Stonegate                                                                    Alice              TX    78332
 Rachel Sastre Lopez                                                                        Address Redacted
 Raco Enterprises LLC                                                                       844 Tower Dr                                                                      Rockford           IL    61108
 Radford, Corey                                                                             Address Redacted
 Radilla, Maria                                                                             Address Redacted
 Radwell International Inc.                                                                 PO Box 822828                                                                     Philadelphia       PA    19182-2828
 Rafael Orellana                                                                            Address Redacted
 Rainbow Bolt & Supply Inc.                                                                 4030 Garner Rd                                                                    Riverside          CA    92501
 Rajah Inc.                                                                                 17341 Rodroy Circle                                                               Huntington Beach   CA    92647
 Ralph Chandler & Associates                             Attn: Ralph Chandler               1121 L St                                                                         Sacramento         CA    95814
 RAM2 GP A General Partnership                                                              627 N FOOTHILL ROAD                                                               Beverly Hills      CA    90210
 Ram2 GP, a General Partnership                                                             1928 Santa Fe Ave.                                                                Los Angeles        CA    90021
 Ramcast Ornamental Supply Co. Inc.                                                         1450 E Mission Blvd                                                               Pomona             CA    91767
 Ramirez SantaMaria, David                                                                  Address Redacted
 Ramirez, Antonio                                                                           Address Redacted
 Ramirez, Norma                                                                             Address Redacted
 Ramos Jr, Raynaldo                                                                         Address Redacted
 Ramos Tejada, Mirian                                                                       Address Redacted
 Ramos, Jonathan                                                                            Address Redacted
 Ramos, Luis                                                                                Address Redacted
 Ramos, Steve                                                                               Address Redacted
 Ramos, Yordanka                                                                            Address Redacted
 Randall Karnehm                                                                            Address Redacted
 Randstad North America                                  dba Tatum                          PO Box 847872                                                                     Dallas             TX    75284-7872
 Rangel, Cirilo                                                                             Address Redacted
 Rangel, Maria                                                                              Address Redacted
 Rankin Quality Logistics                                                                   PO Box 884                                                                        Pelahatchie        MS    39145
 Rapid Transport Services LLC                                                               6231 W River Dr                          Suite I                                  Belmont            MI    49306
 Raul Duran Jr                                                                              Address Redacted
 Ravago Americas LLC                                                                        1900 Summit Tower Boulevaard Suite 900                                            Orlando            FL    32810
 Rayco Security Loss Prevention Systems Inc.                                                7748 Gloria Ave                                                                   Van Nuys           CA    91406
 Raynaldo Ramos Jr                                                                          Address Redacted
 Rays OK Tire Inc.                                                                          9650 Rush St                                                                      El Monte           CA    91733
 Razo, Silvia                                                                               Address Redacted
 RE Transportation Inc.                                                                     PO Box 171346                                                                     Memphis            TN    38187-1346
 Reading Area Community College                          Attn: Chae Yocum-Kline             PO Box 1706                              10 S 2nd St                              Reading            PA    19603
 Reading Bearing & Drive Solutions Inc.                  Attn: Crystal Mendez               80 Witman Rd                                                                      Reading            PA    19605
 Reading Sanitary Wiper                                                                     35 Queen St                                                                       Reading            PA    19608
 Ready Refresh by Nestle - Coffee & Filtration Service   a div of Nestle Waters N.A.        PO Box 856158                                                                     Louisville         KY    40285-6158
 ReadyRefresh by Nestle                                                                     PO Box 856680                                                                     Louisville         KY    40285-6680
 ReCommunity                                                                                809 W Hill St                                                                     Charlotte          NC    28208
 Recycling Equipment Inc                                                                    5201 Pyramid Blvd                                                                 Fort Worth         TX    76126
 Red Ball Oxygen Company Inc                                                                PO Box 46166                                                                      Houston            TX    77210-6166
 Red River Logistics LLC                                                                    200 S Main St                                                                     Keller             TX    76248
 Red Wing Shoes                                          Attn: Michelle Dehaan              PO Box 844329                                                                     Dallas             TX    75284-4329
 Red Wing Shoes - McKinney                                                                  1739 N Central Expwy                     Suite 400                                Mckinney           TX    75070-3113
 Red Wing Store - Dallas                                                                    1515 N Cockrell Hill Rd                  Suite 113                                Dallas             TX    75211-1344
 Red Wings - Kellys                                                                         6226 Broadway Blvd                       Suite 110                                Garland            TX    75043
 Red Wings- Arlington                                                                       3751 Matlock Rd                          Suite 103                                Arlington          TX    76015-4342
 Red Wings- Irving                                                                          2542 N Beltline Rd                                                                Irving             TX    75062
 Redhawk Transportation Inc.                                                                1925 E Belt Kine Rd                      Suite 303                                Carrollton         TX    75006
 REDLINE EXPRESS DELIVERY                                                                   PO Box 92741                                                                      Los Angeles        CA    90009
 Redners Warehouse Market                                                                   3205 N 5th St Hwy                                                                 Reading            PA    19605
 Reed Smith LLP                                                                             1901 Ave of the Stars                    Suite 700                                Los Angeles        CA    90067-6078
 Reed Smith LLP                                                                             PO Box 844487                                                                     Dallas             TX    75284-4487
 Regain Force LLC                                                                           1245 Southridge Ct                       Suite 102                                Hurst              TX    76053


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                              Page 37 of 50
                                                        Case 21-10527-JTD                    Doc 920               Filed 09/21/21             Page 40 of 57
                                                                                                         Exhibit A
                                                                                                   Served via First-Class Mail



                              Name                                  Attention                               Address 1                         Address 2       Address 3               City   State     Zip          Country
 REGO Restaurants                                                                       4700 S. Syracuse Street                  Suite 225                                Denver             CO    80237-3022
 Reifenhauser Cast Sheet Coating                                                        Spicher Str 46                                                                    Troisdorf                53844        Germany
 Reifenhauser Inc                           Kevin Mayer                                 PO Box 489                               12260 W 53rd St N                        Maize              KS    67101
 Reign Industries Inc.                                                                  357 Cliffwood Park St                    Suite A                                  Brea               CA    92821
 Reign Industries Inc.                      Shahriar Sadeghi                            357 Cliffwood Park St.                   Suite A                                  Brea               CA    92821
 Reinoso, Francisca                                                                     Address Redacted
 Reliable Transportation Solutions LLC                                                  642 East State St                                                                 Georgetown         OH   45121
 REM Inc.                                   Attn: Bob Marchant                          960 B Detroit Ave                                                                 Concord            CA   94518
 Rene Mendoza                                                                           Address Redacted
 RePET Inc.                                 Attn: Jui-Li Yen & Jay Chein                14207 Monte Vista Ave                                                             Chino              CA   91710
 REPI LLC                                                                               2825 Repi Court                                                                   Dallas             NC   28034
 Repi LLC & REPI S.r.I.                     Attn: Ann Konopka                           2825 Repi Ct                                                                      Dallas             CA   28034
 Repi, LLC                                                                              2825 Repi Court                                                                   Dallas             NC   28034
 rePlanet LLC                                                                           800 N Haven Ave                          Suite 120                                Ontario            CA   91764
 rePlanet LLC                               Attn: Ralph H. Alcantar, Jr                 PO Box 2893                                                                       Merced             CA   95344-0893
 Replenysh, Inc                             PMB 83530                                   Po Box 515381                                                                     Los Angeles        CA   90051-6681
 Replenysh, Inc.                                                                        PO Box 515381                            PMB 83530                                Los Angeles        CA   90051-6681
 Republic Services                                                                      18500 N Allied Way                                                                Phoenix            AZ   85054
 Resendiz, Jose                                                                         Address Redacted
 Resolve Consulting Inc.                    Attn: Mariam Zadeh Mediation                16501 Ventura Blvd                       Suite 606                                Encino             CA   91436
 Resource Engimech (India) Pvt. Ltd.                                                    20 Makarpura Industrial Estate                                                    Baroda                  390010        India
 Resource Equipment Co.                                                                 PO Box 2695                                                                       Chino              CA   91708
 Restek Corporation                                                                     110 Benner Circle                                                                 Bellefonte         PA   16823
 Results Staffing Inc                                                                   1111 W Mockingbird Ln                    Suite 100                                Dallas             TX   75247-5000
 Retail Business Services LLC               Attn: Business & Regulatory Law Dept.       1385 Hancock St                                                                   Quincy             MA   02169
 Revel Environmental Manufacturing Inc      Attn: Judith Hart                           960 B Detroit Ave                                                                 Concord            CA   94518
 Revel Environmental Manufacturing Inc.                                                 2110 S Grand Ave                                                                  Santa Ana          CA   92705
 Revel Environmental Manufacturing, Inc.                                                960 B Detroit Ave.                                                                Concord            CA   94518
 Reyes Jr, Tomas                                                                        Address Redacted
 Reyes, America                                                                         Address Redacted
 Reyes, America S                                                                       Address Redacted
 Reyes, Kenneth D                                                                       Address Redacted
 Reyes, Lizette Martinez                                                                Address Redacted
 Reyes, Venancio                                                                        Address Redacted
 Reyna, Jason                                                                           Address Redacted
 Reyna, Maria                                                                           Address Redacted
 Reynolds                                                                               2680 Sylvania Cross Dr                                                            Fort Worth         TX   76137
 RGE Truck Lines Inc.                                                                   14230 Dalewood St                                                                 Baldwin Park       CA   91706
 Rhino Networks                             Attn: Eric Gotthelf                         1025 Brevard Rd                          Suite 3                                  Asheville          NC   28806
 Rich Costa                                                                             Address Redacted
 Richard Costa                                                                          Address Redacted
 Richardson, Austin                                                                     Address Redacted
 Rick Lopez Corp.                           dba National Lift Fleet Leasing and Sales   Attn: Rick Lopez                         201 N Rice Ave            Unit G         Oxnard             CA   93030
 Ricks, Wynell                                                                          Address Redacted
 Ricova International Inc.                                                              3400 rue de L'Éclipse                    Suite 540                                Brossard           QC   J4Z 0P3       Canada
 Ricova International Inc.                  Attn: Jessica Pereira                       3400 rue de l'Éclipse                    Suite 540                                Brossard           QC   J4Z0P3        Canada
 Ricova International Inc.                  Attn: Maria Ouazzani                        3400 rue de l'Éclipse                    Suite 540                                Brossard           QC   J4Z0P3        Canada
 Riegel, Mark                                                                           Address Redacted
 Right There Services Inc.                                                              110207 San Sevaine Way                   Suite B                                  Jurpa Valley       CA   91752
 Riley, Markeis                                                                         Address Redacted
 Rise Equipment LLC                                                                     5198 S Loop 340                                                                   Waco               TX   76702
 Ristola Technical Services LLC                                                         1971 Hollow Run Rd                                                                Luray              VA   22835-7123
 River City Wood Products LLC                                                           19885 Detroit Rd 3200                                                             Rocky River        OH   44116
 Rivera Garcia, Roberto C                                                               Address Redacted
 Rivera, Diana                                                                          Address Redacted
 Rivera, Eduardo                                                                        Address Redacted
 Riveron Consulting                                                                     2515 McKinney Ave                        Suite 1200                               Dallas             TX   75201
 Riverside County Tax Collector             Attn: Adelina Abril                         4080 Lemon St                            4th Floor                                Riverside          CA   92501
 Riverside County Treasurer                                                             4080 Lemon St                            1st Floor                                Riverside          CA   92501
 Riverside County Treasurer                 Attn: Tax Enforcement Unit                  PO Box 12005                                                                      Riverside          CA   92502
 Riverside County Treasurer-Tax Collector   Attn: Ronak N. Patel, Esq.                  3960 Orange St                           Suite 500                                Riverside          CA   92501
 Riverside Public Utilities                                                             3900 Main Street                                                                  Riverside          CA   92522-0144
 Riverside Public Utilities                 c/o Malcolm & Cisneros, A Law Corporation   Attn: Nathan F. Smith                    2112 Business Center Dr                  Irvine             CA   92612
 RMS Marketing Services LLC                                                             9521 Belmont Ln                                                                   Waxhaw             NC   28173-7583
 Roa, Jacob                                                                             Address Redacted
 Roa, Jacob                                                                             Address Redacted
 Roadrunner Transportation Services                                                     PO Box 74857                                                                      Chicago            IL   60694-4857
 Rob Gamberg                                                                            Address Redacted
 Roberson, Angela                                                                       Address Redacted


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                            Page 38 of 50
                                                                 Case 21-10527-JTD       Doc 920               Filed 09/21/21             Page 41 of 57
                                                                                                     Exhibit A
                                                                                               Served via First-Class Mail



                             Name                                        Attention                     Address 1                          Address 2   Address 3               City   State       Zip      Country
 Roberson, Gregory                                                                   Address Redacted
 Robert McCann                                                                       Address Redacted
 Robert R. Barajas                                                                   Address Redacted
 Roberto De La Cruz                                                                  Address Redacted
 Robles, Ana                                                                         Address Redacted
 Robles, Monica                                                                      Address Redacted
 Rocha, Margarita                                                                    Address Redacted
 ROCHEUX INTERNATIONAL,INC.                                                          100 Middlesex Ave                                                            Carteret           NJ      07008
 Rockwell Engineering and Eq Co Inc.                                                 2913 El Camino Real                     Suite 337                            Tustin             CA      92782
 Roden, Lindsay                                                                      Address Redacted
 Rodney Webb                                                                         Address Redacted
 Rodriguez Ordaz, Jose Luis                                                          Address Redacted
 Rodriguez, Alberto                                                                  Address Redacted
 Rodriguez, Albino                                                                   Address Redacted
 Rodriguez, Guillermo                                                                Address Redacted
 Rodriguez, Gustavo                                                                  Address Redacted
 Rodriguez, Israel Rivera                                                            Address Redacted
 Rodriguez, Juan                                                                     Address Redacted
 Rodriguez, Lilia Hurtado                                                            Address Redacted
 Rodriguez, Maria                                                                    Address Redacted
 Rodriguez, Miguel A                                                                 Address Redacted
 Rodriguez, Ramon                                                                    Address Redacted
 Rodriguez, Rene                                                                     Address Redacted
 Rodriguez, Rene R                                                                   Address Redacted
 Rodriguez, Roilan                                                                   Address Redacted
 Rogers, Jessie                                                                      Address Redacted
 Rogers, Meldetric                                                                   Address Redacted
 Rohena, Fidias                                                                      Address Redacted
 Rojas Gallardo, Norma                                                               Address Redacted
 Rolando Graffe                                                                      Address Redacted
 Rolf Koerner LLC                                    Attn: Katy Oliva                514 Springbrook Rd                                                           Charlotte          NC      28217
 Rolf Koerner LLC                                    Attn: Phil Lail                 514 Springbrook Rd                                                           Charlotte          NC      28217
 Roman, Ramon                                                                        Address Redacted
 Romer Nava                                                                          Address Redacted
 Romero, Favio                                                                       Address Redacted
 Romero, Luis                                                                        Address Redacted
 Romero, Maribel                                                                     Address Redacted
 Romeros Engineering Inc.                                                            1682 Pullman Ct                                                              Rancho Cucamonga   CA      91730
 Rosalba Palomino                                                                    Address Redacted
 Rosales, Jose E                                                                     Address Redacted
 Rosales, Loreto                                                                     Address Redacted
 Rosato, Emerson                                                                     Address Redacted
 Rosetta Stone Ltd.                                                                  135 W Market St                                                              Harrisonburg       VA      22801
 Rossi North America                                                                 3355 Martin Farm Rd                                                          Suwanee            GA      30024
 Rothermel, Bradley                                                                  Address Redacted
 Roto Rooter                                                                         3817 Conflans Rd                        12th Floor                           Irving             OH      45202
 Roto-Rooter Service & Plumbing                                                      1501 Railroad St                                                             Corona             CA      92878-5001
 Rowe Equipment Inc.                                                                 PO Box 1716                                                                  Cypress            TX      77410
 Rowland, Michael                                                                    Address Redacted
 Roy, Marcus V                                                                       Address Redacted
 Roya Halimi and Sam Nazarian, Trustees of the AAE
 Investment Trust Dated 4/2/97                                                       301 N. Canon Drive #210                                                      Beverly Hills      CA      90210
 Royal Industrial Solutions                                                          3200 Russell St                                                              Riverside          CA      92501
 Royal Striping LLC                                                                  18208 Preston Rd                        Suite D9                             Dallas             TX      75252
 Royal Wholesale Electric                                                            PO Box 847124                                                                Los Angeles        CA      90084-7124
 RPI Deputy Inspecitions Inc                                                         1903 Via Pimpollo                                                            San Clemente       CA      92673
 rPlanet Earth Los Angeles LLC                                                       5300 South Boyle Avenue                                                      Vernon             CA      90058
 RPM Freight Systems                                                                 301 W Fourth St                         Suite 200                            Royal Oak          MI      48067
 RR Products                                                                         3334 E Milber St                                                             Tucson             AZ      85714
 RSM US LLP                                                                          5155 Paysphere Cir                                                           Chicago            IL      60674-0051
 Rubio, Francisco                                                                    Address Redacted
 Ruiz, Jose                                                                          Address Redacted
 Runyon Surface Prep Co. LLC                                                         1402 Chase Ct                                                                Carmel             IN      46032
 Rusco Hydraulics Inc.                               Attn: Mike Wimmer               PO Box 8127                             1029 Dillerville Rd                  Lancaster          PA      17604
 Russell Madden Inc                                                                  6400 Green Valley                                                            Aubrey             TX      76227
 RUTLAND TOOL & SUPPLY CO., INC.                                                     PO Box 31001-1902                                                            Pasadena           CA      91110-1902
 RV Sheet Metal Inc.                                                                 3197 Grapevine St.                                                           Mira Loma          CA      91752
 Ryan Herco Flow Solutions                                                           PO Box 31001-2128                                                            Pasadena           CA      91110-2128
 Ryan Process Inc.                                                                   511 First St                                                                 Bencia             CA      94510


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                   Page 39 of 50
                                                                  Case 21-10527-JTD                Doc 920              Filed 09/21/21             Page 42 of 57
                                                                                                              Exhibit A
                                                                                                        Served via First-Class Mail



                              Name                                         Attention                              Address 1                     Address 2       Address 3            City    State       Zip              Country
 Rytec Corporation                                                                             PO Box 403                             W223 N16601                           Cedar Parkway    WI      53037
 S&N Labs                                                                                      2021 E Fourth St                       Suite 112                             Santa Ana        CA      92705
 S&S Irrevocable Trust                                                                         9100 WILSHIRE BLVD., SUITE 360E                                              Beverly Hills    CA      90212
 S&W Plastics Inc.                                   Attn: Ronald Tso                          2280 E Locust Ct                                                             Ontario          CA      91710
 S.A. Comunale Co. Inc.                              Attn: Cindy Rowlands                      2130 Spring St                                                               West Lawn        PA      19609
 S.O.T. Abrasives & Equipment                                                                  10750 Metric Dr                                                              Dallas           TX      72543
 Sabiaga, Marieta Amacio                                                                       Address Redacted
 SACE S.p.A.                                         Attn: Dott. Stefano Bellucci              Piazza Poli 37/42                                                            Roma                     00187        Italy
 Safety-Kleen Systems Inc.                                                                     PO Box 975201                                                                Dallas           TX      75397-5201
 SafetyKnife Inc                                     Attn: Tony Domenico                       932 W Mesquite St                                                            Gilbert          AZ      85233
 SAFETYKNIFE, INC.                                                                             932 W. MESQUITE ST.                                                          Gilbert          AZ      85233
 Safigen PBC                                         c/o Safi Analytics                        26 Carisbrook Dr                                                             Orinda           CA      94563
 Saia Motor Freight Line Inc.                                                                  11465 Johns Creek Pkwy                 Suite 400                             Johns Creek      GA      30097
 Sala Air Conditioning                                                                         430 Mint Way                                                                 Dallas           TX      75236-2014
 Salas, Isaac                                                                                  Address Redacted
 Salazar Jr, Jess                                                                              Address Redacted
 Salazar, Daisy                                                                                Address Redacted
 Saldivar, Alejandro                                                                           Address Redacted
 Salim Investment Fund, LLC                                                                    301 N. CANON DRIVE, SUITE 205                                                Beverly Hills    CA      90210
 Salinas Hernandez, Armando                                                                    Address Redacted
 Sam Hong                                                                                      Address Redacted
 Sammy Vasquez                                                                                 Address Redacted
 Samples, Charles Randy                                                                        Address Redacted
 Sams Club                                                                                     5th St Hwy                                                                   Reading          PA      19605
 Samson, Jeffrey                                                                               Address Redacted
 Samstag Sales                                                                                 115 Main St N                          Suite 216                             Carthage         TN      37030
 Samuel Hong                                                                                   1228 Arroyo View St                                                          Thousand Oaks    CA      91320
 Sanabria, Fernando                                                                            Address Redacted
 Sanabria, Louie                                                                               Address Redacted
 Sanabria, Norma                                                                               Address Redacted
 Sanchez Garcia, Omar                                                                          Address Redacted
 Sanchez Parada, Luis Arturo                                                                   Address Redacted
 Sanchez Perez, Cesar Ivan                                                                     Address Redacted
 Sanchez, Ana                                                                                  Address Redacted
 Sanchez, Hector                                                                               Address Redacted
 Sanchez, Mireya                                                                               Address Redacted
 Sanchez, Yusaimy                                                                              Address Redacted
 Sanchez-Parraguirre, Luis                                                                     Address Redacted
 Sanders Candy                                                                                 5051 Calmview Ave                                                            Baldwin Park     CA      91706-1802
 Sandoval, Jose                                                                                Address Redacted
 Sandoval, Sandra                                                                              Address Redacted
 Santa Fe Machine Works Inc                                                                    14578 Rancho Vista Dr                                                        Fontana          CA      92335
 Santos, Jose Luis                                                                             Address Redacted
 Santos, Marta Alicia                                                                          Address Redacted
 Sarg Recycling Inc.                                                                           PO Box 1944                                                                  Jupiter          FL      33468
 Sargents Wrecker Truck and Auto Repair                                                        3601 FM 51 N                                                                 Weatherford      TX      76085
 Sarro Marco                                                                                   Address Redacted
 Sassan Ohebsion, Trustee of The Brian G. Trust                                                9437 S. Santa Monica Blvd. #208                                              Beverly Hills    CA      90210
 Sassan Ohebsion, Trustee of The Theodore G. Trust                                             9437 S. Santa Monica Blvd. #208                                              Beverly Hills    CA      90210
 Sastre Lopez, Rachel                                                                          Address Redacted
 Sastre, Antonio                                                                               Address Redacted
 Savage Logistics                                    Dept 418                                  PO Box 30015                                                                 Salt Lake City   UT      84130
 SBB Shipping USA Inc.                                                                         464 Valley Brook Ave                   3rd Floor                             Lyndhurst        NJ      07071
 Schaedler Yesco Distribution Inc.                   Attn: David Ciletti                       3982 Paxton St                                                               Harrisburg       PA      17111
 Scherzer International                              Dean Humphrey                             21650 Oxnard St                        Suite 300                             Woodland Hills   CA      91367
 Schiff Hardin LLP                                                                             233 S Wacker Dr                        Suite 7100                            Chicago          IL      60606
 Schneider National Carriers                                                                   2567 Paysphere Cir                                                           Chicago          IL      60674
 Schneider Transportation National Carriers Inc.                                               PO Box 2545                                                                  Green Bay        WI      54306-2545
 Schultz, Zoe                                                                                  Address Redacted
 Scotlynn USA Division Inc                                                                     9597 Gulf Research Ln                                                        Fort Myers       FL      33912-4552
 Scott Bartels                                                                                 Address Redacted
 Scrap Management Inc.                               Attn: Igor Beylin                         10612-D Providence Rd                  Suite 750                             Charlotte        NC      28277
 Sean B Daneshgar                                                                              Address Redacted
 Seasons                                             Attn: Eduardo Mejia                       1698 San Gabriel Ave                                                         Ventura          CA      93004
 SEASONS                                             EDUARDO MEJIA                             1698 SAN GABRIEL AVE.                                                        Ventura          CA      93004
 Secretary of Treasury                                                                         15th & Pennsylvania Ave NW                                                   Washington       DC      20220
 Securitas Electronic Security Inc                                                             PO Box 643731                                                                Pittsburgh       PA      15264-3731
 Securities & Exchange Commission                    Attn: Marc Berger, Regional Director      Brookfield Place                       200 Vesey St           Suite 400      New York         NY      10281-1022
 Securities & Exchange Commission                    Attn: Mark Schonfeld, Regional Director   3 World Financial Center               Suite 400                             New York         NY      10281-1022


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                              Page 40 of 50
                                                        Case 21-10527-JTD                            Doc 920               Filed 09/21/21            Page 43 of 57
                                                                                                                 Exhibit A
                                                                                                           Served via First-Class Mail



                               Name                               Attention                                         Address 1                       Address 2        Address 3               City    State     Zip        Country
 Securities & Exchange Commission           c/o Office of General Counsel-Bankruptcy            Attn: Michael A. Berman                  100 F Street NE                           Washington        DC    20549
 Security 101 Dallas                                                                            8708 N Royal Ln                                                                    Irving            TX    75063
 Security Signal Devices Inc.                                                                   900 Six Flags                                                                      Arlington         TX    76011
 Segovia, Stephanie                                                                             Address Redacted
 Seidel, William                                                                                Address Redacted
 Sekelsky, Erik                                                                                 Address Redacted
 Sencorpwhite Inc                                                                               400 Kidds Hill Rd                                                                  Hyannis           MA   02601-1850
 Sepulveda, Wilfrido                                                                            Address Redacted
 Serrano Ivan (W-9)                                                                             2843 Red Oak Dr                                                                    Grand Prairie     TX   75052
 Serrano, Saulo Miranda                                                                         Address Redacted
 Service Waste Inc.                                                                             PO Box 1195                                                                        Fort Worth        TX   76101
 Service-Pro Fire Protection Inc.                                                               PO Box 20144                                                                       Oxnard            CA   93034
 Service-Pro Fire Protection, Inc.          Attn: Claudia Rocha                                 1730 Westar Drive                                                                  Oxnard            CA   93033
 Servo Motor Technologies LLC                                                                   2350 Eastman Ave                         Suite 104                                 Oxnard            CA   93030
 Servpro Of Ventura                                                                             2646 Palma Dr                            Suite 298                                 Ventura           CA   93003
                                            c/o Ariano, Hardy, Ritt, Nyuli, Richmond, Lytle &
 Sesotec Inc.                               Goettel, P.C                                        Attn: Scott Richmond                     2000 McDonald Rd         Suite 200        South Elgin       IL   60177
 Sesotec, Inc.                              Attn: Werner Fleps                                  1234 Hardt Circle                                                                  Bartlett          IL   60103
 Sesotech GmbH                                                                                  Regener Straße 130                                                                 Schönberg              94513        Germany
 Set Logistics Inc / Probilling & Funding                                                       301 2nd Ave E                                                                      Oneonta           AL   35121
 Sethmar Transportation Inc.                                                                    16333 Hayes St                                                                     Overland Park     KS   66085
 SFP Online                                                                                     PO Box 577                                                                         Ogdensburg        NY   13669
 Shahram Afshani                                                                                9100 Wilshire Blvd. Suite 360E                                                     Beverly Hills     CA   90212
 Shahram Afshani                                                                                Address Redacted
 Shannon Smith                                                                                  Address Redacted
 Shaw Shahery                                                                                   Address Redacted
 Shawn Bell                                                                                     Address Redacted
 Shell Energy North America (US) LP                                                             4445 E Gate Mall                         Suite 100                                 San Diego         CA   92121
 Shell Energy North America (US), L.P.                                                          P.O. Box 7247-6353                                                                 Philadelphia      PA   19170
 Shell Energy North America (US), L.P.      c/o Shell Oil Company                               Attn: Bankruptcy & Credit                150 N Dairy Ashford Rd   Building F       Houston           TX   77079
 Shell Energy North America LP              Attn: Bankruptcy & Credit                           150 N Dairy Ashford Rd                   Building F                                Houston           TX   77079
 SHELL ENERGY NORTH AMERICA(US),L.P.        Attn: Shaji R Nair                                  1000 Main St                             12th Floor                                Houston           TX   77002
 Shermco Industries Inc                     Attn: Allison Jones                                 PO Box 540545                                                                      Dallas            TX   75354
 Shermco Industries Inc.                    Attn: Kim Gawronski, Legal                          2425 E Pioneer Dr                                                                  Irving            TX   75061
 Shifflet, Stephen                                                                              Address Redacted
 Shine Logistics Services LLC                                                                   7320 Tawny Port Way                                                                Sacramento        CA   95829
 Shipp Belting Company LLC                                                                      PO Box 20035                                                                       Waco              TX   76702
 Shoppas Material Handling Ltd                                                                  15217 Grand River Rd                                                               Fort Worth        TX   76155
 Shoppas Material Handling Ltd                                                                  PO Box 612027                                                                      Dallas            TX   75261-2027
 Shorr                                                                                          PO Box 6800                                                                        Aurora            IL   60598-0800
 Shreve, Benjamin                                                                               Address Redacted
 Siddhi, Vijendra                                                                               Address Redacted
 Siddhi, Vijendra                                                                               Address Redacted
 Sidley Austin LLP                                                                              1999 Ave of the Stars                                                              Los Angeles       CA   90067
 Sidley Austin LLP                                                                              One South Dearborn                                                                 Chicago           IL   60603
 Sidley Austin LLP                                                                              PO Box 0642                                                                        Chicago           IL   60690
 Siemens Industry Inc.                                                                          PO Box 360766                                                                      Pittsburgh        PA   15250-6766
 Sierra Machining                                                                               2129 S Great SW Pkwy                     Suite 308                                 Grand Prairie     TX   75051
 Sierra, Kevin                                                                                  Address Redacted
 Sifuentes, Sylvia                                                                              Address Redacted
 Sigma Recycling Inc.                                                                           5675 Jimmy Carter Blvd                   Suite 598                                 Norcross          GA   30071
 Sigma-Aldrich/Millipore                                                                        290 Concord Rd                                                                     Billerica         MA   01821
 Signature Business Leasing LLC                                                                 225 Broadhollow Rd                       Suite 132W                                Melville          NY   11747
 Silliker Inc.                                                                                  111 E Wacker Dr                          Suite 2300                                Chicago           IL   60601
 Silva, Felise                                                                                  Address Redacted
 Silva, Israel                                                                                  Address Redacted
 SILVAS OIL CO., INC.                       ATTN: PATTY JESCHIEN                                PO BOX 1048                                                                        Fresno            CA   93714-1048
 Silvas Oil Company Inc.                                                                        PO Box 1048                                                                        Fresno            CA   93714
 SILVAS OIL COMPANY, INC.                   PATTY JESCHIEN                                      PO BOX 1048                                                                        Fresno            CA   93714-1048
 Silver Plastics GmbH & Co. KG                                                                  Godesberger Str9                         D-53842 Troisdorf        Postfach 17 63   Troisdorf              53827        Germany
 Sims Global Solutions Inc.                                                                     6101 Long Prairie Rd                     Suite 744-252                             Flower Mound      TX   75028
 Sims, Sharon                                                                                   Address Redacted
 Simsmetal East LLC                         Attn: Keila Mariano                                 1 Linden Ave E                                                                     Jersey City       NJ   07305
 Sinclair Sanitary Supply Co. Inc.                                                              1125 Commercial Ave                                                                Oxnard            CA   93030
 Sioux Services LLC                         Attn: Kandy M. Miller-Boyer                         6 Hall Rd                                                                          Pottsville        PA   17901-8913
 Sirls, Christopher                                                                             Address Redacted
 Slaymaker Rentals & Supply Company         Attn: Emilee Garman                                 146 Penn St                                                                        Washington Boro   PA   17582
 Sloan Vazquez McAfee                                                                           PO Box 15623                                                                       Irvine            CA   92623-5623
 SMI Scientific LLC                         Attn: Matt Ines                                     1115 Cleaver Rd                                                                    Lower Gwynedd     PA   19002-1280


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                  Page 41 of 50
                                                                     Case 21-10527-JTD                   Doc 920                Filed 09/21/21                   Page 44 of 57
                                                                                                                      Exhibit A
                                                                                                               Served via First-Class Mail



                             Name                                                Attention                              Address 1                                Address 2      Address 3            City      State     Zip             Country
 Smith Corona                                            Diane Schmitt                              3830 Kelley Ave                                                                         Cleveland          OH    44114
 Smith, Gregory                                                                                     Address Redacted
 Smith, Kimball                                                                                     Address Redacted
 Smith, Michael                                                                                     Address Redacted
 Smith, Rodney                                                                                      Address Redacted
 Smith, Shannon                                                                                     Address Redacted
 Smurfit Kappa North America LLC                         Attn: Empire Container Corp                1161 E Walnut St                                                                        Carson             CA   90746
 Snacktops Inc.                                                                                     2766 Gateway Road                                                                       Carlsbad           CA   92009
 SNC Solutions LLC                                                                                  8390 Maple Place                                Suite 140                               Rancho Cucamonga   CA   91730
 Sobeys Capital Incorporated                                                                        115 King St                                                                             Stellarton         NS   B0K 1S0     Canada
 SoCal Gas Company                                       Attn: Dave Dristedjo                       PO Box C                                                                                Monterey Park      CA   91756-51111
 Socal Packaging Repair                                                                             12615 Colony St                                                                         Chino              CA   91710
 SoCalGas                                                Attn: Abiola Dawodu                        PO Box 30337                                                                            Los Angeles        CA   90030
 Solarez, Martha                                                                                    Address Redacted
 Solarwinds Worldwide LLC                                                                           7171 Southwest Pkwy                             Bldg 400                                Austin             TX   78735
 Solberg Manufacturing Inc.                              Dept 20-5021                               PO Box 5988                                                                             Carol Stream       IL   60197-5988
 Solid Waste Services Inc.                               dba J.P. Mascaro & Sons                    Attn: Donna Gulick                              2650 Audubon Rd                         Audubon            PA   19403
                                                                                                    Attn: Michael G. Menkowitz, Esq. & Jason C.
 Solid Waste Services Inc. dba J.P. Mascaro & Sons       c/o Fox Rothschild LLP                     Manfrey, Esq.                                   2000 Market St           20th Floor     Philadelphia       PA   19103-3222
 Solid Waste Services, Inc., d/b/a J.P. Mascaro & Sons   Attn: Gregory Fox                          2650 Audubon Road                                                                       Audubon            PA   19403
 Solis, Juan                                                                                        Address Redacted
 Solis, Vincent Sonny                                                                               Address Redacted
 Solomon, Ryan Lybronze                                                                             Address Redacted
 Solve                                                   Attn: Kelly Sanji                          PO Box 498                                                                              Barrington         IL   60011-0498
 Sonic Capital LLC                                                                                  300 Johnny Bench Avenue                                                                 Oklahoma City      OK   73104
 Sonicwall Service                                                                                  PO Box 49042                                                                            San Jose           CA   95161-9955
 Sorema Division of Previero                             Attn: Curt Cozart                          Via per Cavolto 17                                                                      Anzano Del Parco   CO   22040        Italy
 Sorema Division of Previero N. srl.                     c/o Freeborn & Peters LLP                  Attn: Jason J. Ben, Esq.                        311 S Wacker Dr          Suite 3000     Chicago            IL   60606
 Sorema Division of Previero N. srl.                     c/o Goldstein & McClintock LLLP            Attn: Maria Aprile Sawczuk, Esq.                501 Silverside Rd        Suite 65       Wilmington         DE   19809
 Sosland Publishing                                                                                 4801 Main St                                                                            Kansas City        MO   64112
 Soto, Sandra                                                                                       Address Redacted
 SOURCE ONE PACKAGING, LLC                                                                          20 COMMERCE DR. UNIT A                                                                  Hauppauge          NY   11788
 Source One Packaging, LLC                               Attn: Richard Perillo                      20 Commerce Dr                                  Unit A                                  Hauppauge          NY   11788
 SourceOne Transportation Inc                                                                       610 S Industrial Blvd                           Suite 250                               Euless             TX   76040
 South Coast AQMD                                                                                   PO Box 4943                                                                             Diamond Bar        CA   91765-0943
 SOUTH WESTERN BAG                                                                                  1380 E 6th St                                                                           Los Angeles        CA   90021
 Southeastern Freight                                                                               PO Box 100104                                                                           Columbia           SC   29202-3104
 Southern Bracing Systems LLC                                                                       PO Box 761                                                                              Armuchee           GA   30105
 Southern California Edison                                                                         PO Box 600                                                                              Rosemead           CA   91771-0001
 SOUTHERN CALIFORNIA EDISON COMPANY                                                                 P.O. BOX 300                                                                            Rosemead           CA   91771
 Southern California Edison Company                                                                 PO Box 800                                                                              Rosemead           CA   91770
 Southern California Edison Company                      Attn: Director or Officer                  10060 Telegraph Rd                                                                      Ventura            CA   93004
 Southern California Edison Company                      Attn: Tammy McCuller                       1551 W San Bernardino Rd                                                                Covina             CA   91722
 Southern California Packaging Equipment Inc.                                                       4102 Valley Blvd                                                                        Walnut             CA   91789
 Southern Packaging LP                                                                              6800 FM 157 North                                                                       Venus              TX   76084
 Southfork LP                                                                                       2140 Professional Dr                            Suite 130                               Roseville          CA   95661
                                                                                                    Attn: Michael Busenkell, Ronald S. Gellert, &
 Southfork LP                                            c/o Gellert Scali Busenkell & Brown LLC    Bradley P. Lehman                               1201 N Orange St         Suite 300      Wilmington         DE   19801
 Southlake Public Affairs                                                                           317 Blanco Cir                                                                          Southlake          TX   76092
 Southwest Toyota Lift                                   Attn: Ilene Macnicol                       PO Box 1070                                                                             Mira Loma          CA   91752
 Spayds Greenhouse Nursery & Floral                      Attn: Mike Spayd                           3225 Pricetown Rd                                                                       Fleetwood          PA   19522
 Spayds Greenhouses Nursery & Floral Inc.                                                           3225 Pricetown Rd                                                                       Fleetwood          PA   19522
 Spayds Greenhouses Nursery & Floral Inc.                c/o Hartman Valeriano Magovern & Lutz PC   Attn: George M. Lutz, Esq.                      1025 Berkshire Blvd      Suite 700      Wyomissing         PA   19610
 SPECIALTY TOOL & MOLD, INC.                                                                        4542 ROGER B CHAFFEE DEM DR SE                                                          Grand Rapids       MI   49548
 Specialty Tool & Mold, Inc.                             Attn: Eric Roggenbuck                      4542 Roger B. Chaffee Mem Blvd SE                                                       Grand Rapids       MI   49548-7522
 Spencer, Michael                                                                                   Address Redacted
 SPG Vending Solutions Inc                                                                          505 110th St                                                                            Arlington          TX   76011
 Spiroflow                                                                                          1609 Airport Road                                                                       Monroe             NC   28110
 Sprint                                                                                             PO Box 4181                                                                             Carol Stream       IL   60197-4181
 SPS Commerce Inc.                                                                                  333 South Seventh Street Suite 1000                                                     Minneapolis        MN   55402
 SPS Commerce Inc.                                                                                  PO Box 205782                                                                           Dallas             TX   75320-5782
 Spur                                                                                               9300 Southwest Dr                                                                       Fort Worth         TX   76134
 SSD Alarm -Security Signal Devices Inc.                 Attn: Mark McClure                         1740 N Lemon St                                                                         Anaheim            CA   92801
 SSI Shredding Systems Inc.                                                                         9760 SW Freeman Dr                                                                      Wilsonville        OR   97070
 SSRP LLC                                                                                           23121 Verdugo Dr                                Suite 201                               Laguna Hills       CA   92653
 St John, Mickey                                                                                    Address Redacted
 Staffing Force                                                                                     620 Newport Center Dr                           Suite 1100                              Newport Beach      CA   92660
 Staiman Recycling Corp.                                 Attn: Lynn VanDeworp                       201 Hepburn St                                                                          Williamsport       PA   17701
 Stampco                                                 dba East Main Enterprises                  1754 E Main St                                                                          Ventura            CA   93001


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                             Page 42 of 50
                                                                           Case 21-10527-JTD        Doc 920               Filed 09/21/21             Page 45 of 57
                                                                                                                Exhibit A
                                                                                                          Served via First-Class Mail



                               Name                                               Attention                        Address 1                         Address 2      Address 3             City   State        Zip             Country
 STAMPCO                                                      STEPHANIE                        1754 east main street                                                            Ventura          CA      93001
 Staples Inc. & Staples Business Credit                       Attn: Danielle Shomsky           PO Box 105638                                                                    Atlanta          GA      30348-5638
 Starbucks Corporation                                        dba Starbucks Coffee Company     2401 Utah Ave. South Ste 800                                                     Seattle          WA      96134
 Starlinger - American                                                                         11 Jack Casey Ct                                                                 Fountain Inn     SC      29644
 Starlinger & Co. Gesellschaft m.b.H.                                                          Furtherstrasse 47                                                                Weissenbach              2564         Austria
 Starlinger & Co. Gesellschaft m.b.H.                                                          Sonneuhrgasse 4                                                                  Vienna                   1060         Austria
 Starlinger & Co. Gesellschaft M.B.H.                         c/o Haynsworth Sinkler Boyd PA   Attn: Frank T. Davis III                 1201 Main St             2nd Floor      Greenville       SC      29601
 Starlinger & CO. Gesellschaft M.B.H.                         c/o Haynsworth Sinkler Boyd PA   Attn: Frank T. Davis III                 One North Main           2nd Floor      Greenville       SC      29601
 Starlinger + CO., Gesellschaft, m.b.H.                       Stanley H. McGuffin, Esq.        PO Box 11889                                                                     Columbia         SC      29211-1889
 Starlinger + CO., Gessellschaft, m.b.H.                      Stanley H. McGuffin, Esq.        PO Box 11889                                                                     Columbia         SC      29211-1889
 Starson Beach LLC                                                                             11301 W Olympic Blvd                     Suite 206                               Los Angeles      CA      90064
 STATE COMPENSATION INSURANCE FUND                                                             PO Box 7854                                                                      San Francisco    CA      94120-7854
 State of California, Department of Resources Recycling and
 Recovery Loan Program                                        Shelly Bromberg                  1001 I Street                            Mail Stop 9A                            Sacramento       CA      95814
 State Water Resouces Control Board                                                            1001 I St                                                                        Sacramento       CA      95814
 State Water Resources Control Board                          Attn: Storm Water Section        PO Box 1888                                                                      Sacramento       CA      95812-1888
 SteelSentry Inc.                                                                              PO Box 83579                                                                     Gaithersburg     MD      20883
 Stephanie Segovia                                                                             Address Redacted
 Stericycle Inc.                                              Attn: Cyril Meier                PO Box 6578                                                                      Carol Stream     IL      60197-6578
 Sterling Blower Company                                                                       135 Vista Centre Dr                                                              Forest           VA      24551-3964
 Sterling Capital LP                                                                           1621 E 27th St                                                                   Los Angeles      CA      90011
 Sterling Industries LP                                       Attn: Louis Rainer               1621 E 27th St                                                                   Los Angeles      CA      90011
 Sterling Machinery Exchange                                                                   9310 Garvey Ave                                                                  South El Monte   CA      91733
 Steven Garcia                                                                                 Address Redacted
 Stonebriar Commercial Finance LLC                                                             PO Box 874052                                                                    Kansas City      MO      64187-4052
 Stonebriar Commercial Finance LLC                            Attn: Jeffrey L. Wilkison, SVP   5601 Granite Pkwy                        Suite 1350                              Plano            TX      75024
 Stonebriar Commercial Finance, LLC                           c/o Connolly Gallagher LLP       Attn: Jeffrey C. Wisler                  1201 N Market St         20th Floor     Wilmington       DE      19801
 Storer Services                                                                               504 W 67th St                                                                    Shreveport       LA      71106
 Stradling Yocca Carlson & Rauth                              Attn: Amanda Lucero              660 Newport Center Dr                    Suite 1600                              Newport Beach    CA      92660-6441
 Strainoptics Acquisition Co. LLC                                                              108 W Montgomery Ave                                                             North Wales      PA      19454
 Strategic Packaging LLC                                      Attn: Padraic E. McCleerey       2108 N Herron Rd KPN                                                             Lakebay          WA      98349-9244
 STRATFORD SAFETY PRODUCTS                                                                     125 John Roberts Rd                      Suite 16                                Portland         ME      04106
 Straub Design Co.                                                                             4401 Quebec Ave N                                                                New Hope         MN      55428
 Streamline Office Solutions                                                                   1211 Flynn Rd                            Suite 103                               Camarillo        CA      93012
 Streamline Office Solutions Inc.                                                              2945 Los Olivos                          Suite 108                               Oxnard           CA      93036
 Strive Logistics                                                                              PO Box 88266                                                                     Chicago          IL      60680
 Suarez, Jose                                                                                  Address Redacted
 Suarez, Maria P                                                                               Address Redacted
 Sulzer Electro-Mechanical Services (US) Inc.                 Attn Gabriela Espinoza-Campos    1910 Jasmine Drive                                                               Pasadena         TX      77503
 Sulzer/Brithinee Electric                                                                     620 S Rancho Ave                                                                 Colton           CA      92324
 Sumney, Aaron K.                                                                              Address Redacted
 SunBelt Rentals                                              Attn: Frankie Fusco              PO Box 409211                                                                    Atlanta          GA      30384-9211
 Sunbelt Rentals                                              Attn: Kari Basting               7626 NE Killingsworth St                                                         Portland         OR      97218
 Sunbelt Rentals Inc.                                                                          2341 Deerfield Dr                                                                Fort Mill        SC      29715
 Sunland Consulting Inc.                                                                       3600 Wilshire Blvd                       Suite 1610                              Los Angeles      CA      90010
 Sunteck Transport Co LLC                                     Attn: Desmond Dunbar             4500 Salisbury Rd                        Suite 305                               Jacksonville     FL      32216
 Superior Electric Motor Service Inc.                                                          4622 Alcoa Ave                                                                   Vernon           CA      90058
 Superior Gate Systems                                        Attn: Michael Allen Harrington   8450 Denver St                                                                   Ventura          CA      93004
 Superior Sanitary Supplies                                                                    1730 Ives Avenue                                                                 Oxnard           CA      93033
 Supply Chain Services LLC                                    Attn: Dan Salley                 7800 Third St N                          Suite 920                               Oakdale          MN      55128
 Susan Y Azizzadeh                                                                             Address Redacted
 Susquehanna Commercial Finance Inc.                                                           2 Country View Rd                        Suite 300                               Malvern          PA      19355
 Sweet Candy Company                                                                           3780 W Directors Row                                                             Salt Lake City   UT      84104
 Swift Transportation Claims                                                                   PO Box 71963                                                                     Chicago          IL      60694-1963
 SwiftTech Solutions Inc.                                                                      214351 Myford Rd                         Suite 140                               Tustin           CA      92780
 SwiftTech Solutions Inc.                                                                      23161 Lake Center Dr                     Suite 209                               Lake Forest      CA      92630
 Swiss Export Risk Insurance SERV                                                              Zeltweg 63                                                                       Zurich                   8032         Switzerland
 Sylvia Sifuentes                                                                              Address Redacted
 System Packaging Co.                                                                          5690 Rickenbacker Rd                                                             Bell             CA      90201
 System Packaging Co. Inc.                                                                     5690 Rickenbacker Rd                                                             Bell             CA      90201
 T. Brooks Construction Inc.                                                                   1325 Cachuma Ave                                                                 Ventura          CA      93004
 T.2. S.r.l.                                                                                   Via S. Rocco 2                                                                   Sondalo          SO      23035        Italy
 Taco Man George                                                                               5953 Paramount Dr                                                                Riverside        CA      92509
 Talent Company LLC                                           c/o TTC AP                       1146 1/2 Menlo Ave                                                               Los Angeles      CA      90006
 Tamperguard                                                                                   632 Rue de Hull                                                                  Lasalle          QC      H8R 1V9      Canada
 Tanadhi, Tanya                                                                                Address Redacted
 Tanadhi, Tanya                                                                                Address Redacted
 Tanya Maclean                                                                                 17855 Von Karman Avenue #500                                                     Irvine           CA      92014
 Tax Advisors Group LLC                                       Attn: Troy Fields                12400 Coit Rd                            Suite 960                               Dallas           TX      75251


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                  Page 43 of 50
                                                                 Case 21-10527-JTD                 Doc 920               Filed 09/21/21             Page 46 of 57
                                                                                                               Exhibit A
                                                                                                         Served via First-Class Mail



                              Name                                         Attention                               Address 1                        Address 2      Address 3             City     State     Zip         Country
 TD Metal Fabricators                                                                         PO Box 181630                                                                    Dallas            TX     75218
 Team Eagle Logistics Inc                                                                     8502 E Via De Ventura                    Suite 225                               Scottsdale        AZ     85258
 TeamViewer Germany Gmbh                             Attn: Oliver Steil & Stefan Gaiser       Bahnhofsplatz 2                                                                  Göppingen                73033       Germany
 Techno Plumbing Group Inc                                                                    12818 Covello St                                                                 North Hollywood   CA     91605
 Telenet VOIP Inc.                                                                            850 Parkview Dr N                                                                El Segundo        CA     90245
 Tempco Electric Heater Corp                                                                  607 N Central Ave                                                                Wood Dale         IL     60191
 Tenorio, Marco                                                                               Address Redacted
 Teocal Transport Inc.                                                                        2101 Garden St                                                                   San Leandro       CA    94577
 Tequipment                                                                                   205 Westwood Ave                                                                 Long Branch       NJ    07740-6564
 Terrys Testing Inc.                                                                          16280 Canon Ln                                                                   Chino Hills       CA    91709
 Teslevich, Michael A                                                                         Address Redacted
 Texas Bearings of Dallas                                                                     4922 S 2nd St                                                                    Dallas            TX    75210
 Texas Bond Review Board                             Attn: Jean Gard                          6988 Lebanon Rd                          Suite 103                               Frisco            TX    75034
 Texas Capital Bank                                                                           2000 McKinney Ave                        Suite 700                               Dallas            TX    75201
 Texas Capital Bank                                                                           2350 Lakeside Blvd                       Suite 15                                Richardson        TX    75082
 Texas Commission on Environmental Quality                                                    12100 Park 35 Cir                                                                Austin            TX    78753
 Texas Comptroller of Public Accounts                                                         PO Box 13528                             Capitol Station                         Austin            TX    78711-3528
 Texas Comptroller Public Accounts                   Unclaimed Property Claims Section        LBJ State Office Bldg                    111 E 17th St                           Austin            TX    78711
 Texas Department of Agriculture                                                              PO Box 12077                                                                     Austin            TX    78711-2077
 Texas Dept of Licensing Division                                                             PO Box 12157                                                                     Austin            TX    78711-2157
 Texas Disposal Systems                              Attn: Ryan Hobbs                         PO Box 660816                                                                    Dallas            TX    75266-0816
 Texas Franchise Tax Board                                                                    PO Box 149348                                                                    Austin            TX    78714-9348
 Texas Mutual Insurance Co                                                                    PO Box 841843                                                                    Dallas            TX    75284-1843
 Texas Mutual Insurance Co.                                                                   PO Box 12058                                                                     Austin            TX    78711
 Texas Mutual Insurance Company                      Office of the General Counsel            2200 Aldrich Street                                                              Austin            TX    78723
 Texas National Resource & Conservation Commission                                            PO Box 13087                                                                     Austin            TX    78711-3087
 Texas Office of the Attorney General                                                         300 W 15th St                                                                    Austin            TX    78701
 Texas Process Equipment                                                                      5215 Ted St                                                                      Houston           TX    77040
 Texas Secretary of State                                                                     1100 Congress Ave                                                                Austin            TX    78701
 TFA Trade Finance Advisors SA                                                                Via Guido Calgari 2                                                              Lugano                  6900         Switzerland
 TFA Trade Finance Advisors SA                                                                Via Stefano Franscini, 15                                                        Lugano                  CH-6900      Switzerland
 The 5S Store                                                                                 16 Lomar Park                            Unit 8                                  Pepperell         MA    01463
 The Brian G Trust                                                                            P.O. BOX 2591                                                                    Huntington Park   CA    90255
 The Business Legal Group                                                                     225 S Lake Ave                           Suite 300                               Pasadena          CA    91101
 The Calarosa Group Inc.                                                                      2400 Latigo Ave                                                                  Oxnard            CA    93030
 The Cary Company                                    Attn: Diana Wagner                       1195 W Fullerton Ave                                                             Addison           IL    60101
 The Coca-Cola Cross Enterprise Procurement Group                                             One Coca-Cola Plaza                                                              Atlanta           GA    30313
 The Continental Insurance Company                                                            151 N Franklin St                                                                Chicago           IL    60606
 The Continental Insurance Company                   CNA                                      1000 Wilshire Blvd                       18th Floor               Suite 1800     Los Angeles       CA    90017
 The Cope Company Salt                               Attn: Jenn Horn                          549 West Roseville Rd                                                            Lancaster         PA    17601
 The Guardian Life Insurance Company of America                                               10 Hudson Yards                                                                  New York          NY    10001
 The Lion Group                                                                               11809 Blue Creek Dr                                                              Aledo             TX    76008
 The Lubrizol Corporation                            c/o Paratherm - A Division of Lubrizol   2009 Renaissance Blvd                                                            King Of Prussia   PA    19406
 The Lubrizol Corporation                            c/o PNC Bank                             3013 Solution Center                                                             Chicago           IL    60677-3000
 The Metropolitan Edison Company                                                              2800 Pottsville Pike                                                             Reading           PA    19605
 The Mundy Companies                                                                          11150 Wildcrest Dr                       Suite 300                               Houston           TX    77099
 The Restaurant Store                                                                         845 Woodland Rd                                                                  Wyomissing        PA    19610
 The Theodore G Trust                                                                         P.O. BOX 2591                                                                    Huntington Park   CA    90255
 The Travelers Insurance Companies                                                            One Tower Square                                                                 Hartford          CT    06183
 The Travelers Lloyds Insurance Company                                                       PO Box 660307                                                                    Dallas            TX    75266
 Thermoformer Parts Suppliers                                                                 3818 Terry Diane                                                                 Beaverton         MI    48612
 Thermoformer Parts Suppliers                                                                 3818 Terry Dianne St                                                             Beaverton         MI    48612-8652
 Thermoforming Systems LLC                           Attn: James Naughton                     1601 W Pine St                                                                   Union Gap         WA    98903
 Thermoforming Systems LLC                           Attn: Stephen PH Rachlis, Esq            328 No Broadway                          2nd Floor                               Nyack             NY    10960
 Thielen, Ryan                                                                                Address Redacted
 Thomas Edwards Group                                                                         5151 Belt Line Rd                        Suite 350                               Dallas            TX    75254
 Thomas Scientific                                                                            PO Box 99                                1654 High Hill Rd                       Swedesboro        NJ    08085
 Thomas, Arnetta                                                                              Address Redacted
 Thompson Gundrilling Inc.                                                                    13840 Saticoy St                                                                 Van Nuys          CA    91402
 Thompson, DeAndre                                                                            Address Redacted
 Thompson, LeVarrus                                                                           Address Redacted
 Thrasher, Kelly                                                                              Address Redacted
 Tier Rack Corporation                                                                        425 Sovereign Ct                                                                 Ballwin           MO    63011
 Tierney Industrial Warehouse Inc.                                                            1401 W Cliff Dr                          PO Box 442                              Logansport        IN    46947
 Tiffany Valle                                                                                Address Redacted
 Tigunia LLC                                                                                  PO Box 31014                                                                     Edmond            OK    73003
 Tigunia LLC                                         Attn: Bret Weber                         PO Box 31014                                                                     Edmond            OK    73003
 Tim Guzzy Services Inc                                                                       5136 CALMVIEW AVE                                                                Baldwin Park      CA    91706
 Tinius Olsen Testing Machine Co                                                              1065 Easton Rd                                                                   Horsham           PA    19044


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                               Page 44 of 50
                                                              Case 21-10527-JTD           Doc 920               Filed 09/21/21                  Page 47 of 57
                                                                                                      Exhibit A
                                                                                                Served via First-Class Mail



                               Name                                    Attention                          Address 1                              Address 2      Address 3               City   State       Zip      Country
 Tinoco, Conrrado                                                                    Address Redacted
 Tipsword, Edward                                                                    Address Redacted
 Titan Packaging Corp.                            c/o Goodman Factors                3010 LBJ Freeway                                                                       Dallas             TX      75234
 Titus Manufacturing Services Inc.                Attn: Veronica Arevalos            696 San Ramon Valley Blvd                     Suite 373                                Danville           CA      94526
 Tlacuani Mexican Restaurant                                                         5005 Kutztown Rd                                                                       Temple             PA      19560
 TLD Logistics                                                                       1300 Everett Rd                                                                        Knoxville          TN      37932
 TM Bailey Services LLC                           Attn: Todd Bailey                  4224 Pottsville Pike                                                                   Reading            PA      19605
 TMC Logistics                                                                       6115 SW Leland Ave                                                                     Des Moines         IA      50321
 T-Mobile                                                                            PO Box 742596                                                                          Cincinnat          OH      45274-2598
 Tobias, Edgar                                                                       Address Redacted
 Tokio Marine HCC – New Jersey                                                       111 Town Square Place                         Suite 1405                               Jersey City        NJ      07310
 Tokio Marine HCC – Texas                                                            13403 Northwest Fwy                                                                    Houston            TX      77040
 Tokio Marine HCC Global - D&O Group              Attn: Andy Morgan                  8 Forest Park Dr                                                                       Farmington         CT      06032
 Tom Rissmann                                                                        6615 Grand Avenue, Ste B-118                                                           Gurnee             IL      60031
 Toner World                                                                         5755 Oberlin Dr                               Suite 301                                San Diego          CA      92121
 Tonkin Plumbing Inc.                                                                PO Box 2886                                                                            Riverside          CA      92516
 Tony Martin                                      c/o Security Signal Devices, Inc   1740 N Lemon St                                                                        Anaheim            CA      92801
 Tooling Technology LLC                                                              100 Enterprise Dr                                                                      Fort Loramie       OH      45845
 Tooling Technology LLC                           Gene B Ranly                       100 Enterprise Dr                                                                      Fort Loramie       OH      45845
 Top Trans Logistics LLC                          Attn: Kenny Lee                    14251 Firestone Blvd                          Suiet 130                                La Mirada          ca      90638
 Torn & Glasser Inc.                                                                 1800 W Holt Ave                                                                        Pomona             CA      91768
 Tornow Jr., Donald N                                                                Address Redacted
 Torque Tools Inc.                                                                   9421 FM 2920                                  Bldg 2                                   Tomball            TX      77375
 Torres Hernandez, Eduardo                                                           Address Redacted
 Torres Lemus, Elizabeth                                                             Address Redacted
 Torres Tires                                                                        261 Cotton Dr                                                                          Mansfield          TX      76063
 Torres Valdez, Juana                                                                Address Redacted
 Torres, Maria                                                                       Address Redacted
 Torres, Miguelina                                                                   Address Redacted
 Total Fire & Safety Inc                                                             7909 Carr St                                                                           Dallas             TX      75227
 Total Quality Logistics                                                             PO Box 634558                                                                          Cincinnati         OH      45263-4558
 Total Quality Logistics LLC                                                         PO Box 799                                                                             Milford            OH      45150
 Total Recycle Inc.                               Attn: Tom Sassaman                 2650 Audubon Rd                                                                        Audubon            PA      19403
 Total Transportation & Dist Inc.                                                    210 E Lambert Rd                                                                       Fullerton          CA      92835
 TotalRecycle Inc.                                Attn: Gregory W. Fox, Esq.         2650 Audubon Road                                                                      Audubon            PA      19403
                                                                                     Attn: Michael G. Menkowitz, Esq. & Jason C.
 TotalRecycle Inc.                                c/o Fox Rothschild LLP             Manfrey, Esq.                                 2000 Market St            20th Floor     Philadelphia       PA      19103-3222
 Total-Western Inc                                                                   8049 Somerset Blvd                                                                     Paramount          CA      90723
 Towards Zero Co.                                 Attn: Steve Smith                  8200 S Quebec St                              Suite A3108                              Centinnial         CO      80112
 Toyota Financial Services                                                           PO Box 660926                                                                          Dallas             TX      75266-0926
 Toyota Financial Services #1                     Attn: Natalie Herndon, AR          PO Box 660926                                                                          Dallas             TX      75266-0926
 Toyota Financial Services #2                                                        PO Box 660926                                                                          Dallas             TX      75266-0926
 Toyota Industries Commercial Finance Inc.                                           PO Box 9050                                                                            Dallas             TX      75019-9050
 Toyota Industries Commercial Finance Inc.        Attn: Joanna Lopez                 PO Box 660926                                                                          Dallas             TX      75266-0926
 Toyota Industries Commercial Finance Inc.        c/o Swanson Martin & Bell LLP      Attn: Charles S. Stahl, Jr.                   2525 Cabot Dr             Suite 204      Lisle              IL      60532
 Toyota Industries Commercial Finance, Inc.                                          PO Box 660926                                                                          Dallas             TX      75266-0926
 Toyota Industries Commercial Finance, Inc.       c/o Swanson, Martin & Bell, LLP    Attn: Charles S. Stahl, Jr.                   2525 Cabot Dr             Suite 204      Lisle              IL      60532
 Toyota Industries Commercial Finance, Inc.       Joanna Lopez                       P.O. Box 660926                                                                        Dallas             TX      75266-0926
 Toyota Industries Commercial Finance,l Inc.      Joanna Lopez                       P.O. Box 660926                                                                        Dallas             TX      75266-0926
 Toyota Motor Corporation                                                            PO Box 3457                                                                            Torrance           CA      90510
 Toyota Motor Credit Corporation                                                     PO Box 2431                                                                            Carol Stream       IL      60132
 TR Chem Solutions LLC                            Attn: Thomas J. Rissmann           6615 Grand Ave                                Suite B-118                              Gurnee             IL      60031
 TR Chem Solutions, LLC                           Attn: Thomas Rissmann              6615 Grand Avenue, Ste B-118                                                           Gurnee             IL      60031
 Traffic Tech Inc.                                                                   111 E Wacker Dr                               Suite 2500                               Chicago            IL      60601
 Trailer Leasing Solutions LLC                                                       7669 Confederate Park Rd                                                               Fort Worth         TX      76108-9322
 TrainUp.com                                      c/o Tillman Learning LLC           PMB 933                                       4848 Lemmon Ave           Suite 100      Dallas             TX      75219-1401
 TRANE U.S. INC.                                                                     FILE 56718                                                                             Los Angeles        CA      90074-6718
 Trane U.S. Inc.                                  dba Trane                          31253 E. Imperial Highway                                                              Brea               CA      92821
 Trane USA Inc.                                   dba Trane                          3253 E Imperial Hwy                                                                    Brea               CA      92821
 TranPak Inc.                                                                        1209 Victory Ln                                                                        Madera             CA      93637-5059
 Transend Logistics LLC                                                              1948 W Carroll St                                                                      Chicago            IL      60612
 Trans-Environmental Services Inc.                                                   PO Box 1607                                                                            Colton             CA      92324
 Trans-Environmental Services, Inc                Megan Miller                       P.O. Box 1607                                                                          Colton             CA      92324
 Transfix Inc.                                                                       PO Box 392240                                                                          Pittsburgh         PA      15251-924
 Transgroup International                                                            18850 8th Ave S                               Suite 100                                Seattle            WA      98148
 Transportation Alliance Bank Inc.                Attn: Legal Department             4185 Harrison Blvd                                                                     Ogden              UT      84403
 Travaini Pumps USA Inc.                                                             200 Newsome Dr                                                                         Uorktown           VA      23692
 Travelers Property Casualty Company of America                                      PO Box 5600                                                                            Hartford           CT      06102-5600
 TRC Master Fund LLC                              Attn: Terrel Ross                  100 Merrick Rd                                Suite 308E                               Rockville Centre   NY      11570


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                             Page 45 of 50
                                                                            Case 21-10527-JTD                    Doc 920                 Filed 09/21/21                    Page 48 of 57
                                                                                                                               Exhibit A
                                                                                                                        Served via First-Class Mail



                             Name                                                      Attention                             Address 1                                     Address 2            Address 3             City     State       Zip      Country
 TRC Master Fund LLC                                             Attn: Terrel Ross                          PO Box 633                                                                                      Woodmere           NY      11598
 Trelleborg Applied Technologies                                                                            24 Teed Dr                                                                                      Randolph           MA      02368
 Tri County Tool Inc.                                                                                       109 N Olive St                                                                                  Santa Paula        CA      93060
 Tria America Inc.                                                                                          10918 Granite St                                                                                Charlotte          NC      28273
 Trigon Plastics LLC                                                                                        172 Orlan Rd                                                                                    New Holland        PA      17557
 Trimax Systems Inc.                                             Attn: Dava Halse                           565 Explorer St                                                                                 Brea               CA      92821
 Trinidad Lozada                                                                                            Address Redacted
 Trinity Logistics Inc                                                                                      PO Box 1620                                                                                     Seaford            DE      19973
 Trinity Logistics Inc                                                                                      PO Box 62702                                                                                    Baltimore          MD      21264-2702
 Trinity Logistics Inc.                                          Attn: Doug Potvin                          50 Fallon Ave                                     PO Box 1620                                   Seaford            DE      19973
 Trinity Logistics, Inc                                                                                     50 Fallon Ave                                                                                   Seaford            DE      19973
 Trinity Packaging Supply LLC                                                                               220 Laurel Rd                                     Suite 204                                     Voorhees           NJ      08043
 Tripoint Logistics LLC                                                                                     850 Calcon Hook Rd                                Suite 6                                       Sharon Hill        PA      19079
 Troncoso, Luz                                                                                              Address Redacted
 Truck Rail Handling Inc.                                                                                   45051 INDUSTRIAL DRIVE                                                                          Fremont            CA      94538
 Trujillo, Kevin                                                                                            Address Redacted
 Trutech Precision                                               Attn: Frank Rayburn                        18565 Soledad Canyon Rd                           Suite 242                                     Santa Clarita      CA      91351

 TSG Shelf II Acquisition, LLC                                   c/o Morris, Nichols, Arsht & Tunnell LLP   Attn: Joseph C. Barsalona II & Robert J. Dehney   1201 N Market St, 16th Floor   PO Box 1347    Wilmington         DE      19899-1347
 TSG Shelf II Acquisition, LLC                                   c/o Willkie Farr & Gallagher LLP           Attn: Paul V. Shalhoub & Ciara A. Copell          787 Seventh Ave                               New York           NY      10019
 Tsurumi (America) Inc.                                                                                     1625 Fullerton Ct                                                                               Glendale Heights   IL      60139
 T-T Electric Usa                                                                                           206 Enterprises Rd                                Suite 300                                     Delafield          WI      53018
 Tuff Wrap Installations Inc.                                                                               2080 Detwiler Rd                                  Suite 2                                       Harleysville       PA      19438
 Tulais, Luz                                                                                                Address Redacted
 Tulco                                                                                                      5240 E Pine St                                                                                  Tulsa              OK      74115
 Tulsa Recycle & Transfer Inc.                                                                              1150 N Peoria Ave                                                                               Tulsa              OK      74106
 Tummy Stuffer                                                                                              1159 Iowa Ave                                     Suite O                                       Riverside          ca      92507
 Turner, Darryl                                                                                             Address Redacted
 Turnkee General Contractors Inc.                                                                           11969 Challenger Ct                                                                             Moorpark           CA      93021
 Tyrone Williams                                                                                            Address Redacted
 U.S. Bank As Paying Agent                                                                                  214 N Cryon St                                    26th Floor                                    Charlotte          NC      28202
 U.S. Customs and Border Protection                              Attn: Revenue Division, Bankruptcy Team    6650 Telecom Dr                                   Suite 100                                     Indianapolis       IN      46278
 U.S. Environmental Protection Agency                            Office of the Administrator                1200 Pennsylvania Ave NW                                                                        Washington         DC      20460
 U.S. Environmental Protection Agency                            Region 1                                   5 Post Office Square                              Suite 100                                     Boston             MA      02109-3912
 U.S. Environmental Protection Agency                            Region 10                                  1200 Sixth Ave                                    Suite 155                                     Seattle            WA      98101
 U.S. Environmental Protection Agency                            Region 2                                   290 Broadway                                                                                    New York           NY      10007-1866
 U.S. Environmental Protection Agency                            Region 3                                   1650 Arch St                                                                                    Philadelphia       PA      19103-2029
 U.S. Environmental Protection Agency                            Region 4                                   Atlanta Federal Center                            61 Forsyth St SW                              Atlanta            GA      30303-3104
 U.S. Environmental Protection Agency                            Region 5                                   77 W Jackson Blvd                                                                               Chicago            IL      60604-3507
 U.S. Environmental Protection Agency                            Region 6                                   1201 Elm St                                       Suite 500                                     Dallas             TX      75270
 U.S. Environmental Protection Agency                            Region 7                                   11201 Renner Blvd                                                                               Lenexa             KS      66219
 U.S. Environmental Protection Agency                            Region 8                                   1595 Wynkoop St                                                                                 Denver             CO      80202-1129
 U.S. Environmental Protection Agency                            Region 9                                   75 Hawthorne St                                                                                 San Francisco      CA      94105
 U.S. Small Business Administration                                                                         409 3rd St., SW                                                                                 Washington         DC      20416
 Uber Freight LLC                                                                                           PO Box 74007178                                                                                 Chicago            IL      60674
 Uber Freight LLC                                                Attn: Ashley Jaros                         1455 Market St                                                                                  San Francisco      CA      94103
 UBP - San Luis Obispo Inc.                                      dba Ultrex Business Products               712 Fiero Ln                                      Suite 33                                      San Luis Obispo    CA      93401
 UE Systems                                                      Attn: Pat Malanka                          14 Hayes St                                                                                     Elmsford           NY      10523
 UE Systems Inc.                                                 Attn: Accounts Receivable                  14 Hayes St                                                                                     Elmsford           NY      10523
 UGI Energy                                                      Attn: Rhiannon Hazzard                     PO Box 15503                                                                                    Wilmington         DE      19886-5503
 UGI Utilities                                                                                              P.O. Box 15503                                                                                  Wilmington         DE      19886-5503
 UGI Utilities, Inc.                                             Melanie Anderson                           P.O. Box 13009                                                                                  Reading            PA      19612
 UGI Utilities, Inc.                                             Melanie Anderson                           P.O.Box 13009                                                                                   Reading            PA      19612
 UGI Utilities, Inc.                                             Raymond Patella                            675 Morris Avenue                                                                               Springfield        NJ      07081
 Uilkie, Zackary                                                                                            Address Redacted
 Uline                                                                                                      PO Box 88741                                                                                    Chicago            IL      60680-1741
 Uline                                                           Attn: Nancy L Halcom                       12575 Uline Dr                                                                                  Pleasant Prairie   WI      53158
 UMB Bank                                                        Corporate Trust Services                   PO Box 419692                                                                                   Kansas City        MO      64141-7014
 UMB Bank N.A., as Trustee                                                                                  120 S Sixth St                                    Suite 1400                                    Minneapolis        MN      55402

 UMB Bank N.A., in its separate capacities as TX DIP Agent, PA                                              Attn: Michael D. Messersmith, Sarah Gryll, &
 DIP Agent, TX Bonds Trustee, and PA Bonds Trustee             c/o Arnold & Porter Kaye Scholer LLP         Ginger Clements                                   70 W Madison St                Suite 4200     Chicago            IL      60602-4231

 UMB Bank N.A., in its separate capacities as TX DIP Agent, PA                                              Attn: David B. Stratton, Evelyn J. Meltzer, &     Hercules Plaza 1313 N Market St
 DIP Agent, TX Bonds Trustee, and PA Bonds Trustee               c/o Troutman Pepper Hamilton Sanders LLP   Kenneth A. Listwak                                Suite 5100                      PO Box 1709   Wilmington         DE      19899-1709
 UMB Bank, N.A.                                                  c/o Arnold & Porter Kaye Scholer LLP       Attn Michael D. Messersmith                       70 W Madison St                 Suite 4200    Chicago            IL      60602
 UMB Bank, N.A. (as Administrative Agent)                        Attn: Gordon Gendler                       120 S Sixth St                                    Suite 1400                                    Minneapolis        MN      55402
 UMB Bank, N.A., as Prepetition Trustee on behalf of the PA
 2019 and 2020 Bondholders                                       Gordon Gendler                             120 S Sixth St                                    Suite 1400                                    Minneapolis        MN      55402


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                                             Page 46 of 50
                                                                          Case 21-10527-JTD                  Doc 920               Filed 09/21/21             Page 49 of 57
                                                                                                                         Exhibit A
                                                                                                                   Served via First-Class Mail



                               Name                                                   Attention                            Address 1                          Address 2   Address 3               City   State       Zip         Country
 UMB Bank, N.A., as Prepetition Trustee on behalf of the TX
 Bondholders                                                  Gordon Gendler                            120 S Sixth St                           Suite 1400                           Minneapolis        MN      55402
 UMB Financial Corporation                                                                              1010 Grand Blvd                                                               Kansas City        MO      64106
 UMGA Logistics Inc.                                                                                    223 W Camp Wisdom Rd                     Suite A                              Duncanville        TX      75116
 Una-Dyn                                                                                                11700 Shannon Dr                                                              Fredericksburg     VA      22408
 UniFi Manufacturing Inc.                                                                               PO Box 602749                                                                 Charlotte          NC      28260-2749
 Unifirst Corporation                                                                                   10244 Norris Ave                                                              Pacoima            CA      91331
 Uniform Nationwide LLC.                                                                                7247 Hayvenhurst Ave                     Suite A-7                            Van Nuys           CA      91406
 Union Bank                                                                                             400 California St                                                             San Francisco      CA      94104
 UniSensor Sensorststeme GmbH                                 Attn: Christine Brandt                    AM Sandfeld 11                                                                Karlsruhe                  D-76149      Germany
 UNISensor USA Inc.                                                                                     PO Box 631                               2495 Cadmus Rd                       Adrian             MI      49221
 United Mechanical                                                                                      11540 Plano Rd                                                                Dallas             TX      75243
 United Polymers Inc.                                                                                   14385 Industry Circle                                                         La Mirada          CA      90638
 United Rentals                                                                                         10999 Nardo St                                                                Ventura            CA      93004
 United Rentals Inc.                                          fka BlueLine Rental                       PO Box 840514                                                                 Dallas             TX      75284-0514
 United Riggers & Erectors Inc.                                                                         4188 Valley Boulevard                                                         Walnut             CA      91789
 United Site Services Of CA Inc                                                                         118 Flanders Rd                                                               Westborough        MA      01581
 United Staffing Associates LLC                                                                         505 Higuera St                                                                San Luis Obispo    CA      93401
 United States Plastic Corp                                                                             1390 Neubrecht Rd                                                             Lima               OH      45801-3120
 United States Post Office                                                                              2100 N 13th St                                                                Reading            PA      19612
 Universal Dynamics Inc.                                      Attn: Sharon Whilby & Chris Johnson       11700 Shannon Dr                                                              Fredericksburg     VA      22408
 UNIVERSAL FUNDING LLP                                                                                  PO Box 740                                                                    Maywood            NJ      07607-0740
 Universal Traffic Service Inc                                                                          5500 International Pkwy SE                                                    Grand Rapids       MI      49512
 Univoip Inc.                                                 Attn: Elena Savage                        830 Parkview Dr N                                                             El Segundo         CA      90245
 Unix Packaging Inc                                                                                     9 Minson Way                                                                  Montebello         CA      90640
 Unlimited Plastics Inc.                                                                                425 S Rancho Ave                                                              Colton             CA      92324
 Updike Distribution Logistics                                                                          435 S 59th Ave                           Suite 100                            Phoenix            AZ      85043
 Upper Macungie Township                                      Attn: Bruce Koller                        8330 Schantz Rd                                                               Breinigsville      PA      18031
 UPS                                                                                                    PO Box 650116                                                                 Dallas             TX      75265-0116
 UPS                                                                                                    PO Box 894820                                                                 Los Angeles        CA      90189-4820
 UPS Customs Brokerage                                                                                  1930 Bishop Ln                           Suite 300                            Louisville         KY      40218
 UPS Freight                                                                                            PO Box 650690                                                                 Dallas             TX      75265-0690
 UPS Supply Chain Solutions Inc.                                                                        28013 Network Place                                                           Chicago            IL      60673-1280
 Urbina, Elena                                                                                          Address Redacted
 Uribe, Brandon                                                                                         Address Redacted
 Uribe, Freddy                                                                                          Address Redacted
 Uriel Vega                                                                                             Address Redacted
 US Department of Homeland Security                           Attn: Office of the Executive Secretary   2707 Martin Luther King Jr Ave SE        MS 0525                              Washington         DC      20528-0525
 US Dept of Labor                                             Attn: ERISA - Civil Penalties             PO Box 71360                                                                  Philadelphia       PA      19176-1360
 US Express Printing                                          Attn: Brandi Barlet                       2845 North 5th St Hwy                                                         Reading            PA      19605
 US Healthworks Medical Group of Texas                                                                  PO Box 404974                                                                 Atlanta            GA      30384-4974
 US Merchants                                                                                           8737 Wilshire Blvd                                                            Beverly Hills      CA      90211
 US Scrap Management Inc.                                                                               64 Larch Drive                                                                New Hyde Park      NY      11040
 USA Bluebook                                                                                           PO Box 9004                                                                   Gurnee             IL      60031-9004
 Used Cardboard Boxes Inc.                                                                              4032 Wilshire Blvd, Suite 402                                                 Los Angeles        CA      90010
 Valdes Carrillo, Porfirio G.                                                                           Address Redacted
 Valdez, Anna                                                                                           Address Redacted
 Valdez, Maria                                                                                          Address Redacted
 Valemi Inc.                                                  Attn: Juan Hernandez                      16267 Village Meadow Dr                                                       Riverside          CA      92507
 Valenzuela, Araceli                                                                                    Address Redacted
 Valera, Antoni                                                                                         Address Redacted
 Valladares, Ana                                                                                        Address Redacted
 Valle Lara, Noemi                                                                                      Address Redacted
 Valle, David                                                                                           Address Redacted
 Valle, Jose                                                                                            Address Redacted
 Valle, Tiffany L                                                                                       Address Redacted
 Valles, Aaron                                                                                          Address Redacted
 Value Logistics Inc.                                                                                   2400 Herodian Way SE                     Suite 220                            Smyrna             GA      30080
 Van Dyk Recycling Solutions                                  Attn: Elvira Manevich                     360 Dr Martin Luther King Jr Dr                                               Norwalk            CT      06854
 Van Hoove, Robert                                                                                      Address Redacted
 VARIETY PRINTING & GRAPHICS                                                                            17618 Sherman Way                                                             Van Nuys           CA      91406
 Vasquez, Christian                                                                                     Address Redacted
 Vasquez, Felix                                                                                         Address Redacted
 Vasquez, Julio                                                                                         Address Redacted
 Vasquez, Sammy                                                                                         Address Redacted
 Vasquez, Santiago                                                                                      Address Redacted
 Vassell, Brandon                                                                                       Address Redacted
 Vazquez, Francisco                                                                                     Address Redacted
 Vazquez, Jerson                                                                                        Address Redacted


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                         Page 47 of 50
                                                   Case 21-10527-JTD               Doc 920              Filed 09/21/21             Page 50 of 57
                                                                                              Exhibit A
                                                                                        Served via First-Class Mail



                               Name                         Attention                             Address 1                        Address 2             Address 3             City     State       Zip         Country
 VC Tax Collector                                                             800 S Victoria Ave                                                                     Ventura            CA      93009-1290
 Vector Transportation Co.                                                    PO Box 3292                                                                            Tupelo             MS      38803-3292
 Vega America Inc.                                                            5000 Birch St                           Suite 4500                                     Newport Beach      CA      92660
 Vega America Inc.                     Attn: Don Jackson                      4241 Allendorf Drive                                                                   Cincinnati         OH      45209
 Vega, Beatriz                                                                Address Redacted
 Vega, Patrisia                                                               Address Redacted
 Vega, Uriel                                                                  Address Redacted
 Velasquez, Carlos                                                            Address Redacted
 Velazquez, Damaris                                                           Address Redacted
 Velez, Jean                                                                  Address Redacted
 Velocity Freight Transport Inc.                                              5204 Tennyson Pkwy                      Suite 100                                      Plano              TX      75024
 Veloz, Etnia                                                                 Address Redacted
 Venancio Reyes                                                               Address Redacted
 Venezia                               Attn: Mark Bullard                     86 Airport Rd.                                                                         Pottstown          PA      19464
 Venezia                               Mark Bullard                           PO Box 909                                                                             Royersford         PA      19468
 Venezia Logistics                                                            PO Box 909                                                                             Royersford         PA      19468
 Ventura County APCD                                                          4567 Telephone Rd                       Suite 200                                      Ventura            CA      93003-5665
 Ventura County Control Systmes        Attn: Octavio De Lao                   505 El Paseo Rd                                                                        Ojai               CA      93023
 Ventura County CPR                    Attn: Victor A Sepulveda               1650 E Gonzalez Rd                      Suite 238                                      Oxnard             CA      93036
 Ventura County Tax Collector          Bankruptcy                             800 S Victoria Ave                                                                     Ventura            CA      93009-1290
 Ventura Steel                                                                PO Box 507                                                                             Oxnard             CA      93032-0507
 Vera, Maria                                                                  Address Redacted
 Verdeco Recycling Inc.                                                       8685 Bowers Ave                                                                        South Gate         CA      90280
 Veritiv Canada Inc                    c/o T46082U                            PO Box 46082                            Stn A                                          Toronto            ON      M5W 4K9      Canada
 Veritiv Logistics Solutions                                                  1000 Abernathy Rd NE                    Bldg 400                        Suite 1700     Atlanta            GA      30328
 Veritiv Operating Company                                                    10574 Acacia St                         Suite D5                                       Rancho Cucamonga   CA      91730
 Veritiv Operating Company             c/o Commercial Collection Corp of NY   Attn: John Holler                       34 Seymour St                                  Tonawanda          NY      14150
 Verizon                                                                      PO Box 16810                                                                           Newark             NJ      07101-6810
 Verizon                                                                      PO Box 660108                                                                          Dallas             TX      75266-0108
 VERIZON ADVANCED DATA INC.                                                   PO Box 14084A                                                                          Newark             NJ      07198-0084
 VERIZON COMMUNICATIONS                                                       PO Box 920041                                                                          Dallas             TX      75392-0041
 Verizon Wireless #1                                                          PO Box 660108                                                                          Dallas             TX      75266-0108
 Verizon Wireless #2                                                          PO Box 660108                                                                          Dallas             TX      75266-0108
 Verizon Wireless Services LLC                                                One Verizon Way                                                                        Basking Ridge      NJ      07920
 VFK Head Corp.                                                               Rm A-801, WooLim Blue-Nine              Yeomchang-dong 240-21           Kangseo-gu     Seoul                                   South Korea
 VFS Fire & Security Services          Attn: Melissa Clemens                  501 W Southern Ave                                                                     Orange             CA      92865
 Victor Gonzalez                                                              Address Redacted
 Victor Olivares                                                              Address Redacted
 Vien, Hoa                                                                    Address Redacted
 Vijendra Siddhi                                                              Address Redacted
 Vijendra Siddhi                                                              Address Redacted
 Vilchis, Laura                                                               Address Redacted
 Villalobos, Jeremiah                                                         Address Redacted
 Vinmar Polymers America LLC                                                  16825 Northchase Dr                     Suite 1400                                     Houston            TX      77060
 VIP Image Enterprises Inc.                                                   111 Hollie Dr                                                                          Red Oak            TX      75154-6601
 Vision Service Plan                                                          3333 Quality Drive                                                                     Rancho Cordova     CA      95670
 Vision Service Plan                                                          P.O. Box 45210                                                                         San Francisco      CA      94145-5210
 Vision Service Plan - (CA)                                                   PO Box 45210                                                                           San Francisco      CA      94145-5210
 Vision Services Plan - VSP                                                   PO Box 45210                                                                           San Francisco      CA      94145-5210
 Vobian, Benjamin                                                             Address Redacted
 Volt Funding Corporation                                                     PO Box 679307                                                                          Dallas             TX      75267-9307
 Vortex Colorado Inc                                                          File 1525 1801 W Olympic Blvd                                                          Pasadena           CA      91199-1525
 Vortex Industries, Inc                Attn: Michelle Crecelius               20 Odyssey                                                                             Irvine             CA      92618
 Vortex Industries, Inc.               File 1095                              1801 W. Olympic Blvd                                                                   Pasadena           CA      91199
 Vulcan Plastics                                                              333 Three D Systems Circle                                                             Rock Hill          SC      29730
 Vulcan Plastics Technology Co. Ltd.                                          Hongxin Industry Park, No1              Building, 1B Dabuxiang Bao An   Guanlan        Shenzhen                   518000       China
 VWR Funding Inc.                                                             PO Box 640169                                                                          Pittsburgh         PA      15264-0169
 VWR International                                                            100 Matsonford Rd                       Bldg 1                          Suite 200      Radnor             PA      19087-8660
 VWR Part of Avantor                   Attn: Haripriya Gunasekaran            Building One                            100 Matsonford Rd               Suite 200      Radnor             PA      19087
 W B Mason Co Inc                                                             Building one, Suite 200                 100 Matsonford Rd                              Radnor             PA      19087
 W B Mason Co Inc.                     Attn: Lisa Fiore                       59 Centre St                                                                           Brockton           MA      02301
 W B Mason Co Inc.                     Attn: Robert Mirth                     PO Box 981101                                                                          Boston             MA      02298-1101
 W.B. Mason Co. Inc.                                                          59 Centre St                                                                           Brockton           MA      02303
 W.S. Dodge Oil Company Inc.                                                  3710 Fruitland Ave                                                                     Maywood            CA      90270
 W.W. Cannon Inc.                                                             2653 Brenner Dr                                                                        Dallas             TX      75220
 W.W. Grainger Inc.                                                           401 S Wright Road W4W.R47                                                              Janesville         WI      53546
 Wagner Die Supply                                                            2041 Elm Court                                                                         Ontario            CA      91761
 Waldron, Brandon J                                                           Address Redacted
 Wallace, Sidney                                                              Address Redacted


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                        Page 48 of 50
                                                                          Case 21-10527-JTD                 Doc 920              Filed 09/21/21            Page 51 of 57
                                                                                                                       Exhibit A
                                                                                                                 Served via First-Class Mail



                              Name                                                  Attention                             Address 1                        Address 2      Address 3           City        State     Zip         Country
 Walmart                                                                                               5370 Allentown Pike                                                            Temple              PA    19560
 Walnut Industries Inc.                                       Attn: Kathy Burnett                      PO Box 624                                                                     Bensalem            PA    19020
 Walsh, Ashley                                                                                         Address Redacted
 Walsh, Ashley                                                                                         Address Redacted
 Walsh, Jeffrey                                                                                        Address Redacted
 Walters Wholesale Electric                                                                            18626 S Susana Rd                                                              Compton             CA   90221-5621
 Warmkessel, Keith                                                                                     Address Redacted
 Warner & Warner Inc.                                                                                  4030 Corporate Ave                                                             Plover              WI   54467
 Warner & Warner Inc.                                         Attn: Judy Kirschling                    PO Box 308                              4020 Corporate Ave                     Plover              WI   54467
 Warner & Warner Inc.                                         Attn: Stacy McCullough                   106 McDill Ave                          Suite 200                              Stevens Point       WI   54481
 Waste Connection of Texas                                                                             PO Box 742695                                                                  Cincinnati          OH   45274-2685
 Waste Connections Lone Star, Inc.                            c/o Matt Meyers                          12150 Garland Rd                                                               Dallas              TX   75218
 Waste Connections Lone Star, Inc. dba Waste Connections of
 Texas                                                        c/o Parkinson Phinney                    3600 American River Dr.                 Suite 145                              Sacramento          CA   95864
 Waste Management                                             Attn: Shameka Harney                     1001 Fannin                             Suite 4000                             Houston             TX   77002
 Waste Management Recycle America LLC                         c/o Monzack Mersky & Browder PA          Attn: Rachel B. Mersky                  1201 N Orange St        Suite 400      Wilmington          DE   19801
 Wastequip                                                    Attn: Laura Sabarerio                    PO Box 901600                                                                  Cleveland           OH   44190-1600
 Wastequip Manufacturing                                                                               PO Box 603008                                                                  Charlotte           NC   28260-3008
 Watco Supply Chain Services LLC                                                                       2608 Fair Park Blvd                                                            Jonesboro           AR   72403
 Watco Supply Chain Services LLC                                                                       315 W 3rd St-Remittance                 PO Box 959247                          St. Louis           MO   63195-9247
 Water Cannon Inc                                                                                      4300 W Lake Mary Blvd Units #1010-424                                          Lake Mary           FL   32746
 Wawa                                                                                                  3650 Pottsville Pike                                                           Reading             PA   19605
 Waxie Sanitary Supply                                        Attn: Cindy Price                        PO Box 60227                                                                   Los Angeles         CA   90060-0227
 Waxies                                                                                                PO Box 748802                                                                  Los Angeles         CA   90074-8802
 WC of Texas                                                                                           12160 Garland Road                                                             Dallas              TX   75218
 WCR Incorporated                                                                                      2377 Commerce Center Blvd               Suite B                                Fairborn            OH   45324
 Weavers Hardware Company                                     Attn: Ivan Lantz                         200 Spring Ridge Dr                     Suite 205                              Reading             PA   19610
 Webb, Rodney                                                                                          Address Redacted
 Webstaurant Store                                                                                     42 Industrial Circle                                                          Lancaster            PA   17601
 Wedge Electric Inc.                                                                                   1080 N Batavia St                       Suite H                               Orange               CA   92867
 Weichslbaum Engr-Gernot Weichslbaum                                                                   Grossglobnitz 32                                                              Zwettl                    3910         Austria
 Weima America                                                                                         3678 Centre Circle                                                            Fort Mill            SC   29715
 Wells Fargo Bank N.A.                                                                                 PO Box 3072                                                                   Cedar Rapids         IA   52406-3072
 Wells Fargo Bank, N.A.                                                                                PO Box 3072                                                                   Cedar Rapids         IA   52406-3072
 Wells Fargo Bank, N.A.                                       c/o Wells Fargo Equipment Finance, MSG   Attn: La Neice Scott                    800 Walnut St           MAC F0005-055 Des Moines           IA   50309
 Wells Fargo Bank, N.A.                                       c/o Wells Fargo Equipment Finance, MSG   PO Box 001433                                                                 Des Moines           IA   50309
 Wells Fargo Equipment Finance                                Manufacturer Services Group              666 Walnut St                           Suite 700                             Des Moines           IA   50309
 Wells Fargo Equipment Finance                                Manufacturer Services Group              800 Walnut St                           4th Floor                             Des Moines           IA   50309
 Wells Fargo Equipment Finance                                Manufacturer Services Group              PO Box 1433                                                                   Des Moines           IA   50306-1433
 Wells Fargo Equipment Finance                                Manufacturer Services Group              PO Box 3072                                                                   Cedar Rapids         IA   52406-3072
 Wells Fargo Equipment Finance                                Manufacturer Services Group              PO Box 7777                                                                   San Francisco        CA   94120-7777
 West Coast Air Conditioning                                                                           561-A Kinetic Dr                                                              Oxnard               CA   93030
 West Coast Electric Motors                                   Shannon                                  1126 E 5th St                                                                 Oxnard               CA   93030
 West Coast Water Services Inc.                                                                        601 Del Norte Blvd                      Unit A                                Oxnard               CA   93030
 West Dairy Inc.                                              Attn: Tracie Stancavage                  2492 Schuylkill Rd                                                            Spring City          PA   19475
 Westchester Surplus Lines Insurance Co.                                                               Royal Centre Two                        11575 Great Oaks Way    Suite 200     Alpharetta           GA   30022
 Westchester Surplus Lines Insurance Co.                      c/o Chubb Insurance Solutions Agency     202 Halls Mills Rd                                                            Whitehouse Station   NJ   08889-0000
 Westerhoff, Staci                                                                                     Address Redacted
 Western Hydrostatics Inc.                                                                             2301 Windsor Ct                                                                Addison             IL   60101
 WESTERN RUBBER & SUPPLY                                                                               1575 Greenville Road                                                           Livermore           CA   94550
 Weston Foods (Canada) Inc.                                                                            1425 the Queensway Blvd                                                        Etobicoke           ON   M8Z 1T3      Canada
 Wheaton- DWK                                                                                          1501 N Tenth St                                                                Millville           NJ   08332
 Whitaker, Norris                                                                                      Address Redacted
 White, Lisa                                                                                           Address Redacted
 Whiting & Associates Inc.                                                                             PO Box 117616                                                                  Carrollton          TX   75011-7616
 Whittier Grinding Co. Inc.                                                                            8116 Secura Way                                                                Santa Fe Springs    CA   90670
 Wilco Recycling                                              Attn: Valerie Schimmel                   PO Box 430                                                                     Hutto               TX   78634
 Wilk, Allan                                                                                           Address Redacted
 Willdan Energy Solutions                                     Accounts Receivable                      2401 E Katella Avenue Ste 300                                                  Anaheim             CA   92806
 Willdan Energy Solutions                                     Attn: Barbara Schoor                     2701 Loker Ave W Ste 107                                                       Carlsbad            CA   92010
 Willdan Energy Solutions Inc.                                Attn: Accounts Receivable                2401 E Katella Ave                      Suite 300                              Anaheim             CA   92806
 William Aguilar                                                                                       Address Redacted
 William Hurst III                                                                                     Address Redacted
 Williams, Tyrone                                                                                      Address Redacted
 Willie Bailey                                                                                         Address Redacted
 Wilson Company                                                                                        16301 Addisin Rd                        PO Box 9100                            Addison             TX   75001
 Wilson, Christian                                                                                     Address Redacted
 Windmill Equity Fund II, LLC                                                                          301 N. CANON DRIVE, SUITE 205                                                  Beverly Hills       CA   90210
 Windmill Realty Advisors, Inc.                               Legal                                    P.O. Box 98099                                                                 Las Vegas           NV   89193


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                        Page 49 of 50
                                                   Case 21-10527-JTD                         Doc 920                Filed 09/21/21            Page 52 of 57
                                                                                                          Exhibit A
                                                                                                   Served via First-Class Mail



                              Name                             Attention                                    Address 1                         Address 2           Address 3              City   State        Zip         Country
 Windmill Realy Advisors, Inc.                                                          301 N. Canon Drive # 205                                                               Beverly Hills    CA      90210
 Wirz & Company                                                                         444 Colton Ave                                                                         Colton           CA      92324
 WM Recycle America                    Attn: Jacquolyn Mills                            800 Capitol St                           Suite 3000                                    Houston          TX      77002
 WM Recycle America LLC                Attn: Jacquolyn Mills                            800 Capitol St                           Suite 3000                                    Houston          TX      77002
 WM Thermoforming Machines Sa                                                           Via Dei Pioppi 3                                                                       Stabio                   6855         Switzerland
 Wolfpack Protective Services                                                           PO Box 2906                                                                            Winnetka         CA      91396
 Wonderlic Inc.                        Attn: Yvonee Fletcher                            544 Lakeview Pkwy                        Suite 210                                     Vernon Hills     IL      60061
 Wonzo Group Inc.                                                                       401 Tom Landry Fwy                       Suite 225064                                  Dallas           TX      75222
 Work Wear Safety Shoes                                                                 6318 AIrport Fwy                         Suite C                                       Ft. Worth        TX      76117
 Workers Comp Dallas                   c/o Texas Mutual Insurance Co                    PO Box 841843                                                                          Dallas           TX      75284-1843
 Workers Comp PinnPack                 c/o Employers Assurance Co                       2550 Paseo Verde Pkwy                    Suite 100                                     Henderson        NV      89074-7117
 WorldWide of New York Inc.            Attn: Lisa Lee & Jeff SooHoo                     169 Commack Rd                           Suite 339                                     Commack          NY      11725
 Worldwide Polychem (Hk) Limited                                                        11/F Lippo Leighton Tower                103 Leighton Rd                               Causeway Bay                          Hong Kong
 Worthy Tall Industry Co. Limited                                                       Flat/Rm 1402B The Belgian Bank           Bldg.Nos.721-725, Nathan Rd   Mongkok Kl Hk   Hong Kong        HK                   China
 Wright, Kelvin                                                                         Address Redacted
 WTB Solutions Inc.                    Attn: Tarek Aboutouk                             1000 W MacArthur Blvd                    Unit 139                                      Santa Ana        CA      92707
 WW Painting & Construction                                                             5833 Fremont St                                                                        Riverside        CA      92504
 Wyse Logistics Inc.                                                                    6135 Malt Ave                                                                          Commerce         CA      90040
 X-Connect Inc                                                                          860 Hembry St                            Suite 101                                     Lewisville       TX      75057
 Xenco Laboratories                                                                     PO Box 2256                                                                            Stafford         TX      77497
 Xia, Zhuqing                                                                           Address Redacted
 Xpert Safety                          Attn: Charlene Villalobos                        1643 Puddingstone Dr                                                                   La Verne         CA      91750
 XPO Logistics                                                                          13777 Ballantyne Corp Place              Suite 400                                     Charlotte        NC      28277
 XPO Logistics                                                                          27724 Network Place                                                                    Chicago          IL      60673-1277
 XPO Logistics, LLC                    c/o FisherBroyles LLP                            Attn: Deborah L. Fletcher, Partner       338 Sharon Amity Rd           Suite 518       Charlotte        NC      28211
 Yadegari, Nasrin                                                                       Address Redacted
 Yang, Kee                                                                              Address Redacted
 Yard Mule Specialists Inc.                                                             8325 Broadway St                         Suite 202 #120                                Pearland         TX      77581
 Yashari LLC                                                                            1318 Broadway                            Suite 100                                     Santa Monica     CA      90404
 Yeager Supply Inc.                                                                     1440 N 6th Street                                                                      Reading          PA      19601
 Yeager Supply Inc.                    Attn: Sherry Riley                               1440 N 6th St                                                                          Reading          PA      19601
 Yeager Supply Inc.                    Attn: Theresa Racek, Controller                  PO Box 1177                                                                            Reading          PA      19603
 Yeteka Thermoform Kalip Makina                                                         Sanayi Ve Ticaret Ltd STI                Basaksehir                                    Istanbul                              Turkey
 Yokogawa Corporation of America                                                        2 Dart Rd                                                                              Newnan           GA      30265
 Yokogawa Corporation of America       Yokogawa Legal Department                        12530 W Airport Blvd                                                                   Sugar Land       TX      77478
 Yolanda Macias                                                                         Address Redacted
 Yordanka Ramos                                                                         Address Redacted
                                       Attn: Robert S. Brady, Edwin J. Harron, & Kara
 Young Conaway Stargatt & Taylor LLP   Hammond Coyle                                    1000 N King St                                                                         Wilmington       DE      19801
 Your Storage Solutions Inc.                                                            PO Box 723                                                                             Leesport         PA      19533
 YRC Freight Inc.                                                                       PO Box 100129                                                                          Pasadena         CA      91189-0129
 YRC Freight Inc.                                                                       PO Box 730375                                                                          Dallas           TX      75373-0375
 Yum Restaurant Services Group LLC                                                      1441 Gardiner Ln                                                                       Louisville       KY      40213
 Yusaimy Sanchez                                                                        Address Redacted
 Z Automation Co.                                                                       163 N Archer Ave                                                                       Mundelein        IL      60060
 Zambrano, Angel                                                                        Address Redacted
 Zambrano, Nick                                                                         Address Redacted
 Zamora, Medardo                                                                        Address Redacted
 Zamudio, Jorge                                                                         Address Redacted
 Zaragoza, Mario                                                                        Address Redacted
 Zarate, Elizabeth                                                                      Address Redacted
 Zavala, Miguel                                                                         Address Redacted
 Zavala, Paula A                                                                        Address Redacted
 ZDS Communications                    Attn: Alexandra Dubin                            1320 Grant St                                                                          Santa Monica     CA      90405
 Zee Medical Service Co. #34                                                            107 Bryant St                                                                          Ojai             CA      93023
 Zelko, Danielle                                                                        Address Redacted
 Zemarc Corporation                                                                     6431 Flotilla St                                                                       Los Angeles      CA      90040
 Zemarc Corporation                    Attn: Margarita Hristeva                         6431 Flotilla Street                                                                   Commerce         CA      90040
 Zenith Cutter                                                                          5200 Zenith Pkwy                                                                       Loves Park       IL      61111
 Zenith Cutter                         Attn: Stacy Yunk                                 PO Box 8705                                                                            Carol Stream     IL      60197-8705
 Zerma West LLC                                                                         1210 E Glenwood Place                                                                  Santa Ana        CA      92707
 Zimmerman, Jeffrey                                                                     Address Redacted
 Zirkler, Richard                                                                       Address Redacted
 Zoro Tools Inc.                                                                        909 Asbury Dr                                                                          Buffalo Grove    IL      60089
 Zoro Tools Inc.                                                                        PO Box 5233                                                                            Janesville       WI      53547-5233
 Zoro Tools Inc.                       Attn: Credit Services                            PO Box 5233                              401 S Wright Rd                               Janesville       WI      53547-5233




In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                Page 50 of 50
Case 21-10527-JTD   Doc 920   Filed 09/21/21   Page 53 of 57




                    Exhibit B
                                                    Case 21-10527-JTD                Doc 920        Filed 09/21/21         Page 54 of 57

                                                                                        Exhibit B
                                                                                  Served via Electronic Mail

                        Name                                          Attention                                    Address 1                                   Email
                                                                                                                                           bso@saxtonstump.com
    A1 Energy                                     c/o Saxton & Stump LLC                              Attn: Barry A. Solodky               dat@saxtonstump.com
                                                                                                                                           csimon@crosslaw.com
                                                                                                      Attn: Christopher P. Simon, Esq. &   kmann@crosslaw.com
    Allan Company                                 c/o Cross & Simon LLC                               Kevin S. Mann, Esq.                  smacdonald@crosslaw.com
                                                                                                                                           mgottfried@elkinskalt.com
                                                                                                                                           tbrooks@elkinskalt.com
    Allan Company                                 c/o Elkins Kalt Weintraub Reuben Gartside LLP       Attn: Michael I. Gottfried, Esq.     myuen@elkinskalt.com
    Anderson Systems Inc.                         c/o Price Postel & Parma LLP                        Attn: Ryan D. Zick, Esq.             rzick@ppplaw.com
                                                                                                                                           john.demmy@saul.com
    Anderson Systems Inc.                         c/o Saul Ewing Arnstein & Lehr LLP                  Attn: John D. Demmy, Esq.            robyn.warren@saul.com
                                                                                                                                           michael.messersmith@arnoldporter.com
                                                  Attn: Michael Messersmith, Sarah Gryll, & Ginger                                         sarah.gryll@arnoldporter.com
    Arnold & Porter Kaye Scholer LLP              Clements                                                                                 ginger.clements@arnoldporter.com
                                                                                                                                           akramer@otterbourg.com
                                                                                                      Attn: Andrew M. Kramer, David W.     dmorse@otterbourg.com
    Bank Leumi USA                                c/o Otterbourg PC                                   Morse, & Frank J. Pecorelli          fpecorelli@otterbourg.com
                                                                                                                                           knight@rlf.com
                                                                                                                                           queroli@rlf.com
                                                                                                      Attn: John H. Knight & David T.      rbgroup@rlf.com
    Bank Leumi USA                                c/o Richards Layton & Finger PA                     Queroli                              ann-jerominski-2390@ecf.pacerpro.com
                                                                                                      Attn: Eve H. Karasik & Jeffrey S.    ehk@lnbyb.com
    Berks61 Owner LLC                             c/o Levene Neale Bender Yoo & Brill LLP             Kwong                                jsk@lnbyb.com
                                                                                                                                           jedmonson@rc.com
    Berks61 Owner LLC                             c/o Robinson & Cole LLP                             Attn: Jamie L. Edmonson              lshaw@rc.com
                                                                                                                                           jeremy.williams@kutakrock.com
    Blue Ridge Bank                               c/o Kutak Rock LLP                                  Attn: Jeremy S. Williams             amanda.nugent@kutakrock.com
    Blum & Sons Electric Inc.                     c/o Price Postel & Parma LLP                        Attn: Ryan D. Zick, Esq.             rzick@ppplaw.com
                                                                                                                                           john.demmy@saul.com
    Blum & Sons Electric Inc.                     c/o Saul Ewing Arnstein & Lehr LLP                  Attn: John D. Demmy, Esq.            robyn.warren@saul.com
                                                                                                                                           andrea.kendrick@doj.ca.gov
    California Department of Resources Recycling c/o California Department of Justice, Office of the                                       rochelle.udaquillen@doj.ca.gov
    & Recovery                                   Attorney General                                    Attn: Andrea M. Kendrick              bryant.cannon@doj.ca.gov
    California Office of the Attorney General                                                                                              bankruptcy@coag.gov
    CarbonLite Holdings LLC                      c/o Force Ten Partners LLC                                                                bweiss@force10partners.com
                                                                                                                                           joneill@pszjlaw.com
                                                                                                      Attn: James E. O'Neill & Steven W.   sgolden@pszjlaw.com
    CarbonLite Holdings LLC                       c/o Pachulski Stang Ziehl & Jones LLP               Golden                               efile1@pszjlaw.com
    CarbonLite Holdings LLC                       c/o Pachulski Stang Ziehl & Jones LLP               Attn: Jeffrey W. Dulberg             jdulberg@pszjlaw.com
                                                                                                      Attn: Arturo M. Cisneros, Esq.,      arturo@mclaw.org
                                                                                                      William G. Malcolm, Esq., & Nathan   bill@mclaw.org
    City of Riverside                             c/o Malcolm & Cisneros, A Law Corporation           F. Smith, Esq.                       nathan@mclaw.org




In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                      Page 1 of 4
                                                  Case 21-10527-JTD               Doc 920        Filed 09/21/21           Page 55 of 57

                                                                                     Exhibit B
                                                                               Served via Electronic Mail

                         Name                                      Attention                                   Address 1                                   Email
                                                                                                                                      olivia.salvatierra@lgbs.com
                                                                                                                                      dallas.bankruptcy@publicans.com
                                                                                                                                      dallas.bankruptcy@lgbs.com
                                                                                                                                      beth.weller@lgbs.com
     Dallas County                              c/o Linebarger Goggan Blair & Sampson LLP          Attn: Elizabeth Weller             dora.casiano-perez@lgbs.com
     Delaware Office of the Attorney General    Delaware Department of Justice                                                        attorney.general@delaware.gov
     Delaware Secretary of State                Division of Corporations                                                              dosdoc_bankruptcy@state.de.us
     Delaware State Treasury                                                                                                          statetreasurer@state.de.us
                                                                                                                                      norman.kinel@squirepb.com
                                                                                                                                      sarah.conley@squirepb.com
     East West Bank                             c/o Squire Patton Boggs (US) LLP                   Attn: Norman N. Kinel              norman-kinel-4300@ecf.pacerpro.com
     Electronic Systems SPA                     Attn: Villard Bastien                                                                 vbastien@me.com
                                                                                                                                      hhecfb@hershnerhunter.com
     Emerging Acquisitions LLC                  c/o Hershner Hunter LLP                            Attn: Nancy K. Cary                ncary@hershnerhunter.com
                                                                                                                                      john.knapp@millernash.com
                                                                                                                                      edgar.rosales@millernash.com
     Emerging Acquisitions LLC                  c/o Miller Nash Graham & Dunn LLP                  Attn: John R. Knapp, Jr.           dona.purdy@millernash.com
     Everrank Inc.                              PMB 280                                                                               davidha@everrankca.com
     Exact Staff Inc.                           c/o Gellert Scali Busenkell & Brown LLC            Attn: Michael Busenkell, Esq.      mbusenkell@gsbblaw.com
                                                                                                                                      jgentile@beneschlaw.com
                                                                                                                                      kcapuzzi@beneschlaw.com
                                                                                                   Attn: Kevin M. Capuzzi & John C.   debankruptcy@beneschlaw.com
     Fairmont Logistics LLC                     c/o Benesch Friedlander Coplan & Aronoff LLP       Gentile                            lmolinaro@beneschlaw.com
                                                                                                   Attn: Robert M. Hirsh, Esq. &      rhirsh@lowenstein.com
     Indorama Ventures Holdings LP              c/o Lowenstein Sandler LLP                         Nicholas San Filippo IV, Esq.      nsanfilippo@lowenstein.com
                                                                                                   Attn: Eric J. Monzo & Brya M.      emonzo@morrisjames.com
     Indorama Ventures Holdings LP              c/o Morris James LLP                               Keilson                            bkeilson@morrisjames.com
     Internal Revenue Service                   Attn: Susanne Larson                                                                  sbse.insolvency.balt@irs.gov
     Interstate Automobile Network dba Luxury
     Auto Leasing                               c/o Dilworth Paxson LLP                            Attn: Martin J. Weis               mweis@dilworthlaw.com
     Interstate Automobile Network dba Luxury                                                                                         office@stevebryson.com
     Auto Leasing                               c/o Law Office of Steven L. Bryson                 Attn: Steven L. Bryson             slblaw1@aol.com
     Latham & Watkins LLP                       Attn: Andrew C. Ambruoso                                                              andrew.ambruoso@lw.com
     Latham & Watkins LLP                       Attn: James Ktsanes                                                                   james.ktsanes@lw.com
                                                                                                                                      jeff.bjork@lw.com
     Latham & Watkins LLP                       Attn: Jeff Bjork                                                                      carbonlite.lwteam@lw.com
                                                                                                   Attn: Elizabeth Freeman & Vienna   efreeman@jw.com
     LIT Mountain Creek Dallas LLC              c/o Jackson Walker LLP                             F. Anaya                           vanaya@jw.com
                                                                                                                                      jnimeroff@bmnlawyers.com
     Muhlenberg Township Authority              c/o Brown McGarry Nimeroff LLC                     Attn: Jami B. Nimeroff, Esq.       cjones@bmnlawyers.com
     Nahai Insurance Services Inc.              c/o Polsinelli PC                                  Attn: Christopher A. Ward          cward@polsinelli.com
     Nahai Insurance Services Inc.              c/o Polsinelli PC                                  Attn: Randye B. Soref, Esq.        rsoref@polsinelli.com
                                                                                                                                      marcy.smith@troutman.com
                                                                                                                                      wlbank@troutman.com
                                                                                                                                      monica.molitor@troutman.com
In re:Nestle
       CL H Waters NorthLLC,
             Winddown    America
                             et al.Inc.         c/o Troutman Pepper Hamilton Sanders LLP           Attn: Marcy J. McLaughlin Smith    peggianne.hardin@troutman.com
Case No. 21-10527 (JTD)                                                                                                                                                    Page 2 of 4
                                                   Case 21-10527-JTD                   Doc 920        Filed 09/21/21         Page 56 of 57

                                                                                          Exhibit B
                                                                                    Served via Electronic Mail

                        Name                                            Attention                                    Address 1                                 Email
                                                                                                        Attn: Robert S. Hertzberg & Kay     robert.hertzberg@troutman.com
    Nestle Waters North America Inc.             c/o Troutman Pepper Hamilton Sanders LLP               Standridge Kress                    kay.kress@troutman.com
                                                                                                                                            caroline.djang@bbklaw.com
    Niagara Bottling LLC                         c/o Best Best & Krieger LLP                            Attn: Caroline R. Djang, Esq.       laurie.verstegen@bbklaw.com
                                                                                                        Attn: Eric J. Monzo & Brya M.       emonzo@morrisjames.com
    Niagara Bottling LLC                         c/o Morris James LLP                                   Keilson                             bkeilson@morrisjames.com
                                                                                                                                            bronationalecf@weltman.com
    Nissan Motor Acceptance Corp                 c/o Weltman Weinberg & Reis Co. LPA                    Attn: Scott Fink                    sfink@weltman.com
                                                                                                                                            joseph.mcmahon@usdoj.gov
    Office of the U.S. Trustee                   Attn: Joseph J. McMahon, Jr.                                                               ustpregion03.wl.ecf@usdoj.gov
                                                                                                                                            carolina.velarde@bantaminc.com
    Official Committee of Unsecured Creditors    c/o Bantam Materials International                     Attn: Vytas Gruodis                 vytas.gruodis@bantaminc.com
    Official Committee of Unsecured Creditors    c/o Banyan Plastics                                    Attn: Sloan Sherman                 sloan@banyanplastics.com
                                                                                                        Attn: Regina Stango Kelbon, Esq.,   jbibiloni@blankrome.com
                                                                                                        Stanley B. Tarr, Esq., & Jose F.    kelbon@blankrome.com
    Official Committee of Unsecured Creditors    c/o Blank Rome LLP                                     Bibiloni, Esq.                      tarr@blankrome.com;
                                                                                                                                            gordonsmith17@yahoo.com
    Official Committee of Unsecured Creditors    c/o Exact Staff Inc.                                   Attn: Gordon Smith                  kgoodwin@exactstaff.com
                                                                                                                                            erin.brady@hoganlovells.com
                                                                                                                                            david.simonds@hoganlovells.com
                                                                                                                                            edward.mcneilly@hoganlovells.com
                                                                                                        Attn: Erin N. Brady, David P.       cindy.mitchell@hoganlovells.com
    Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                               Simonds, & Edward McNeilly          tracy.southwell@hoganlovells.com
    Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                               Attn: Kevin J. Carey                kevin.carey@hoganlovells.com;
    Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                               Attn: Pieter Van Tol                pieter.vantol@hoganlovells.com
                                                                                                                                            mark@replenysh.com
    Official Committee of Unsecured Creditors    c/o Replenysh Inc.                                     Attn: Mark Armen                    legal@replenysh.com
    Official Committee of Unsecured Creditors    c/o rPlanet Earth Los Angeles LLC                      Attn: Robert Daviduk                bob@rplanetearth.com
    Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                               Attn: Andrew C. Ambruoso, Esq.      andrew.ambruoso@lw.com
    Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                               Attn: James Ktsanes, Esq.           james.ktsanes@lw.com
                                                                                                        Attn: Jeffrey E. Bjork, Esq. &      jeff.bjork@lw.com
    Orion Energy Partners Investment Agent LLC c/o Latham & Watkins LLP                                 Nicholas J. Messana, Esq.           nicholas.messana@lw.com
                                                                                                                                            bankfilings@ycst.com
                                                                                                                                            rbrady@ycst.com
                                                                                                        Attn: Robert S. Brady, Edwin J.     eharron@ycst.com
    Orion Energy Partners Investment Agent LLC c/o Young Conaway Stargatt & Taylor LLP                  Harron, & Kara Hammond Coyle        kcoyle@ycst.com
                                                                                                                                            akramer@otterbourg.com
    Otterbourg P.C.                              Attn: Andrew M. Kramer & David E. Morse                                                    dmorse@otterbourg.com
                                                                                                                                            jkleinman@fgllp.com
                                                                                                                                            jfrank@fgllp.com
                                                                                                                                            mmatlock@fgllp.com
                                                                                                                                            csmith@fgllp.com
    Pepsi-Cola Advertising and Marketing Inc.    c/o FrankGecker LLP                                    Attn: Joseph D. Frank               csucic@fgllp.com


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                        Page 3 of 4
                                                     Case 21-10527-JTD                Doc 920        Filed 09/21/21       Page 57 of 57

                                                                                         Exhibit B
                                                                                   Served via Electronic Mail

                        Name                                           Attention                                   Address 1                                     Email
                                                                                                                                            kevin.mangan@wbd-us.com
                                                                                                                                            heidi.sasso@wbd-us.com
                                                                                                                                            chris.lewis@wbd-us.com
    Plastic Express                                c/o Womble Bond Dickinson (US) LLP                  Attn: Kevin J. Mangan, Esq.          rachel.metzger@wbd-us.com
                                                   c/o Smith Anderson Blount Dorsett Mitchell &        Attn: Gerald A. Jeutter, Jr., Esq. & jjeutter@smithlaw.com
    PolyQuest Inc. & PQ Recycling LLC              Jernigan LLP                                        Anna B. Osterhout, Esq.              aosterhout@smithlaw.com
                                                                                                                                            rpatel@co.riverside.ca.us
    Riverside County Treasurer-Tax Collector       Attn: Ronak N. Patel, Esq.                                                               dresparza@rivco.org
                                                                                                                                            bankruptcynoticeschr@sec.gov
    Securities & Exchange Commission               Attn: Marc Berger, Regional Director                                                     nyrobankruptcy@sec.gov
    Securities & Exchange Commission               c/o Office of General Counsel-Bankruptcy            Attn: Michael A. Berman              secbankruptcy-ogc-ado@sec.gov
                                                                                                                                            mmenkowitz@foxrothschild.com
                                                                                                                                            jmanfrey@foxrothschild.com
    Solid Waste Services Inc. dba J.P. Mascaro &                                                       Attn: Michael G. Menkowitz, Esq. & jdistanislao@foxrothchild.com
    Sons                                         c/o Fox Rothschild LLP                                Jason C. Manfrey, Esq.               brian-oneill-fox-5537@ecf.pacerpro.com
    Sorema Division of Previero N. srl.          c/o Freeborn & Peters LLP                             Attn: Jason J. Ben, Esq.             jben@freeborn.com
                                                                                                                                            marias@goldmclaw.com
                                                                                                                                            marias@ecf.courtdrive.com
    Sorema Division of Previero N. srl.            c/o Goldstein & McClintock LLLP                     Attn: Maria Aprile Sawczuk, Esq.     katelynnet@goldmclaw.com
                                                                                                                                            fdavis@hsblawfirm.com
                                                                                                                                            hharrington@hsblawfirm.com
                                                                                                                                            mphillips@mmwr.com
                                                                                                                                            marc-phillips-8177@ecf.pacerpro.com
    Starlinger & Co. Gesellschaft M.B.H.           c/o Haynsworth Sinkler Boyd PA                      Attn: Frank T. Davis III             smcguffin@hsblawfirm.com
    Stonebriar Commercial Finance LLC              Attn: Jeffrey L. Wilkison, SVP                                                           jeff.wilkison@stonebriarcf.com
                                                                                                                                            mmenkowitz@foxrothschild.com
                                                                                                                                            jmanfrey@foxrothschild.com
                                                                                                       Attn: Michael G. Menkowitz, Esq. & jdistanislao@foxrothchild.com
    TotalRecycle Inc.                              c/o Fox Rothschild LLP                              Jason C. Manfrey, Esq.               brian-oneill-fox-5537@ecf.pacerpro.com
    UMB Bank N.A., in its separate capacities as                                                                                            michael.messersmith@arnoldporter.com
    TX DIP Agent, PA DIP Agent, TX Bonds                                                               Attn: Michael D. Messersmith,        sarah.gryll@arnoldporter.com
    Trustee, and PA Bonds Trustee                  c/o Arnold & Porter Kaye Scholer LLP                Sarah Gryll, & Ginger Clements       ginger.clements@arnoldporter.com
                                                                                                                                            david.stratton@troutman.com
                                                                                                                                            evelyn.meltzer@troutman.com
                                                                                                                                            ken.listwak@troutman.com
    UMB Bank N.A., in its separate capacities as                                                                                            wlbank@troutman.com
    TX DIP Agent, PA DIP Agent, TX Bonds                                                               Attn: David B. Stratton, Evelyn J.   monica.molitor@troutman.com
    Trustee, and PA Bonds Trustee                  c/o Troutman Pepper Hamilton Sanders LLP            Meltzer, & Kenneth A. Listwak        peggianne.hardin@troutman.com
    Waste Management Recycle America LLC           c/o Monzack Mersky & Browder PA                     Attn: Rachel B. Mersky               rmersky@monlaw.com
                                                                                                                                            rbrady@ycst.com
                                                   Attn: Robert S. Brady, Edwin J. Harron, & Kara                                           eharron@ycst.com
    Young Conaway Stargatt & Taylor LLP            Hammond Coyle                                                                            kcoyle@ycst.com




In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                         Page 4 of 4
